Execution Version
 
ASSET PURCHASE AGREEMENT
BY AND AMONG
 
XCEL BRANDS, INC.,
 
IM BRANDS, LLC,
 
AND
 
IM READY-MADE, LLC

 
DATED AS OF MAY 19, 2011

 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS



   
Page
     
ARTICLE I
DEFINITIONS AND USAGE
1
1.1
Definitions
1
1.2
Usage
14
ARTICLE II
PURCHASE AND SALE OF BUSINESSES AND ASSETS
14
2.1
Purchase and Sale of Assets.
14
2.2
Excluded Assets.
14
2.3
Assumed Liabilities
15
2.4
Excluded Liabilities
16
2.5
Retained Media Rights
17
2.6
Treatment of Intercompany Accounts Receivable and Accounts Payable
17
ARTICLE III
PURCHASE PRICE; PAYMENT; ASSUMPTION OF OBLIGATIONS
17
3.1
The Closing
17
3.2
Purchase Price
18
3.3
Payment Of Initial Purchase Price
18
3.4
Earn-Out
19
3.5
Post-Closing Operation of the Business
22
3.6
Royalty Shortfall Payment
22
3.7
Allocation
22
3.8
Nonassignable Contracts
22
3.9
Accounts Receivable
23
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE SELLER
24
4.1
Organization and Good Standing
24
4.2
Enforceability; Authority
25
4.3
Consents; Approvals
25
4.4
Financial Statements.
25
4.5
Real Property
26
4.6
Title to Assets
27
4.7
Sufficiency of Assets
27
4.8
Accounts Receivable
27
4.9
Insolvency Proceedings
27

 
 
-i-

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(continued)



   
Page
     
4.10
Taxes
27
4.11
Labor Relations; Compliance
28
4.12
Employee Benefits
30
4.13
Litigation; Decrees
30
4.14
Compliance With Laws; Permits
30
4.15
Operations of the Seller
30
4.16
Payment and Collections Practices; Customers and Suppliers
31
4.17
Material Contracts
32
4.18
Insurance
33
4.19
Environmental Matters
33
4.20
Intellectual Property
34
4.21
Affiliate Transactions
36
4.22
Brokers or Finders
36
4.23
Suppliers
36
4.24
Powers of Attorney
36
4.25
Investment
36
4.26
Other Contracts
37
4.27
Disclaimer of Other Representations and Warranties
37
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE BUYERS
37
5.1
Existence and Good Standing; Authorization
37
5.2
Consents and Approvals; No Violations
38
5.3
Exchange Act Reports
38
5.4
Public XCel Financial Statements
39
5.5
Undisclosed Liabilities
39
5.6
Compliance with Laws.
39
5.7
Litigation
40
5.8
Buyer Environmental Matters
40
5.9
Taxes
41
5.10
Financing
41
5.11
Brokers’ or Finders’ Fees.
41

 
 
-ii-

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(continued)



   
Page
     
5.12
Post-Closing Capitalization
41
5.13
Due Diligence Investigation
41
5.14
Disclaimer of Other Representations and Warranties
41
ARTICLE VI
PRE-CLOSING COVENANTS
42
6.1
Efforts to Closing
42
6.2
Conduct of the Business
42
6.3
Access and Investigation
43
6.4
Audited Financial Statements
44
6.5
Exclusivity
44
6.6
Notice of Developments
44
6.7
Notice of Supplemental Disclosure
45
6.8
Preservation of Business.
45
6.9
Insurance; Risk of Loss
45
6.10
Press Releases and Public Announcements
46
6.11
Maintenance of Real Property.
46
6.12
Leases
46
6.13
Employee Matters
46
6.14
Xcel Shares
47
6.15
Lock-Up Agreements
47
6.16
Benefit of Agreements Related to the Public Shell Transaction
48
6.17
Public Shell Transaction
48
6.19
Further Action
48
ARTICLE VII
POST-CLOSING COVENANTS
49
7.1
Cooperation
49
7.2
Taxes Related to Purchase of Assets; Tax Cooperation
50
7.3
Noncompetition and Nonsolicitation
50
7.4
Buyer Audit
50
7.5
Confidentiality
51
7.8
Agreement to Vote
51
7.9
Access to Records
52

 
 
-iii-

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS
(continued)



   
Page
     
7.10
Recording of Intellectual Property Assignments
52
7.11
Foreign Intellectual Property.
52
7.12
Distribution to Seller’s Members
52
7.13
Reserved
52
7.15
Non-Disparagement
52
7.16
Board Matters
53
7.17
Couture License
53
7.18
Copies of Retained Physical Sketches
54
7.19
Further Assurances
54
ARTICLE VIII
CONDITIONS PRECEDENT TO BUYERS’ OBLIGATION TO CLOSE
54
8.1
Truth of Representations and Warranties
54
8.2
Performance of Agreements
54
8.3
Certificate.
54
8.4
No Injunction.
54
8.5
Governmental and Other Approvals.
55
8.6
Assignment of Assumed Contracts
55
8.7
Lien Release.
55
8.8
Employment Agreements with Mizrahi and MG
55
8.9
Key Man Insurance for Mizrahi
55
8.10
Termination and Release of EB Agreement
55
8.11
Termination and Release of Side Agreements with QVC
55
8.13
Resolution of Chicago Lease.
55
8.14
Assignments
55
8.15
Delivery of Audited Financials
55
8.16
No Seller Material Adverse Effect
56
8.17
Financing
56
8.18
Leased Real Property.
56
8.19
No Decree or Proceeding
56
8.20
Payment of Accounts Payable, Lines of Credit and Notes
56
8.21
Payment of Advisory, Due Diligence Fees and Expenses
56

 
 
-iv-

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS
(continued)



   
Page
     
8.22
Closing Deliverables
56
ARTICLE IX
CONDITIONS PRECEDENT TO THE SELLER’S OBLIGATION TO CLOSE
57
9.1
Truth of Representations and Warranties
57
9.2
Performance of Agreements
57
9.3
Certificate
58
9.4
No Injunction
58
9.5
Governmental and Other Approvals
58
9.6
Employment Agreements with Mizrahi and Marisa Gardini
58
9.7
Public Shell
58
9.8
Related Transactions
58
9.9
Closing Deliverables
58
ARTICLE X
TERMINATION
58
10.1
Right to Terminate
58
10.2
Effect of Termination; Termination Fee
59
11.1
Survival
60
11.2
Indemnification by the Seller
60
11.3
Indemnification by Buyers
61
11.4
Limitation on Liability
61
11.5
Other Indemnification Provisions
62
11.6
Procedure for Indemnification
62
11.7
Non-Third Party Claims
63
11.8
Indemnification Payments
64
11.9
Tax Treatment
64
ARTICLE XII
MISCELLANEOUS
64
12.1
Public Disclosure or Communications
64
12.2
Notices
64
12.3
Entire Agreement; Nonassignability; Parties in Interest
65
12.4
Bulk Sales Law
66
12.5
Expenses
66
12.6
Waiver and Amendment
66

 
 
-v-

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(continued)



   
Page
     
12.7
Severability
66
12.8
Remedies Cumulative
66
12.9
Counterparts
66
12.10
Governing Law
67
12.11
Dispute Resolution
67

 
 
-vi-

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(continued)



 
Page
   
Annexes, Exhibits and Schedules
Annexes:
     
Purchase Price Allocation
Annex A
   
Exhibits:
     
Form of Promissory Note
Exhibit A
Form of Escrow Agreement
Exhibit B
Form of Voting Agreement
Exhibit C
Form of Employment Agreement – Isaac Mizrahi
Exhibit D-1
Form of Employment Agreement – Marisa Gardini
Exhibit D-2
   
Schedules:
     
Assumed Contracts
AC
IM Logos
L
Furnishings and Equipment
FE
Assumed Liabilities
2.3
Seller Accounts Receivable
3.9(b)
Members of Seller
4.1
Consents and Approvals
4.3
Sellers’ Material Liabilities and Obligations
4.4(b)
Leased Real Property
4.5(a)(i)
Leased Real Property of Business
4.5(a)(ii)
Assumed Leases
4.5(a)(iii)
Breaches of Assumed Leases
4.5(a)(iv)
Title to Assets
4.6
Sufficiency of Assets
4.7
Accounts Receivable Sufficiency and Encumbrances
4.8
Seller’s Tax Returns
4.10
Labor Relations; Compliance
4.11
Employee Benefit Plans
4.12
Litigation Proceedings
4.13(a)
Orders…
4.13(b)
Compliance With Laws; Permits
4.14
Operation of Sellers; Material Adverse Effect
4.15
Payments and Collections
4.16(i)
Top 10 Customers and Suppliers
4.16(ii)
Disputes with Customers and Suppliers
4.16(ii)
Material Contracts
4.17
Defaults or Violation under Material Contracts
4.17(b)
Beneficiary Agreements
4.17(c)
Assumed Contracts Requiring Consent for Assignment
4.17(d)

 
 
-vii-

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(continued)



 
Page
   
Insurance Policies and Loss Runs
4.18
Environmental Matters
4.19
Intellectual Property
4.20(a)
IT Software and Other Licensed Intellectual Property
4.20(b)
Seller’s Intellectual Property Rights
4.20(c)
Seller’s Intellectual Property Infringements
4.20(d)
Validity of Intellectual Property Rights
4.20(e)
Third Party Intellectual Property Infringements
4.20(f)
Intellectual Property Development and Acquisition
4.20(g)
Intellectual Property Restrictions
4.20(h)
Affiliate Transactions
4.21
Suppliers
4.23
Powers of Attorney
4.24
Buyers’ Brokers
5.11
Preservation of Business
6.8
Business Employees
6.13(a)
Initial Board Designee
7.17
Governmental and Other Approvals
8.5

 
 
-viii-

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT
 
This ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into as of May 19,
2011, by and among XCel Brands, Inc., a Delaware corporation (“XCel”), IM
Brands, LLC, a Delaware limited liability company (“IMB” and, together with
XCel, the “Buyers”), IM Ready-Made, LLC, a New York limited liability company
(“IM” or “Seller”), solely as to Sections 2.5, 7.3 and 7.15, Isaac Mizrahi, an
individual (“Mizrahi”), and, solely as to Sections 7.3 and 7.15, Marisa Gardini,
an individual (“MG” and together with Mizrahi, the “Individuals”).  The Seller
and Buyers are referred to herein each individually as a “Party,” and
collectively as the “Parties”.
 
RECITALS
 
WHEREAS, the Seller owns certain assets used primarily in the conduct of the
Business (as defined below);
 
WHEREAS, the Seller desires to sell, and Buyers desire to purchase from the
Seller, certain assets of the Business, and to assume the liabilities associated
therewith, on the terms and subject to the conditions set forth in this
Agreement so as to permit Buyers to operate the Business;
 
WHEREAS, the Seller and the Buyers intend that the transfer of the assets of the
Business contemplated by this Agreement, in connection with the Public Shell
Transaction and the Buyers’ related equity and debt financings, will qualify as
a transaction or transactions described in Section 351 of the Internal Revenue
Code of 1986, as amended (the “Code”); and
 
WHEREAS, immediately prior to the Closing, XCel will merge with and into a
publicly traded shell corporation (“Public XCel”) or, alternatively, a newly
formed subsidiary of Public XCel will merge with and into XCel, with XCel
surviving the merger, and Public XCel shall at all times thereafter be deemed to
be a “Buyer” hereunder (such merger, and the transactions contemplated thereby,
the “Public Shell Transaction”).
 
NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto hereby agree as follows:
 
ARTICLE I
DEFINITIONS AND USAGE
 
1.1           Definitions. For purposes of this Agreement, the following terms
and variations thereof have the meanings specified or referred to in this
Section 1.1:
 
 “Accounts Receivable” means (a) all trade accounts receivable, licensee royalty
accounts receivable, supplier payments receivable, expense reimbursements
receivable, and other rights to payment from licensees and customers of the
Seller, (b) all advertising accounts receivable of the Seller related to
advertising or marketing funds, (c) all other accounts or notes receivable of
the Seller and the full benefit of all security for such accounts or notes, and
(d) any claim, remedy or other right related to any of the foregoing.
 
 
 

--------------------------------------------------------------------------------

 

“Accredited Investor” is defined in Regulation D promulgated under the
Securities Act.
 
“Acquired Assets” means all of the Seller’s right, title, and interest in and to
all of the following assets of the Seller: (a) Furnishings and Equipment; (b)
Books and Records; (c) Intellectual Property Rights; (d) all rights under the
Assumed Contracts; (e) all Buyer Accounts Receivable; (f) the IM Archives; (g)
the personal name, image, and likeness of Isaac Mizrahi as an individual; and
(h) all rights to the operation of the Business, including all goodwill in
connection therewith, except as otherwise limited herein; provided, however,
notwithstanding anything to the contrary herein, the Acquired Assets shall not
include any Excluded Assets or the Retained Media Rights as defined in Section
2.5 herein.
 
“Acquisition Proposal” is defined in Section 6.5.
 
“Adjustment” is defined in Section 6.15(b).
 
“Affiliate” of any Person means any Person which, directly or indirectly
controls or is controlled by that Person, or is under common control with that
Person.  For the purposes of this definition, “control” (including, with
correlative meaning, the terms “controlled by” and “under common control with”),
as used with respect to any Person, shall mean the possession, directly or
indirectly of the power to direct or cause the direction of the management and
policies of such Person, whether through ownership of voting securities or by
contract or otherwise.
 
“Agreement” is defined in the preamble.
 
“Allocation Schedule” is defined in Section 3.7.
 
“Applicable Percentage” is defined in Section 3.4(a).
 
“Assumed Contracts” means all License Agreements and Design and Service
Agreements (including, without limitation, the right to collect any and all
amounts due and payable thereunder that are unpaid to the Seller as of the
Closing Date), the Assumed Leases, and, subject to Section 3.8, all other
Contracts to which the Seller is a party that relate to the operation of the
Business and all security deposits relating thereto, all of which are listed on
Schedule AC; provided, however, that the Assumed Contracts shall not include any
Contracts related exclusively to the Retained Media Rights.
 
“Assumed Leases” is defined in Section 4.5(a).
 
“Assumed Liabilities” is defined in Section 2.3.
 
“Award” is defined in Section 11.12(b).
 
“Balance Sheet” is defined in Section 4.4(a).
 
 
2

--------------------------------------------------------------------------------

 

“Board” is defined in Section 7.16.
 
“Books and Records” means all books and records of the Seller or its Affiliates
relating exclusively to and necessary for the operation of the Business as it is
currently operated, including files, documents, correspondence, cost and pricing
information, accounting records, licensee lists and records, brand and marketing
research, maintenance and inspection reports, archives, sales and marketing
materials; provided, that “Books and Records” will not include any corporate
records of the Seller or its Affiliates and will not include books and records
to the extent not related to the Acquired Assets.
 
“Business” means the licensing, promotion via any form of media, and marketing
of the IM Brands or the Isaac Mizrahi image and likeness for any commercial use
relating to the manufacture, sale and/or distribution of clothing, related
accessories, home goods (i.e., home furnishings, home décor, tabletop, cookware
and kitchen prep items), food products and any and all other goods and services;
provided, however, notwithstanding anything to the contrary herein, the Business
shall not include the Retained Media Rights.
 
“Business Audited Financials” is defined in Section 6.4.
 
“Business Day” means any day other than (a) Saturday or Sunday or (b) any other
day on which banks in New York, New York are permitted or required to be closed.
 
“Buyers” is defined in the preamble.
 
“Buyer Accounts Receivable” is defined in Section 3.9(a).
 
“Buyer Disclosure Schedule” is defined in the first paragraph of Article V.
 
“Buyer Disclosure Supplement” is defined in Section 6.7(b).
 
“Buyer Indemnified Parties” is defined in Section 11.2.
 
“Buyer Material Adverse Effect” means any change, effect, event, occurrence,
state of facts or development that is, or would reasonably be expected to be,
materially adverse to the assets, business, liabilities, prospects, results of
operations or condition (financial or otherwise) of the Buyers taken as a whole
or that prevents or materially impedes, or would reasonably be expected to
prevent or materially impede, the consummation by any of the Buyers of the
transactions contemplated by this Agreement; provided, however, that none of the
following shall constitute, or shall be considered in determining whether there
has occurred, a Buyer Material Adverse Effect: (a) changes that are solely the
result of economic or political factors affecting the national, regional or
world economy or the Buyers’ industry, acts of war or terrorism or other force
majeure events, in each case except where such condition has a disproportionate
effect on the Buyers; (b) changes that are solely the result of factors
generally affecting the industries or markets in which any of the Buyers
operates, in each case except where such condition has a disproportionate effect
on the Buyers; (c) changes in Legal Requirements or the interpretation thereof;
or (d) any action required to be taken pursuant to this Agreement.
 
 
3

--------------------------------------------------------------------------------

 

“Cap” is defined in Section 11.4(b).
 
“Cash Net Royalty Income” means, with respect to any period, the sum of (i)
gross royalties for the Business in such period, less the sum of advertising
royalties, commissions paid to third parties, payments under royalty sharing or
participation agreements, and international withholding (solely to the extent
the Buyers are unable to claim a federal tax credit with respect to such
international withholding) and other transfer taxes, in each case to the extent
related to such gross royalties, calculated on a cash basis, and (ii) any booked
revenue for the Business in such period, calculated in accordance with GAAP, to
the extent not included in clause (i) above, but only to the extent that Buyers
or any of their Affiliates collect such booked revenue within one hundred (100)
days following the end of such period.
 
"CERCLA" means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (42 U.S.C. § 9601, et seq.).
 
“Claim” is defined in Section 12.11.
 
“Claim Notice” is defined in Section 11.7.
 
“Closing” is defined in Section 3.1.
 
“Closing Date” is defined in Section 3.1.
 
“Closing Date Reference Price” means the price of XCel common stock as of the
close of markets on the Business Day immediately preceding the Closing.
 
“Closing Payment” is defined in Section 3.3.
 
“COBRA” means Section 4980B of the Code, Sections 601 through 608, inclusive, of
ERISA and any applicable similar state laws.
 
“Code” is defined in Recitals.
 
“Competes with the Business” means to participate in any business or enterprise
(including, without limitation, any division, group or franchise of a larger
organization) that engages or proposes (as publicly announced or announced to
the Seller or the Individuals) to engage in the Business.  For purposes of this
definition, the term “participate in” shall include, without limitation, having
any direct or indirect interest in any Person, whether as a sole proprietor,
owner, stockholder, partner, member, joint venturer, creditor or otherwise, or
rendering any direct or indirect service or assistance to any Person (whether as
a director, officer, supervisor, employee, agent, consultant or
otherwise).  Notwithstanding anything to the contrary, the term “Competes with
the Business” shall not include (i) the passive ownership of not more than (3%)
of the outstanding stock of any class of a publicly held corporation whose stock
is traded on a national securities exchange or in the over-the-counter market,
(ii) the exploitation of the license granted under Section 7.17, or (iii) the
performance of the Retained Media Rights in accordance with Section 2.5.
 
“Comprehensive Rules” is defined in Section 12.11(b).
 
 
4

--------------------------------------------------------------------------------

 

“Contract” means any agreement, contract, license, sublicense, lease, sublease,
indenture, mortgage, instrument, guaranty, loan or credit agreement, note, bond,
customer order, purchase order, franchise, dealer and distributorship agreement,
supply agreement, development agreement, joint venture agreement, promotion
agreement, partnership agreement or other arrangement, understanding or
commitment, whether written or oral and including any right or obligation under
any of the foregoing.
 
“Core Representations” is defined in Section 11.1.
 
“Corporate Governance and Nominating Committee” means the corporate governance
and nominating committee of Public XCel or any committee or body serving a
similar role for Public XCel as may from time to time be constituted.
 
“Couture Business” is defined in Section 7.17.
 
“Damages” is defined in Section 11.2.
 
“Decreased Cap” is defined in Section 11.4(b).
 
“Decree” means any final, non-appealable judgment, decree, ruling, injunction,
assessment, attachment, undertaking, award, charge, writ, executive order,
administrative order or any other order of any Government Authority.
 
“Design and Service Agreement” means any Contract between the Seller and any
Person pursuant to which the Seller receives compensation for design services,
consulting services, or granting such Person the right to associate an IM Brand
or the Isaac Mizrahi name and/or image and likeness with any product or service;
provided, however, that the term Design and Service Agreement shall not include
any Contract relating exclusively to the Retained Media Rights.
 
“Earn-Out Period” means the period of time commencing on the Closing Date and
ending on the last day of the Fourth Royalty Target Period.
 
“Earn-Out Reconciliation” is defined in Section 3.4(b).
 
“Earn-Out Shares” is defined in Section 3.4(a).
 
“Earn-Out Value” is defined in Section 3.4(a).
 
“EB Agreement” means the agreement dated November 6, 2001 by and between Laugh
Club, Inc. and Earthbound, LLC, and as amended, extended, or assigned
thereafter.
 
“EB Termination and Release” is defined in Section 8.10.
 
“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA and any other material employee benefit or fringe benefit plan,
program or arrangement of any kind (whether written or oral).
 
 
5

--------------------------------------------------------------------------------

 

“Employment Agreements” is defined in Section 8.8.
 
"Environmental and Safety Requirements" means all federal, state, local and
foreign statutes, regulations, ordinances, codes and other provisions having the
force and effect of law, all judicial and administrative orders and
determinations, all contractual obligations and all common law concerning public
health and safety, worker health and safety, and pollution or protection of the
environment, including all those relating to the presence, use, production,
generation, handling, transportation, treatment, storage, disposal,
distribution, labeling, testing, processing, discharge, release, threatened
release, control or cleanup of, or exposure to, any hazardous materials,
substances or wastes, chemical substances or mixtures, pesticides, pollutants,
contaminants, toxic chemicals, petroleum products or byproducts, asbestos,
polychlorinated biphenyls, noise or radiation, as previously, now or hereafter
in effect.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Affiliate” means, with respect to any entity, any trades or business
(whether or not incorporated) that are treated as a single employer with such
entity under Sections 414(b), (c), (m) or (o) of the Code.
 
“Escrow Agreement” means the Escrow Agreement to be entered into by the Buyers
and the Seller in substantially the form attached hereto as Exhibit B.
 
“Escrow Amount” is defined in Section 3.3.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with the rules and regulations promulgated thereunder.
 
“Excluded Assets” is defined in Section 2.2.
 
“Excluded Liabilities” is defined in Section 2.4.
 
“Exclusivity Termination Fee” is defined in Section 10.2(b).
 
“Financial Statements” is defined in Section 4.4.
 
“Fraction” is defined in Section 3.9(c).
 
“Furnishings and Equipment” means the tangible personal property (other than
Inventory and Intellectual Property Rights), including machinery, equipment
(including all television studio lighting, sound and cooling equipment),
computers, and furniture that relate to the Business, including but not limited
to the items listed on Schedule FE to this Agreement.
 
“GAAP” means generally accepted accounting principles for financial reporting in
the United States.
 
“Government Authority” means any domestic or foreign national, state,
multi-state or municipal or other local government, any subdivision, agency,
commission or authority thereof, including any quasi-governmental or private
body exercising any regulatory or taxing authority thereunder or any judicial
authority (or any department, bureau or division thereof).
 
 
6

--------------------------------------------------------------------------------

 

“Government Authorization” means any approval, consent, license, permit, waiver,
or other authorization issued, granted, given or otherwise made available by or
under the authority of any Government Authority or pursuant to any Legal
Requirement.
 
“IMB” is defined in the preamble.
 
“IM” is defined in the preamble.
 
“IM Archives” means, except for the Retained Physical Sketches, all products,
samples, garments, computer-aided designs, designs, drawings, paintings,
illustrations, patterns, fabrics, artwork, advertising, press books and other
books, prints, video and audio related to the IM Brands, all original sketches
of any kind, and all other such materials that primarily relate to the Business,
including, but not limited to, all Target-related archives.
 
“IM Brands” means the brand names “Isaac Mizrahi”, “IsaacMizrahiLIVE”, “Isaac
Mizrahi New York”, or such derivations thereof as have been used by the Seller
prior to date hereof, and/or any brand now existing or created in the future
using the Isaac Mizrahi personal name or any derivative thereof which may
infringe on Buyers’ rights as contemplated herein, image and/or likeness for any
commercial use.
 
“IM Logos” means the logos associated with the IM Brands, as existing now or in
the past or future, including the logos set forth on Schedule L attached hereto.
 
“Indemnification Objection” is defined in Section 11.7.
 
“Indemnified Party” is defined in Section 11.3.
 
“Indemnifying Party” is defined in Section 11.6(a).
 
“Indebtedness” means (a) indebtedness of Seller for borrowed money or with
respect to deposits or advances of any kind, (b) all obligations of Seller
evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of Seller upon which interest charges are paid, (d) all obligations
of Seller in respect of capitalized leases that, individually, involve an
aggregate future liability in excess of $15,000 and obligations of Seller for
the deferred purchase price of goods or services (other than trade payables or
accruals incurred in the Ordinary Course of Business), (e) all obligations in
respect of banker’s acceptances or letters of credit issued or created for the
account of Seller, (f) all indebtedness or obligations of the types referred to
in the preceding clauses (a) through (e) of any other Person secured by any Lien
on any assets of Seller, even though Seller has not assumed or otherwise become
liable for the payment thereof, (g) all guarantees by Seller of obligations of
the type described in clauses (a) through (f) above of any other Person, and (h)
payment obligations in respect of interest under any interest rate swap or other
hedge agreement or arrangement entered into by Seller with respect to any
Indebtedness described in clauses (a) through (g) above.
 
 
7

--------------------------------------------------------------------------------

 

“Independent Auditors” means the nationally recognized accounting firm retained
by Public XCel to be its independent auditor.
 
“Initial Period” is defined in Section 6.15(b).
 
“Initial Purchase Price” is defined in Section 3.2.
 
“Initial Stock Consideration” is defined in Section 3.3.
 
“Insider Lock-Up Agreements” is defined in Section 6.15(a).
 
“Insurance Policies” is defined in Section 4.18.
 
“Intellectual Property Rights” means all of the following in any jurisdiction
throughout the world, and whether used now or in the future: (i) patents, patent
applications and patent disclosures; (ii) trademarks, service marks, proprietary
designs and design processes, trade dress, trade names, personal names, images
and likenesses, product configuration, corporate names, logos, insignias and
slogans (and all translations, adaptations, derivations and combinations of the
foregoing) and Internet domain names, Internet websites, and URLs, Internet and
phone applications and systems; (iii) copyrights and copyrightable works;
(iv) registrations and applications for any of the foregoing; (v) trade secrets
and confidential information (including inventions, ideas, formulae,
compositions, know-how, manufacturing and production processes and techniques,
research and development information, drawings, specifications, designs, plans,
proposals, technical data, financial, business and marketing plans, and customer
and supplier lists and related information); (vi) all other intellectual
property; and (vii) any goodwill associated with each of the foregoing.
 
“Inventory” means inventories of raw materials and supplies, manufactured and
purchased parts, goods in process and finished goods.
 
“IRS” means the United States Internal Revenue Service.
 
“IT Software” is defined in Section 4.20(b).
 
“Knowledge” means, with respect to the Seller, the actual knowledge, after
reasonable due inquiry, of Mizrahi and MG, and with respect to the Buyers, the
actual knowledge, after reasonable due inquiry, of Robert D’Loren, Seth
Burroughs and James Haran.  The terms “know” and “knows” and like terms will
have correlative meanings.
 
“Leased Real Property” means all leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, fixtures,
or other interest in real or immovable property.
 
“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational or other administrative order, constitution, law,
ordinance, principle of common law, regulation, rule, statute or treaty.
 
 
8

--------------------------------------------------------------------------------

 

“Liability” means any liability or obligation of whatever kind or nature
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated and
whether due or to become due), including any liability for Taxes.
 
“License Agreement” means any Contract between the Seller and any Person
pursuant to which the Seller has granted such Person the right to design,
manufacture, sell or distribute goods under or using the IM Brand; provided,
that the term License Agreement shall not include any Contract relating
exclusively to the Retained Media Rights.
 
“Licensee” means a Person who has entered into and as of the Closing Date is a
party to a License Agreement.
 
“Liens” means any liens, pledges, claims, encumbrances, mortgages, charges,
options, preemptive rights, rights of first refusal or similar rights, title
retention agreements, easements, encroachments, leases, subleases, covenants,
security interests and restrictions and encumbrances of any kind or nature
whatsoever.
 
“Lock-Up Agreement” is defined in Section 6.15(a).
 
“Material Contracts” is defined in Section 4.17(a).
 
“Merchandising Notice” is defined in Section 7.7.
 
“Merchandising Rights” is defined in Section 7.7.
 
“Multiemployer Plan” is defined in Section 3(37) of ERISA.
 
“Net Royalty Income” means booked revenue for the Business, less the sum of
advertising royalties, commissions paid to third parties, payments under royalty
sharing or participation agreements, and international withholding (solely to
the extent the Buyers are unable to claim a federal tax credit with respect to
such international withholding) and other transfer taxes, in each case to the
extent related to such booked revenue, calculated in accordance with GAAP;
provided, however, that, (i) Net Royalty Income shall not include any deferred
revenues recognized during the period for which Net Royalty Income is being
calculated for which the Buyers have not received the related payment, and (ii)
in the event of the termination of a license agreement with respect to the
Business, the calculation of Net Royalty Income shall not include any revenue
accelerated as a result of termination for which termination the Buyers have not
received the related payment.
 
“Note Shares” is defined in Section 6.15.
 
“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice.
 
“Organizational Documents” means with respect to any entity, the certificate of
incorporation, bylaws, certificate of formation, operating agreement or other
governing documents of such entity.
 
 
9

--------------------------------------------------------------------------------

 

“Party” or “Parties” have the meaning set forth in the preamble.
 
“Permitted Lien” means: (a) Liens for Taxes not yet delinquent or which are
being contested in good faith by appropriate proceedings; (b) mechanics’,
workmen’s, repairmen’s, warehousemen’s, carrier’s or other similar Liens,
including all statutory liens, arising or incurred in the Ordinary Course of
Business; (c) with respect to leased or licensed personal property, the terms
and conditions of the lease or license applicable thereto; (d) with respect to
real property, zoning, building codes and other land use laws regulating the use
or occupancy of such real property or the activities conducted thereon which are
imposed by any Government Authority having jurisdiction over such real property
which are not violated by the current use or occupancy of such real property or
the operation of the Business, except where any such violation would not
reasonably be expected to individually or in the aggregate materially impair the
use or operation of the affected property or the conduct of the Business thereon
as it is currently being conducted; (e) Liens for any financing secured by an
asset, where the financing obligation is an Assumed Liability and such asset is
an Acquired Asset; (f) easements, covenants, conditions, restrictions and other
similar matters affecting title to real property and other encroachments and
title and survey defects that do not or would not materially impair the use or
occupancy of such real property in the operation of the Business taken as a
whole; (g) matters that would be disclosed on an accurate survey of the real
property; (h) Liens on the Seller Intellectual Property Rights created or
evidenced by License Agreements with Licensees; (i) other Liens, none of which,
individually or in the aggregate, would reasonably be expected to materially
impair the use or operations of the affected property or the conduct of the
Business therewith as it is currently being used and conducted; and (j) Liens
created by or at the direction of any of the Buyers or pursuant to the terms of
this Agreement.
 
“Person” means an individual, partnership, corporation, business trust, limited
liability company, limited liability partnership, joint stock company, trust,
unincorporated association, joint venture or other entity or a Government
Authority.
 
“Proceeding” means any action, claim, cause of action, arbitration, audit,
hearing, investigation, litigation or suit (whether civil, criminal,
administrative, judicial or investigative, whether formal or informal, whether
public or private, whether at law or in equity) commenced, brought, conducted or
heard by or before, or otherwise involving, and whether before any Government
Authority or arbitrator.
 
“Promissory Note” is defined in Section 3.3.
 
“Public Shell Transaction” is defined in the Recitals.
 
“Public XCel” is defined in the Recitals.
 
“Public XCel Financing Statements” is defined in Section 5.4.
 
“Public XCel Reports” is defined in Section 5.3.
 
“Purchase Price” is defined in Section 3.2.
 
 
10

--------------------------------------------------------------------------------

 

“QVC” means QVC, Inc., a Delaware corporation.
 
“QVC Advance” means the Advance Royalty Payments as defined in the QVC First
Amendment, with such Advance Royalty Payments equal to $5,531,479.31 as of the
Closing.
 
 “QVC Agreement” means the agreement dated June 5, 2009 by and between QVC, the
Seller and Mizrahi, as amended by that Addendum, dated January 29, 2010 and the
QVC First Amendment, and as amended from time to time.
 
“QVC Earn-Out Amount” is defined in Section 3.4(c).
 
“QVC Earn-Out Date” means the four year anniversary of the Closing Date.
 
“QVC Earn-Out Period” is defined in Section 3.4(c).
 
“QVC Earn-Out Reconciliation” is defined in Section 3.4(d).
 
“QVC Earn-Out Shares” is defined in Section 3.4(d).
 
“QVC First Amendment” means the amendment to the QVC Agreement, dated December
20, 2010 by and between QVC, the Seller and Mizrahi.
 
“Related Agreements” means, collectively, the Promissory Note, the Escrow
Agreement, the Voting Agreement, the Employment Agreements and all of the
agreements, instruments certificates and other documents expressly contemplated
by this Agreement.
 
“Related Transactions” means, collectively, the Public Shell Transaction and all
equity and debt financing arrangements necessary to enable the Buyers to
consummate the transactions contemplated by this Agreement.
 
“Representative” means, with respect to a particular Person, any director,
officer, manager, employee, agent, consultant, advisor, accountant, financial
advisor, legal counsel or other representative of that Person.
 
“Restricted Period” is defined in Section 7.3.
 
“Retained Media Rights” is defined in Section 2.5.
 
“Retained Physical Sketches” means only the physical original sketches created
by Mizrahi prior to the Closing Date, and the right to retain such sketches and
display them from time to time in museums, exhibits and other non-retail forums,
provided, that, except for the foregoing rights, such term does not include any
Intellectual Property Rights or other rights that may be associated with such
sketches, nor does it include the right to exploit, present or publicly display
such sketches in connection with the sale or promotion of goods and services or
to otherwise use them for the purpose of developing competing goods, products or
services.
 
“Royalty Shortfall Payment” is defined in Section 3.6.
 
 
11

--------------------------------------------------------------------------------

 

“Royalty Target” is defined in Section 3.4(a).
 
“Royalty Target Period” is defined in Section 3.4(a).
 
“SEC” means the Securities and Exchange Commission.
 
“SEC Financial Statements” is defined in Section 7.4.
 
“Securities” is defined in Section 6.15(b).
 
“Securities Act” means the Securities Act of 1933, as amended, together with the
rules and regulations promulgated thereunder.
 
“Seller” is defined in the preamble.
 
“Seller Accounts Receivable” is defined in Section 3.9(b).
 
“Seller Benefit Plan” is defined in Section 4.12(a).
 
“Seller Disclosure Schedule” is defined in the first paragraph of Article IV.
 
“Seller Disclosure Supplement” is defined in Section 6.7(a).
 
“Seller Employee” shall mean each employee of the Seller (including employees on
approved leave of absence, sick leave and vacation leave or as to whom Seller
would have a legal obligation to rehire).
 
"Seller Employment Agreement" means any individual agreement or arrangement,
including any amendments thereto, between Seller, on the one hand, and a Seller
Employee, on the other hand, other than any agreement, arrangement or other
document under any stock option or other equity plan of Seller.
 
“Seller Indemnified Parties” is defined in Section 11.3.
 
“Seller Information” means any data and information relating to the Business,
customers, financial statements, conditions or operations of the Business, in
each case which is confidential in nature and not generally known to the public.
 
“Seller Intellectual Property Rights” is defined in Section 4.20(c).
 
“Seller Material Adverse Effect” means any change, effect, event, occurrence,
state of facts or development that is, or would reasonably be expected to be,
materially adverse to the assets, business, liabilities, prospects, results of
operations or condition (financial or otherwise) of the Seller taken as a whole
or that prevents or materially impedes, or would reasonably be expected to
prevent or materially impede, the consummation by Seller of the transactions
contemplated by this Agreement; provided, however, that none of the following
shall constitute, or shall be considered in determining whether there has
occurred, a Seller Material Adverse Effect: (a) changes that are solely the
result of economic or political factors affecting the national, regional or
world economy or the Seller’s industry, acts of war or terrorism or other force
majeure events, in each case except where such condition has a disproportionate
effect on the Seller; (b) changes that are solely the result of factors
generally affecting the industries or markets in which the Seller operates, in
each case except where such condition has a disproportionate effect on the
Seller; (c) changes in Legal Requirements or the interpretation thereof; or (d)
any action required to be taken pursuant to this Agreement.
 
 
12

--------------------------------------------------------------------------------

 

“Straddle Period” is defined in Section 7.2(b).
 
“Subsidiary” means, with respect to any Person, any other Person of which
securities or other interests having the power to elect a majority of that
corporation’s or other Person’s board of directors or similar governing body, or
otherwise having the power to direct the business and policies of that other
Person (other than securities or other interests having such power only upon the
happening of a contingency that has not occurred), are held by such Person or
one or more of its Subsidiaries.
 
“Survival Date” is defined in Section 11.1.
 
“Tax” means (i) any tax (including, without limitation, any income tax,
franchise tax, margin tax, branch profits tax, capital gains tax, alternative or
add-on minimum tax, estimated tax, value-added tax, sales tax, use tax, property
tax, transfer tax, payroll tax, social security tax or withholding tax, escheat
or abandoned property liability), and any related fine, penalty, interest or
addition to tax with respect thereto, imposed, assessed or collected by or under
the authority of any Government Authority or payable pursuant to any tax-sharing
agreement relating to the sharing or payment of any such tax and (ii) any
transferee, successor or other liability in respect of the taxes of another
Person (whether by contract or otherwise).
 
“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form or other document or information filed with or
submitted to, or required to be filed with or submitted to, any Government
Authority in connection with the determination, assessment, collection or
payment of any Tax.
 
“Termination Date” is defined in Section 10.1(b).
 
“Third Party” means a Person that is not a party to this Agreement.
 
“Third Party Claim” is defined in Section 11.6(b).
 
“Transfer” is defined in Section 6.15(b).
 
“Transfer Taxes” is defined in Section 7.2(a).
 
“Voting Agreement” is defined in Section 7.8.
 
“WARN Act” means the Worker Adjustment and Retraining Notification Act.
 
“XCel” is defined in the preamble.
 
 
13

--------------------------------------------------------------------------------

 

“XCel Shares” means the shares of common stock of Public XCel.
 
1.2          Usage.
 
(a)           Interpretation.  In this Agreement, unless a clear contrary
intention appears: (i) the singular number includes the plural number and vice
versa; (ii) reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are not
prohibited by this Agreement, and reference to a Person in a particular capacity
excludes such Person in any other capacity or individually; (iii) reference to
any gender includes each other gender; (iv) reference to any agreement, document
or instrument means such agreement, document or instrument as amended or
modified and in effect from time to time in accordance with the terms thereof;
(v) reference to any Legal Requirement means such Legal Requirement as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder, and
reference to any section or other provision of any Legal Requirement means that
provision of such Legal Requirement from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such section or other provision; (vi) “hereunder,” “hereof,”
“hereto,”  and words of similar import shall be deemed references to this
Agreement as a whole and not to any particular Article, Section or other
provision hereof; (vii) “including” (and with correlative meaning “include”)
means including without limiting the generality of any description preceding
such term; (viii) “or” is used in the inclusive sense of “and/or”; (ix) with
respect to the determination of any period of time, “from” means “from and
including” and “to” means “to but excluding”; and (x) references to documents,
instruments or agreements shall be deemed to refer as well to all addenda,
exhibits, schedules or amendments thereto.
 
(b)           Legal Representation of the Parties.  This Agreement was
negotiated by the Parties with the benefit of legal representation, and any rule
of construction or interpretation otherwise requiring this Agreement to be
construed or interpreted against any party shall not apply to any construction
or interpretation hereof.
 
ARTICLE II
PURCHASE AND SALE OF BUSINESSES AND ASSETS
 
2.1          Purchase and Sale of Assets. On the terms and subject to the
conditions of this Agreement, the Seller agrees to sell, assign, convey,
transfer and deliver to the Buyers (as directed by the Buyers) as of the Closing
Date, and each Buyer agrees to purchase and take assignment and delivery from
the Seller as of the Closing Date, all of Seller’s right, title and interest in
and to the Acquired Assets, free and clear of all Liens other than the Permitted
Liens.
 
2.2          Excluded Assets. Pursuant to this Agreement, no Buyer is acquiring,
and the Seller shall retain, the following assets, rights and properties
(collectively, the “Excluded Assets”) and, as such, they are not included in the
Acquired Assets:
 
(a)           All cash and cash equivalents of the Seller on hand in the
Seller’s accounts immediately prior to Closing, other than security deposits
related to the Assumed Contracts and Assumed Leases;
 
 
14

--------------------------------------------------------------------------------

 

(b)           The Seller Accounts Receivable;
 
(c)           All Contracts that have terminated or expired prior to the Closing
Date in the Ordinary Course of Business of the Seller, except (i) any License
Agreements and Design and Service Agreements that are operating under formal or
informal, written or verbal, short term extensions pending completion of the
renewal process and execution of renewal License Agreements or Design and
Service Agreements, or (ii) those rights contained in License Agreements and
Design and Service Agreements that expressly or by their nature survive
expiration or termination;
 
(d)           All books and records as pertain to the organization, existence or
capitalization of the Seller and any other records or materials relating to the
Seller generally and not involving or relating to the Acquired Assets, other
than the Books and Records;
 
(e)           All Contracts, assets and rights associated with any Seller
Benefit Plan, collective bargaining agreements or arrangements and any
employment, severance, change of control or other similar agreements or
arrangements, if any, maintained, contributed to or with respect to which the
Seller or any ERISA Affiliate of the Seller has any actual or potential
liability;
 
(f)           All rights of the Seller under this Agreement, any Related
Agreement and any side agreement between the Seller and any Buyer entered into
on or after the date of this Agreement;
 
(g)           The Retained Physical Sketches; and
 
(h)           The assets set forth on Schedule 2.2 attached hereto.
 
2.3          Assumed Liabilities.  On the terms and subject to the conditions
set forth in this Agreement, at the Closing, the Buyers shall assume and agree
to pay, discharge and perform when due, the Seller’s liabilities and obligations
(a) arising under the Assumed Contracts, including the License Agreements and
the Design and Service Agreements, to the extent such liabilities or obligations
are incurred on or after the Closing Date (but specifically excluding any
liability or obligation relating to or arising out of such Assumed Contract that
exists as a result of (i) any breach of such Assumed Contract occurring prior to
the Closing Date, (ii) any obligation of the Seller to pay any Taxes allocated
to the Buyers pursuant to Section 7.2(b), (iii) any violation of law, breach of
warranty, tort or infringement occurring prior to the Closing Date or (iv) any
charge, complaint, action, suit, proceeding, hearing, investigation, claim or
demand to the extent related to acts or omissions occurring or arising prior to
the Closing Date), (b) arising out of the operation of the Business to the
extent that such liabilities or obligations accrue on and after the Closing Date
based on the operation of the Business following the Closing, (c) any obligation
to repay the QVC Advance or any portion thereof, and (d) other liabilities of a
type and amount expressly identified on Schedule 2.3 (collectively, the “Assumed
Liabilities”).
 
 
15

--------------------------------------------------------------------------------

 

2.4          Excluded Liabilities.Except as and to the extent expressly provided
in Section 2.3, the Buyers are not agreeing to, and shall not, assume any other
liability, margin guarantee contract, obligation, undertaking, expense or
agreement of the Seller of any kind, character or description, whether absolute,
contingent, known, unknown, accrued, liquidated, unliquidated, executory or
otherwise, and whether arising prior to or following the Closing, and the
execution and performance of this Agreement shall not render the Buyers liable
for any such liability, obligation, undertaking, expense or agreement (all of
such liabilities and obligations shall be referred to herein as the “Excluded
Liabilities”).  Without limiting the generality of the foregoing, the Excluded
Liabilities shall include, and the Buyers will not assume or be liable for:
 
(a)           Any liability or obligation with respect to any Excluded Asset,
whether arising prior to or after the Closing;
 
(b)           Except as expressly assumed pursuant to Section 2.3(c), any
liability, claim or obligation, contingent or otherwise, arising out of the
operation of the Business or any Acquired Asset prior to the Closing Date,
including, without limitation, any contingent liabilities under the Assumed
Contracts that became due and payable before the Closing Date;
 
(c)           Any liability or obligation arising out of or related to any
Contract that is not an Assumed Contract;
 
(d)           Any liability or obligation arising out of, or related to, any
lease for any Leased Real Property used by the Business that is not an Assumed
Lease, whether arising prior to or after the Closing;
 
(e)           Except as provided in Section 7.2(a), any liabilities or
obligations of the Seller for expenses, fees or Taxes incident to or arising out
of the negotiation, preparation, approval or authorization of this Agreement or
the consummation (or preparation for the consummation) of the transactions
contemplated hereby (including all attorneys’ and accountants’ fees and
brokerage fees);
 
(f)           Any liability or obligation for any Taxes of Seller or with
respect to the Acquired Assets for any taxable period, or portion thereof,
ending prior to the Closing Date;
 
(g)           Except as provided in Section 6.13, any liability or obligation to
any employee or former employee of the Seller, or any Affiliate of the Seller or
other Person who provides services to the Seller (other than any liability or
obligation arising on or after the Closing to any such employee hired by the
Buyers and related solely to the Buyers’ employment of such employee);
 
(h)           Except as provided in Section 6.13, any duty, obligation or
liability arising at any time under or relating to any Seller Benefit Plan or
any employee benefit plan, program or arrangement at any time maintained,
sponsored or contributed or required to be contributed to by the Seller or any
ERISA Affiliate of the Seller or with respect to which the Seller or any of its
ERISA Affiliates has any liability or potential liability;
 
(i)           Any liability or obligation arising out of any violation by the
Seller of any Legal Requirement applicable to the relationship between the
Seller and the Licensees under the License Agreements;
 
 
16

--------------------------------------------------------------------------------

 

(j)           Any liability or obligation arising out of any infringement or
other unlawful use by the Seller, or any Person acting under Seller’s direction
or control, of any Seller Intellectual Property Rights owned or held by any
Person; and
 
(k)           Any liability or obligation of the Seller arising out of any
Proceeding by any Person relating to the Business as conducted prior to the
Closing Date, whether or not such Proceeding is pending, threatened, or asserted
before, on, or after the Closing Date or has been disclosed by the Seller to the
Buyers.
 
2.5          Retained Media Rights.
 
(a)           Notwithstanding anything to the contrary in this Agreement or any
Related Agreement, Mizrahi shall, other than for the purpose of promoting, or
selling any goods, products and/or services under, the IM Brands, retain the
right to be involved with, and retain any compensation from his participation
in, or contribution to, theater and motion pictures and entertainment shows that
air on television, film, radio, the internet and/or any other medium,
appearances, and any and all marketing and promotion fees, books, blogs and
other publications (the “Retained Media Rights”), subject to the following: (i)
the Seller and Mizrahi, personally, shall not utilize the IM Brands (including
the Isaac Mizrahi name, image and/or likeness) in connection with any activity
that Competes with the Business, and (ii) neither the Seller nor Mizrahi,
personally, shall violate Section 7.15(a) (Nondisparagement).  The Buyers
acknowledge and agree that nothing in this Section 2.5 shall restrict the Seller
or any of the Individuals with respect to any activity that does not utilize the
IM Brands.  The Buyers hereby grant to Mizrahi a perpetual, royalty-free license
to use his name, likeness and image in order to perform the Retained Media
Rights in accordance with this Section 2.5.  The Seller shall use commercially
reasonably efforts to notify the Buyers of any participation by Mizrahi in any
project that utilizes the IM Brands (including Mizrahi’s name, image or
likeness), provided that failure to notify Buyers as provided herein shall not
be a breach of this Agreement.
 
(b)           Notwithstanding any limitations in Section 2.5(a), the Retained
Media Rights shall include the right of Mizrahi to author or co-author
autobiographical books and memoirs.
 
2.6          Treatment of Intercompany Accounts Receivable and Accounts
Payable.  All intercompany accounts receivable, intercompany accounts payable
and other obligations due and owing between the Seller and any of its Affiliates
shall be disregarded for purposes of the transactions contemplated hereby and
shall not be treated as Assumed Liabilities, Acquired Assets, Excluded Assets or
Excluded Liabilities.
 
ARTICLE III
PURCHASE PRICE; PAYMENT; ASSUMPTION OF OBLIGATIONS
 
3.1          The Closing.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Blank Rome, LLP (or
such other location as shall be mutually agreed upon by the Seller and Buyers)
commencing at 10:00 a.m. New York time on a date (the “Closing Date”) that is
the second Business Day after all conditions to the obligations of the Seller
and Buyers to consummate the transactions contemplated hereby set forth in
Article VIII and Article IX (other than conditions with respect to actions the
Seller and/or Buyers will take at the Closing itself, but subject to the
satisfaction or waiver of those conditions) have been satisfied or waived, or on
such other date as shall be mutually agreed upon by the Seller and Buyers prior
thereto.  The effective time of the Closing shall be deemed to be 12:01 a.m. on
the Closing Date.
 
 
17

--------------------------------------------------------------------------------

 

3.2          Purchase Price.  Subject to the terms and conditions of this
Agreement, in reliance on the representations, warranties, covenants and
agreements of the Seller contained herein, and in payment and consideration for
the sale, conveyance, assignment, transfer and delivery of the Acquired Assets
by the Seller to the Buyers, (i) the Buyers shall pay to the Seller at the
Closing an amount equal to Thirty-One Million Three Hundred Forty-Six Thousand
United States Dollars ($31,346,000) (the “Initial Purchase Price”), payable as
hereinafter provided, (ii) the Buyers shall pay the Earn-Out Value, if any, to
the Seller pursuant to Section 3.4, and (iii) the Buyers shall assume the
Assumed Liabilities. The Initial Purchase Price, together with the Earn-Out
Value, if any, and the QVC Earn-Out Amount, less the Royalty Shortfall Payment
(if applicable), shall be referred to collectively as the “Purchase Price”.
 
3.3          Payment Of Initial Purchase Price.  At Closing, the Buyers shall
pay the Initial Purchase Price as follows:
 
(i)           Buyers shall pay to the Seller, Fourteen Million Eight Hundred
Sixty Eight Thousand Five Hundred Sixty Eight United States Dollars
($14,868,568) (the “Closing Payment”) in cash, by wire transfer of immediately
available funds; provided, that the amount of the Closing Payment is subject to
adjustment under subparagraph (v) of this Section 3.3;
 
(ii)           Buyer shall deliver to the Escrow Agent Six Hundred Thousand
United States Dollars ($600,000) (the “Escrow Amount”) pursuant to the Escrow
Agreement, provided, that the amount of the Escrow Amount is subject to
adjustment under subparagraph (v) of this Section 3.3;
 
(iii)           Buyers shall deliver to the Seller a promissory note, in the
form attached hereto as Exhibit A, in the principal amount of Seven Million
Three Hundred Seventy-Seven Thousand Four Hundred Thirty-Two United States
Dollars ($7,377,432)(the “Promissory Note”);
 
(iv)           Buyers shall cause to be issued to the Seller a number of XCel
Shares equal to the quotient obtained by dividing Eight Million Five Hundred
Thousand Dollars ($8,500,000) by the Closing Date Reference Price (the “Initial
Stock Consideration”);
 
(v)           Notwithstanding the foregoing, if Buyers have not received
evidence from the Seller prior to the Closing Date, which is reasonably
satisfactory to the Buyer, that the Seller has bought out, subleased or
otherwise resolved the liabilities related to the Leased Real Property at 23 E.
67th St., New York, NY, then the amount of the Closing Payment shall be Fourteen
Million Six Hundred Eighty-Eight Thousand Five Hundred Sixty-Eight United States
Dollars ($14,688,568) and the amount of the Escrow Amount shall be Seven Hundred
Eighty Thousand United States Dollars ($780,000).  In the event the Escrow
Amount is raised pursuant to this Section 3.3(v), then the Parties shall revise
the Escrow Agreement to provide for the Escrow Amount to be disbursed in monthly
releases of Sixty-Five Thousand United States Dollars ($65,000) unless the
Escrow Agent is otherwise ordered by a joint written instruction.
 
 
18

--------------------------------------------------------------------------------

 

Except as otherwise provided in the Promissory Note, the Promissory Note shall
mature Thirty Six (36) months from the date of its issuance.  The Buyer shall
have the right to reduce or withhold payment of the principal due and owing
under the Promissory Note to the extent permitted under Section 11.8 of this
Agreement and the terms of the Promissory Note.
 
3.4          Earn-Out.
 
(a)           Following the Closing and as additional consideration for the sale
and purchase of the Acquired Assets as contemplated by the terms and conditions
of this Agreement, the Seller shall be entitled to receive from the Buyers
(subject to the terms and conditions set forth in this Section 3.4) additional
XCel Shares (the “Earn-Out Shares”) with a value (the “Earn-Out Value”) based
upon the Business achieving Net Royalty Income targets for the four successive
twelve month periods beginning on the first day of the calendar quarter
following the calendar quarter in which the Closing occurs (individually each
such period being the “Royalty Target Period” and collectively the “Royalty
Target Periods”) (with each targeted Net Royalty Income a “Royalty Target”) as
follows:
 
ROYALTY TARGET
PERIODS
 
ROYALTY
TARGET
   
EARN-OUT
VALUE
               
First Royalty Target Period
  $ 16,000,000     $ 7,500,000                    
Second Royalty Target Period
  $ 20,000,000     $ 7,500,000                    
Third Royalty Target Period
  $ 22,000,000     $ 7,500,000                    
Fourth Royalty Target Period
  $ 24,000,000     $ 7,500,000  

 
The percentage of the Earn-Out Value that shall be earned by the Seller in each
Royalty Target Period shall be determined based upon the percentage of the
actual Net Royalty Income of the Business for such Royalty Target Periods to the
Royalty Target for such Royalty Target Period (such percentage, the “Applicable
Percentage”) as follows:
 
 
19

--------------------------------------------------------------------------------

 
 
APPLICABLE
PERCENTAGE
 
% OF EARN-OUT
VALUE EARNED
           
Less than 76%
    0 %          
76% up to 80%
    40 %          
80% up to 90%
    70 %          
90% up to 95%
    80 %          
95% up to 100%
    90 %          
100% or greater
    100 %

 
By way of clarification, the Business must achieve Net Royalty Income in an
amount equal to or in excess of 76% of the Royalty Target in a given Royalty
Target Period for the Seller to be eligible to receive Earn-Out Shares related
to that Royalty Target Period.
 
(b)           Procedure for Earn-Out.  As soon as practicable after the end of
each Royalty Target Period, but in no event later than 30 days following the end
of each of each Royalty Target Period, Buyers shall deliver to the Seller: (i) a
statement from the Independent Auditors verifying the Net Royalty Income for the
previous Royalty Target Period, (ii) a statement prepared by Buyer of the
calculation of the Earn-Out Value for the previous Royalty Target Period and the
number of XCel Shares to be issued to the Seller pursuant to this Section 3.4;
and (iii) if requested by Seller, supporting documentation of the determination
of Net Royalty Income for the previous Royalty Target Period (collectively, (i)
and (ii), the “Earn-Out Reconciliation”).  The determination of the Independent
Auditors reflected in the Earn-Out Reconciliation shall be binding and
conclusive on all of the Parties.  Upon receipt of the Earn-Out Reconciliation
by the Seller, the Buyers shall deliver the Earn-Out Shares related to the then
previous Royalty Target Period to the Seller within 10 Business Days thereof,
with the number of shares to be calculated as the quotient obtained by dividing
(x) the Earn-Out Value earned by the Seller for the then previous Royalty Target
Period, by (y) the average per-share price of XCel Shares at the close of
business on the last twenty (20) Business Days of the then previous Royalty
Target Period.
 
(c)           QVC Earn-Out.  Subject to the terms and conditions of this Section
3.4(c), as additional consideration for the sale and purchase of the Acquired
Assets, the Sellers shall be entitled to a one-time payment (the “QVC Earn-Out
Amount”), payable in either cash or XCel Shares (the method of payment to be
determined in Buyers’ sole discretion) in accordance with Section 3.4(d), the
amount of which shall be determined as follows:
 
(i)           If Cash Net Royalty Income from QVC is equal to or in excess of
Two Million Five Hundred Thousand Dollars ($2,500,000) for the 12 month period
ending on the QVC Earn-Out Date (the “QVC Earn-Out Period”), then the QVC
Earn-Out Amount shall be equal to Two Million Seven Hundred Sixty Five Thousand
Five Hundred Dollars ($2,765,500); or
 
 
20

--------------------------------------------------------------------------------

 

(ii)           If the QVC Agreement is amended by agreement of the parties
thereto or terminated prior to the QVC Earn-Out Date, the QVC Earn-Out Amount
shall be equal to the product of (A) Two Million Seven Hundred Sixty Five
Thousand Five Hundred Dollars ($2,765,500) and (B) the quotient of (x) the sum
of the Cash Net Royalty Income received from QVC by the Buyers and the Cash Net
Royalty Income to be received by the Buyers from QVC as a result of such
amendment(s) or termination and (y) the total Cash Net Royalty Income that was
to be received by the Buyers from QVC under the QVC Agreement, as in effect on
the Closing Date, for the period commencing on the Closing Date and ending on
the QVC Earn-Out Date; provided, however, that the QVC Earn-Out Amount payable
under this Section 3.4(c) shall not in any event exceed Two Million Seven
Hundred Sixty Five Thousand Five Hundred Dollars ($2,765,500).
 
(d)           Procedure for QVC Earn-Out.  As soon as practicable after the QVC
Earn-Out Date, but in no event later than 120 days thereafter, Buyers shall
deliver to the Seller: (i) a statement from the Independent Auditors verifying,
in the case of Section 3.4(c)(i), the Cash Net Royalty Income received from QVC
for the QVC Earn-Out Period, or, in the case of Section 3.4(c)(ii), the Cash Net
Royalty received from QVC for the period commencing on the Closing Date and
ending on the QVC Earn-Out Date, (ii) a statement prepared by Buyer of the
calculation of the QVC Earn-Out Amount and, if the Buyers elect to pay the QVC
Earn-Out Amount in XCel Shares, the number of XCel Shares to be issued to the
Seller pursuant to this Section 3.4(d); and (iii) if requested by Seller,
supporting documentation of the determination of Cash Net Royalty Income from
QVC and the calculation of the QVC Earn-Out Amount (collectively, (i) and (ii),
the “QVC Earn-Out Reconciliation”).  The determination of the Independent
Auditors reflected in the QVC Earn-Out Reconciliation shall be binding and
conclusive on all of the Parties.  Within ten (10) days of receipt of the QVC
Earn-Out Reconciliation by the Seller, the Buyers shall deliver, at Buyers’ sole
election, either (i) the QVC Earn-Out Amount earned, if any, by wire transfer or
immediately available funds, or (ii) XCel Shares with a value equal to the QVC
Earn-Out Amount earned (“QVC Earn-Out Shares”), if any, with the number of
shares to be calculated as the quotient obtained by dividing (x) the QVC
Earn-Out Amount earned by the Seller, by (y) the average per-share price of XCel
Shares at the close of business on the last twenty (20) Business Days of the QVC
Earn-Out Period.
 
(e)           Buyers shall keep and maintain at their regular place of business
accurate, complete and up-to-date books and records relating to the Cash Net
Royalty Income received from QVC.  From time to time, the Seller shall have the
right, upon providing at least five (5) Business Days advance written notice to
the Buyers, to inspect and/or audit, or have its duly authorized third party
agents or Representatives inspect and/or audit, all such books and records.  The
Seller shall conduct, or cause to be conducted, such inspection and/or audit at
its own expense; provided, however, that in the event that the inspection and/or
audit reveals that the Buyers understated the amount of the amount of Cash Net
Royalty Income that has been earned and received from QVC by 5% or more, then
the Buyers shall promptly reimburse the Seller for all of its costs and expenses
related to such inspection and/or audit.
 
 
21

--------------------------------------------------------------------------------

 

3.5          Post-Closing Operation of the Business.
 
(a)           During the Earn-Out Period, the Buyers shall prepare and maintain
financial statements sufficient to allow the Net Royalty Income for each Royalty
Target Period to be calculated and reviewed in accordance with this Agreement.
 
(b)           During the Earn-Out Period, each Buyer shall, in good faith, not
take any actions, or omit to take any actions, intentionally designed to reduce
Net Royalty Income or Cash Net Royalty Income.
 
(c)           If the Buyers sell, assign or transfer all or substantially all of
the Acquired Assets to a Third Party during the Earn-Out Period, the Buyers
shall cause such Third Party to assume the Buyers’ obligations under Section 3.4
of this Agreement.
 
3.6          Royalty Shortfall Payment.  If the Cash Net Royalty Income for the
first Royalty Target Period is finally determined by the Independent Auditors to
be less than Eight Million Six Hundred Thousand United States Dollars
($8,600,000), then, within thirty (30) days of such final determination thereof,
Seller shall remit to Buyer, by wire transfer of immediately available funds, an
amount (the “Royalty Shortfall Payment”) equal to the difference between (x)
Eight Million Six Hundred Thousand United States Dollars ($8,600,000) and (y)
the actual Cash Net Royalty Income for the first Royalty Target Period, as
finally determined by the Independent Auditors; provided, however, that the
Royalty Shortfall Payment shall in no event exceed One Million Five Hundred
Thousand Dollars ($1,500,000).  At its sole option and in its sole discretion,
Buyer may elect to satisfy any Royalty Shortfall Payment by decreasing the
principal amount owed to Seller by Buyer under the Promissory Note.
 
3.7          Allocation.  The Seller and the Buyers agree to allocate the sum of
the Purchase Price and the Assumed Liabilities, including any adjustments
thereto pursuant to this Agreement, among the Acquired Assets in accordance with
the allocation schedule attached hereto as Annex A (the “Allocation Schedule”).
Each of the Parties hereto agrees that: (i) none of the Parties shall take a
position on any Tax Return (including IRS Form 8594, if applicable) that is in
any way inconsistent with the Allocation Schedule without the written consent of
the other Parties or unless specifically required by an applicable Government
Authority; and (ii) they shall promptly notify each other regarding the
existence of any Tax audit, controversy or litigation related to the Allocation
Schedule.  Notwithstanding the foregoing, nothing contained herein shall prevent
the Buyers or the Seller from settling any proposed deficiency or adjustment
assessed against it by any Government Authority based upon or arising out of the
Allocation Schedule, and neither the Buyers nor the Seller shall be required to
litigate before any court any such proposed deficiency or adjustment by any
Government Authority challenging the Allocation Schedule.
 
3.8          Nonassignable Contracts.  Notwithstanding anything to the contrary
herein, to the extent that the assignment hereunder by the Seller to any Buyer
of any Assumed Contract is not permitted or is not permitted without the consent
of any other party to such Assumed Contract, this Agreement shall not be deemed
to constitute an assignment of any such Assumed Contract if such consent is not
given or if such assignment otherwise would constitute a breach of, or cause a
loss of contractual benefits under, any such Assumed Contract, and the Buyers
shall assume no obligations or liabilities under any such Assumed
Contract.  Without in any way limiting the Seller’s obligation to obtain all
consents and waivers necessary for the sale, transfer, assignment and delivery
of the Assumed Contracts and the Acquired Assets to the Buyers hereunder, if any
such consent is not obtained or if such assignment is not permitted irrespective
of consent and if the Closing shall occur, the Seller shall cooperate with the
Buyers following the Closing Date in any reasonable arrangement designed to
provide the Buyers with the rights and benefits (subject to the obligations)
under any such Assumed Contract, including enforcement for the benefit of the
Buyers (at the Buyers’ cost) of any and all rights of the Seller against any
Third Party arising out of any breach or cancellation of any such Assumed
Contract by such Third Party and, if requested by either Buyer, acting, at
Buyers’ cost, as an agent on behalf of such Buyer or as such Buyer shall
otherwise reasonably require.
 
 
22

--------------------------------------------------------------------------------

 

3.9          Accounts Receivable.
 
(a)           The Seller shall promptly forward to the Buyer any and all
proceeds from Accounts Receivable relating to the Business that are received by
the Seller following the Closing Date to the extent such proceeds relate to a
period ending after the Closing Date (“Buyer Accounts
Receivable”).  Notwithstanding the foregoing or anything to the contrary herein
(including Section 3.9(c) below), in the event that the Closing occurs prior to
June 1, 2011, any and all Accounts Receivable relating to the Business that are
collected in, or relate to, any or all of the period ending on or prior May 31,
2011 shall be deemed to be Seller Accounts Receivables, and Buyers shall have no
right therein.
 
(b)           The Buyers acknowledge that all Accounts Receivable in respect of
amounts due from Licensees or any Persons prior to the Closing Date shall remain
the property of the Seller (the “Seller Accounts Receivable”) and that none of
the Buyers shall acquire any beneficial right or interest therein.  The Seller
Accounts Receivable as of March 31, 2011, are set forth on Schedule 3.9(b),
which shall be finalized and updated as part of the pre-Closing audit described
in Section 6.4.
 
(c)           The Buyers shall promptly forward to the Seller upon receipt by
any Buyer any amounts actually received by the Buyers following the Closing Date
that are a Seller Accounts Receivable.  For purposes of determining what
constitutes a Seller Accounts Receivable for purposes of this Section 3.9, (x)
in the case of Accounts Receivable relating to the Business received in respect
of a period (such as a fiscal quarter or other similar period for which such
amounts are paid) that was completed prior to the Closing Date, the entire
amount of such Accounts Receivable shall be Seller Accounts Receivable and be
forwarded to the Seller and (y) in the case of any Accounts Receivable relating
to the Business that are paid on a periodic basis and are payable for a period
(such as a fiscal quarter) that includes, but does not end prior to, the Closing
Date, the Seller shall be forwarded a portion of such Accounts Receivable, which
portion shall be Seller Accounts Receivable, equal to the Accounts Receivable
for the entire applicable period multiplied by a fraction the numerator of which
is the number of days in such period ending on the Closing Date and the
denominator of which is the number of days in the entire period for which such
Accounts Receivable are paid (the “Fraction”).  Without limiting the generality
of the foregoing, the Buyers acknowledge that the Business shall receive a
payment from Liz Claiborne, Inc. in August of 2011 relating to the QVC Agreement
with respect to the period of time between August 2010 and August 2011.  The
Buyers acknowledge and agree that the Seller shall be entitled to a portion of
such payment, which portion shall constitute Seller Accounts Receivable, equal
to such payment multiplied by the Fraction.
 
 
23

--------------------------------------------------------------------------------

 

(d)           Notwithstanding anything to the contrary in this Section 3.9, (i)
neither the Seller nor any of its Affiliates shall be entitled to contact any
Licensee regarding any past due Seller Accounts Receivable without the Buyers’
prior approval, which shall not be unreasonably withheld, delayed or
conditioned, and (ii) in the event that any Licensee or other Person is the
debtor on any Seller Accounts Receivable, any amounts received by any Buyer from
such Licensee or other Person shall first be deemed to be paid on account of the
Seller Accounts Receivable (up and until such Seller Accounts Receivable is paid
in full) and shall promptly be forwarded to the Seller.
 
(e)           Each of the Buyers, on the one hand, and the Seller, on the other
hand, shall provide to the other Parties reasonable access to its files, records
and books of account for the purpose of verifying any funds that have been
remitted to the Buyers or to the Seller, as applicable, and to verify collection
of the accounts receivable.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
The Seller hereby represents and warrants to each of the Buyers with respect to
itself that the statements contained in this Article IV are correct and complete
as of the date of this Agreement and will be correct and complete as of the
Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Article IV except to
the extent any representation or warranty expressly speaks only as of a
different date), except as set forth in the disclosure schedule attached hereto
(the “Seller Disclosure Schedule”), which Seller Disclosure Schedule sets forth
the Seller’s disclosures identified by the Seller.  The disclosures in any
section or subsection of the Seller Disclosure Schedule shall qualify the
corresponding section or subsection in this Article IV and any other section or
subsection in which such disclosure is required to be included to the extent the
relevance of such disclosure is reasonably apparent.
 
4.1          Organization and Good Standing.  The Seller is a limited liability
company and is duly formed, validly existing and in good standing under the laws
of the State of New York.  The only members of the Seller are listed on Schedule
4.1, and no other members or owners of the Seller exist. The Seller has all
requisite power and authority to own, lease and operate its assets and
properties and to carry on the Business as currently conducted.  The Seller is
duly qualified as a foreign limited liability company, and, to the extent
applicable, is in good standing, in each jurisdiction in which the character or
location of the property owned, leased or operated by the Seller or the nature
of the Business conducted by the Seller makes such qualification necessary,
except where the failure to be so qualified would not, individually or in the
aggregate, reasonably be expected to have a Seller Material Adverse Effect. The
Seller does not have any Subsidiaries.  The Seller does not own or hold the
right to acquire any shares of stock or any other security or interest in any
other Person or has any obligation to make any investment in any Person.
 
 
24

--------------------------------------------------------------------------------

 

4.2          Enforceability; Authority.  The Seller has all requisite limited
liability company power and authority to execute and deliver this Agreement and
each other Related Agreement to which the Seller is a party, to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby.  The execution, delivery and performance by the
Seller of this Agreement and each Related Agreement to which it is a party, and
the consummation by it of the transactions contemplated hereby and thereby, have
been duly authorized and approved by its members, and no other action on the
part of the Seller is necessary to authorize the execution, delivery and
performance of this Agreement or any Related Agreement to which the Seller is a
party or the consummation of the transactions contemplated hereby or
thereby.  This Agreement has been duly executed and delivered by the Seller and
constitutes, and, with respect to each other Related Agreement to which the
Seller is a party, upon its execution and delivery by the Seller, will
constitute, assuming the due execution of this Agreement and such other Related
Agreement by the Buyers and/or the other parties thereto, a valid and binding
obligation of the Seller enforceable against the Seller in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium,
receivership and similar laws affecting the enforcement of creditors’ rights
generally, and general equitable principles.
 
4.3          Consents; Approvals.  Except as set forth in Schedule 4.3, the
execution and delivery of this Agreement by the Seller and the consummation of
the transactions contemplated hereby do not and will not:
 
(a)           violate or conflict with the provisions of the Organizational
Documents of the Seller;
 
(b)           violate any Legal Requirement or Decree to which the Seller is
subject or by which any of its material properties or assets are bound;
 
(c)           require any permit, consent or approval of, or the giving of any
notice to, or filing with any Government Authority; or
 
(d)           result in a violation or breach of, conflict with, constitute
(with or without due notice or lapse of time or both) a default (or give rise to
any right of termination, cancellation, payment or acceleration) under, or
result in the creation of any Lien (other than a Permitted Lien) upon any of the
properties or assets of the Seller under any of the terms, conditions or
provisions of any Contract or any other instrument or obligation to which the
Seller is a party, or by which it or any of their respective properties or
assets may be bound; excluding from the foregoing clauses (b), (c) and (d)
permits, consents, approvals, notices and filings the absence of which, and
violations, breaches, defaults and Liens the existence of which, have not had,
and would not reasonably be expected, individually or in the aggregate, to have,
a Seller Material Adverse Effect.
 
4.4          Financial Statements.  .
 
(a)           The Seller has delivered to the Buyers certain financial
operational reports and net income statements with respect to the Seller’s
business and prepared under the cash accounting method, for the annual period
ending December 31, 2008, 2009, and 2010, and the quarter ending March 31, 2011
(collectively, the “Financial Statements”), including an unaudited balance sheet
of the Seller prepared under the cash accounting method as of March 31, 2011
(the “Balance Sheet”).  The Financial Statements represent fairly in all
material respects the financial condition of the Seller’s business as of such
date and for the period then ending, and, to the Seller’s Knowledge, do not omit
any material information or facts with respect thereto.
 
 
25

--------------------------------------------------------------------------------

 

(b)           Except as disclosed on Schedule 4.4(b), there are no
material liabilities or obligations of the Business (whether absolute, accrued,
contingent or otherwise and whether due or to become due), except for those
liabilities and obligations accrued or disclosed on the Balance Sheet and those
liabilities and obligations accrued after the date thereof in the Ordinary
Course of Business, none of which arise out of a breach of any contract, tort,
infringement, claim, lawsuit or breach of warranty.  Furthermore, the QVC
Advance shall be reported as a separate line item, and is equal to or less than
the Advance Royalty Payment (as defined in the QVC Agreement) for each financial
reporting period and on the Closing Date.
 
4.5          Real Property.
 
(a)           Leased Real Property.  Schedule 4.5(a)(i) sets forth a true and
correct list of each Leased Real Property leased by the Seller, including the
address and a description of each such Leased Real Property. Schedule 4.5(a)(ii)
sets forth a list of the Leased Real Property that are used primarily for the
Business. Accurate and current copies of all real property leases, subleases,
licenses or other occupancy agreements (and all amendments thereto) directly
relating to the Leased Real Property on Schedule 4.5(a)(ii) are set forth on
Schedule 4.5(a)(iii) (the “Assumed Leases”) and have been delivered to the
Buyers.  Except as set forth on Schedule 4.5(a)(iv), with respect to each of the
Assumed Leases: (i) such lease is legal, valid, binding, enforceable and in full
force and effect; (ii) the transactions contemplated by this Agreement do not
require the consent of any other party to such lease, will not result in a
breach of or default under such Assumed Lease, and will not otherwise cause such
Assumed Lease to cease to be legal, valid, binding, enforceable and in full
force and effect on identical terms following the Closing; (iii) the Seller’s
possession or quiet enjoyment of the Leased Real Property under such Assumed
Lease has not been disturbed and there are no disputes with respect to such
Assumed Lease; (iv) neither the Seller nor, to the Seller’s Knowledge, any other
party to the Assumed Lease is in breach of or default under such Assumed Lease,
and no event has occurred or circumstance exists that, with the delivery of
notice, the passage of time or both, would constitute such a breach or default,
or permit the termination, modification or acceleration of rent under such
lease; (v) no security deposit or portion thereof deposited with respect to such
Assumed Lease has been applied in respect of a breach of or default under such
Assumed Lease that has not been redeposited in full; (vi) the Seller does not
owe, or will not owe in the future, any brokerage commissions or finder’s fees
with respect to such Assumed Lease; (vii) the other party to such Assumed Lease
is not an Affiliate of, and otherwise does not have any economic interest in,
the Seller; (viii) the Seller has not subleased, licensed or otherwise granted
any Person the right to use or occupy the Leased Real Property for such Assumed
Lease or any portion thereof; (ix) the Seller has not collaterally assigned or
granted any other lien in such Assumed Lease or any interest therein; and (x)
there are no liens on the estate or interest created by such Assumed Lease.
 
(b)           The Leased Real Property identified on Schedule 4.5(a)(ii)
comprises all of the real property used or intended to be used in, or otherwise
related to, the Business, and the Seller is not a party to any agreement or
option to purchase any real property or interest therein.
 
(c)           The Seller does not own any real property.  The Seller has not
received any notice of violation of any real property Legal Requirement and
there is no basis for the issuance of any such notice or the taking of any
action for such violation. To the Seller’s Knowledge, there is no pending or
anticipated change in any real property Legal Requirement that will materially
impair the Seller’s lease, use or occupancy of any Leased Real Property leased
by the Seller or any portion thereof in the continued operation of the Business
as currently conducted thereon.
 
 
26

--------------------------------------------------------------------------------

 

4.6          Title to Assets.  Except for Excluded Assets and properties and
assets reflected on the Balance Sheet that have been sold or otherwise disposed
of by the Seller in the Ordinary Course of Business and as otherwise set forth
on Schedule 4.6, the Seller has good and marketable title to, or a valid
leasehold interest in, all properties and assets used by the Seller, including,
without limitation, all the properties and assets reflected on the Balance Sheet
as being owned by the Seller, free and clear of all Liens other than Permitted
Liens.  Each of the Furnishings and Equipment is in good operating condition and
repair (with the exception of normal wear and tear), and is free from defects
other than minor defects that do not interfere with the present use thereof in
the conduct of normal operations.
 
4.7          Sufficiency of Assets.  Except as set forth on Schedule 4.7, the
Acquired Assets include all of the assets, properties and rights of every type
and description, real, personal, mixed, tangible and intangible that are used in
the conduct of the Business in substantially the same manner as currently
conducted by the Seller as of the Closing Date, subject only to the exclusion of
the Excluded Assets.
 
4.8          Accounts Receivable.  Except as set forth on Schedule 4.8, all
Accounts Receivable reflected on the Balance Sheet (net of allowances for
doubtful accounts as reflected thereon and as determined in accordance with GAAP
consistently applied) are or shall be valid receivables arising in the Ordinary
Course of Business and, to the Seller’s Knowledge, are or shall be current and
collectible at the aggregate recorded amount therefore as shown on the Balance
Sheet (net of allowances for doubtful accounts as reflected thereon and as
determined in accordance with GAAP consistently applied).  Except as set forth
on Schedule 4.8, no Person has any Liens on such receivables or any part
thereof, and no agreement for deduction, free goods, discount or other deferred
price or quantity adjustment has been made with respect to any such
receivables.  Schedule 3.11 sets forth a complete and accurate statement of the
Seller Accounts Receivable due and owing the Seller as of March 31, 2011.
 
4.9          Insolvency Proceedings.  No insolvency proceedings of any kind,
including, without limitation, bankruptcy, receivership, reorganization,
composition or arrangement with creditors, voluntary or involuntary, affecting
the Seller or the Acquired Assets are pending or, to the Seller’s Knowledge,
threatened.  The Seller has not made an assignment for the benefit of creditors
or taken any action with a view to, or that would constitute a valid basis for,
the institution of any such insolvency proceedings.
 
4.10        Taxes.
 
(a)           All material Tax Returns required to be filed by or on behalf of
the Seller with respect to the Acquired Assets have been timely filed and all
Taxes shown as due thereon have been paid.  The Seller is not a beneficiary of
any extension of time within which to file any Income Tax Return.  The Seller
has withheld and paid all Taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor, stockholder, or other Third Party, and all Forms W-2 and 1099 required
with respect thereto have been properly completed and timely filed, except where
the failure to do so would not, individually or in the aggregate, reasonably be
expected to have a Seller Material Adverse Effect.  There are no Liens (other
than Permitted Liens) on any of the assets of the Seller that arose in
connection with the failure (or alleged failure) to pay any Tax.
 
 
27

--------------------------------------------------------------------------------

 

(b)           There is no material dispute or claim concerning any Tax liability
of the Seller either (A) claimed or raised by any authority in writing or (B) as
to which any of the officers or managers of the Seller has knowledge based upon
personal contact with any agent of such authority.
 
(c)           Schedule 4.10 lists all federal, state, local, and foreign Tax
Returns filed by or on behalf of the Seller for taxable periods ended on or
after December 31, 2005, indicates those Tax Returns that have been audited, and
indicates those Tax Returns that currently are the subject of audit.  The Seller
has not waived any statute of limitations in respect of Taxes or agreed to any
extension of time with respect to a Tax assessment or deficiency.
 
(d)           The Assumed Liabilities do not include any obligations that will
not be deductible under Code §280G.  The Seller, with respect to the Acquired
Assets, does not have any liability for the Taxes of any other Person as a
transferee or successor, by contract, or otherwise.
 
(e)           The aggregate unpaid Taxes of the Seller with respect to the
Acquired Assets (i) did not, as of December 31, 2010, exceed the reserve for Tax
liability (rather than any reserve for deferred Taxes established to reflect
timing differences between book and Tax income) set forth on the face of the
Balance Sheet (rather than in any notes thereto) and (ii) will not exceed that
reserve as adjusted for operations and transactions through the Closing Date in
accordance with the past custom and practice of the Seller in filing its Tax
Returns.
 
4.11        Labor Relations; Compliance.
 
(a)           The Seller has complied in all material respects with all
applicable laws relating to the employment of labor.  Except as set forth on
Schedule 4.11, there are no Proceedings pending or, to the Seller’s Knowledge,
threatened against the Seller with respect to or by any employee or former
employee of the Businesses and, to the Seller’s Knowledge, there are no
Proceedings pending or threatened against any employees or former employee of
the Business.  The Seller has not engaged in any unfair labor practices.
 
(b)           The Seller is not a party to any collective bargaining agreement
or relationship with any labor organization, and, to the Seller’s Knowledge,
there are no organizational efforts presently made or threatened by or on behalf
of any labor union with respect to the employees of the Business. Within the
last three (3) years, the Seller has not experienced any union organization
attempts, strikes, work stoppages, slowdowns, grievances, claims of unfair labor
practices or other collective bargaining disputes, and none are underway or, to
the Seller’s Knowledge, threatened.
 
 
28

--------------------------------------------------------------------------------

 

(c)           With respect to the transactions contemplated hereby, any notice
required under any law or collective bargaining agreement has been or prior to
Closing will be given, and all bargaining obligations with any employee
representative have been or prior to Closing will be satisfied.  The Seller has
not implemented any layoff of employees that could implicate the WARN Act, or
any similar state or local law, regulation or ordinance, and no such action will
be implemented without advance notification to the Buyers.
 
(d)           To the Seller’s Knowledge no executive or manager of the Seller
(i) has any present intention to terminate his or her employment, or (ii) is a
party to any confidentiality, non-competition, proprietary rights or other such
agreement between such employee and any Person besides the Seller that would be
material to the performance of such employee’s employment duties, or the ability
of the Buyers to conduct the Businesses.
 
4.12        Employee Benefits.
 
(a)           Schedule 4.12 lists each Employee Benefit Plan, and each other
employment, severance, incentive, retention, consulting, change-in-control,
fringe benefit, deferred compensation, or other compensatory plan, policy,
agreement or arrangement which is  maintained, contributed to or to which there
is an obligation to contribute for the benefit of any current or former
employee, director or other personnel of the Seller  and/or any ERISA Affiliate
of the Seller or with respect to which the Seller or any ERISA Affiliate of the
Seller has or may have a direct or indirect liability (each a “Seller Benefit
Plan”).
 
(b)           The Seller has delivered to Buyers copies of each Seller Benefit
Plan document.
 
(c)           Each Seller Benefit Plan has been maintained and administered in
all respects in accordance with its terms and the provisions of applicable Legal
Requirements, including ERISA and the Code.
 
(d)           All contributions, premium and benefit payments required to be
made under or in connection with each Seller Benefit Plan through the Closing
Date have been made and all contributions, premium and benefit payments not yet
required to be made under or in connection with each Seller Benefit Plan through
the Closing Date will be made or properly accrued.
 
(e)           Except as set forth in Schedule 4.12, neither the Seller nor any
ERISA Affiliate thereof contributes to, ever has contributed to, or ever has
been required to contribute to any Multiemployer Plan or employee pension plan
subject to Title IV of ERISA or Code Section 412 or has any liability, or
indirect liability, including any liability on account of a “partial withdrawal”
or complete withdrawal (as defined in ERISA Sections 4205 and 4203
respectively), under any Multiemployer Plan or under Title IV of ERISA.  Neither
the Seller nor any ERISA Affiliates are bound by any Contract that would result
in any direct or indirect liability described in ERISA Section 4204.
 
(f)           Except as set forth in Schedule 4.12, the consummation of the
transaction contemplated by this Agreement will not, either alone or in
combination with any other event, (1) entitle any current or former employee,
director or officer of the Seller to severance pay or any other payment or
benefit, or (2) accelerate the time of payment or vesting, or increase the
amount of compensation due any such employee, director or officer.
 
 
29

--------------------------------------------------------------------------------

 

4.13        Litigation; Decrees.
 
(a)           Except as set forth on Schedule 4.13(a), there is no material
Proceeding pending or, to the Seller’s Knowledge, threatened, against the Seller
or relating to any of the Acquired Assets or Business.
 
(b)           Except as set forth on Schedule 4.13(b), (i) there is no Decree to
which the Seller or any of the Acquired Assets is subject, and (ii) the Seller
is in compliance with each Decree to which it or its properties or assets are
subject.
 
4.14        Compliance With Laws; Permits.
 
(a)           Except as set forth on Schedule 4.14, the Seller is in full
compliance with each Legal Requirement that is applicable to it or to the
conduct or operation of the Business or the ownership of the Acquired Assets,
except for such non-compliance, individually or in the aggregate, as would not
reasonably be expected to have a Seller Material Adverse Effect.  The Seller has
not received any written notice or other communication (whether oral or written)
from any Government Authority or any other Person regarding any actual, alleged,
possible or potential violation of, or failure to comply with, any material
Legal Requirement applicable to the Business.
 
(b)           The Seller possesses all Government Authorizations necessary for
the ownership of its properties and the conduct of the Business as currently
conducted, except for such exceptions as, individually or in the aggregate, have
not had and would not reasonably be expected to have a Seller Material Adverse
Effect.  Further, (i) to the Seller’s Knowledge, all such Government
Authorizations are in full force and effect and (ii) the Seller has not received
any written notice of any event, inquiry, investigation or proceeding
threatening the validity of such Government Authorizations.
 
4.15        Operations of the Seller. Except as set forth on Schedule 4.15,
since December 31, 2010, through the date of this Agreement, there has not been
any change, event or condition of any character that has had or would reasonably
be expected to have a Seller Material Adverse Effect.  Without limiting the
generality of the foregoing, except as set forth on Schedule 4.15, since
December 31, 2010, the Seller has operated the Business in the Ordinary Course
of Business, and during such time period, the Seller has not:
 
(a)           sold, leased, transferred, or assigned any of its material assets;
 
(b)           entered into any Material Contract outside the Ordinary Course of
Business;
 
(c)           accelerated, terminated, made material modifications to, or
cancelled any Material Contract in any material respect;
 
 
30

--------------------------------------------------------------------------------

 

(d)           transferred, assigned, or granted any license or sublicense of any
rights under or with respect to any Seller Intellectual Property Right, other
than in the Ordinary Course of Business;
 
(e)           made any capital expenditure (or series of related capital
expenditures) either involving more than $5,000, individually, or $15,000, in
the aggregate, or outside the Ordinary Course of Business;
 
(f)           engaged in any sales or promotional discount or other similar
activities with customers (including, without limitation, materially altering
credit terms) other than any such activities undertaken in accordance with the
terms of its current License Agreements;
 
(g)           delayed or postponed the payment of any accounts payable, other
payables, expenses or other liabilities (including marketing or promotional
expenses), or accelerated the collection of or discount any Accounts Receivable
or otherwise accelerated cash collections of any type other than in the Ordinary
Course of Business and in an amount not greater than $25,000 in the aggregate;
 
(h)           incurred any Indebtedness or incurred or become subject to any
material liability, except current liabilities incurred in the Ordinary Course
of Business and liabilities under Contracts (other than liabilities for breach)
entered into in the Ordinary Course of Business;
 
(i)            suffered any extraordinary losses or waived any rights of
material value, whether or not in the Ordinary Course of Business;
 
(j)            experienced any material damage, destruction, or loss (whether or
not covered by insurance) to its property;
 
(k)           become liable for any Damages in connection with, or become
obligated to rescind or otherwise materially modify, any License Agreement; or
 
(l)            committed to do any of the foregoing actions.
 
4.16        Payment and Collections Practices; Customers and Suppliers.  Since
January 1, 2011, and except as otherwise set forth on Schedule 4.16(i), the
Seller has made all payments to its suppliers that were due and payable, and
collected all accounts receivables from its customers that were due and payable,
in each case in the Ordinary Course of Business in all material
respects.  Schedule 4.16(ii) lists (i) the ten (10) largest customers (by
revenue) of the Business during the fiscal year ended December 31, 2010, and
(ii) the ten (10) largest suppliers (by cost) of the Seller’s business during
the fiscal year ended December 31, 2010.  Except as set forth on Schedule
4.16(iii), Seller has not been engaged in any material disputes with any such
customer or supplier since January 1, 2011, that would be reasonably expected to
result in a material decrease in the quantity of items purchased from the
Business or in the quantity of items made available for purchase by the
Business, respectively.
 
 
31

--------------------------------------------------------------------------------

 

4.17       Material Contracts.
 
(a)           Schedule 4.17 contains a complete and correct list identified by
the Seller, as of the date of this Agreement, of the following Contracts to
which the Seller is a party or by which the Seller is bound (collectively, the
“Material Contracts”), including:
 
(i)          any agreement (or group of related agreements) for the lease of
personal property to or from a Person providing for lease payment in excess of
$15,000 per annum, which is not terminable by the Seller on less than ninety
(90) days notice;
 
(ii)         any agreement (or group of related agreements) for the purchase or
sale of raw materials, commodities, supplies, products, or other personal
property, or for the furnishing or receipt of services, the performance of which
will extend over a period of more than one year, or involve consideration in
excess of $15,000;
 
(iii)        each License Agreement currently in effect;
 
(iv)        each License Agreement submitted to a Person for execution since
January 1, 2011 but not yet executed and delivered to the Seller by such Person;
 
(v)         each Design and Service Agreement currently in effect;
 
(vi)        each Design and Service Agreement submitted to a Person for
execution since January 1, 2011 but not yet executed and delivered to the Seller
by such Person;
 
(vii)       each Seller Employment Agreement currently in effect;
 
(viii)      any agreements relating to Intellectual Property Rights;
 
(ix)         any agreement imposing continuing confidentiality obligations on
the Seller;
 
(x)          all executory contracts for capital expenditures with remaining
obligations in excess of $15,000 in any year, which is not terminable by the
Seller on less than 90 days notice;
 
(xi)         all contracts containing covenants that in any way purport to limit
the freedom to engage in any line of business or to compete with any Person or
in any geographical area;
 
(xii)        all severance, change of control or similar agreements or contracts
with any employees; and
 
(xiii)       any other agreement the performance of which involves consideration
in excess of $15,000.

 
32

--------------------------------------------------------------------------------

 

(b)           All Material Contracts are in full force and effect and in written
form and true, correct and complete copies of all Material Contracts, including
any amendments, waivers, supplements or other modifications thereto, have been
made available to the Buyers.  Except as disclosed in Schedule 4.17(b), the
Seller is not in violation or breach of or in default under any Material
Contract.  No Proceeding or event or condition has occurred or exists or, to the
Seller’s Knowledge, is alleged by any party to have occurred or exist which,
with notice or lapse of time or both, would constitute a default by any of the
parties thereto of their respective obligations under a Material Contract (or
would give rise to any right of termination or cancellation).  To the Seller’s
Knowledge, no party to a Material Contract is in breach of a Material Contract,
or has expressed in writing, orally, or through any other means of
communication, plans to breach, terminate, re-negotiate, or fail to renew a
Material Contract.
 
(c)           Schedule 4.17(c) contains a complete and correct list of all
written agreements, contracts or instruments to which an Affiliate of the Seller
is a party and pursuant to which the Seller is a beneficiary of any goods,
services or other benefits related to the Acquired Assets.
 
(d)           Except as set forth on Schedule 4.17(d), the Seller is not
precluded under any Assumed Contract from assigning such contract to the Buyers,
nor is any consent required to assign such contract to the Buyers.
 
4.18       Insurance.  Schedule 4.18 sets forth an accurate and complete summary
of (a) each insurance policy providing for liability exposure (including
policies providing property, casualty, liability and workers’ compensation
coverage and bond and surety arrangements) to which the Seller is currently a
party, a named insured or otherwise the beneficiary of coverage (“Insurance
Policies”) and (b) all insurance loss runs or workers’ compensation claims
received for the past three (3) policy years.  All such Insurance Policies are
in full force and effect.  Since January 1, 2008, the Seller has paid all
premiums due thereunder and, except as set forth in Schedule 4.18, no notice
(whether oral or written) of cancellation of any such coverage or increase in
premiums thereof has been received by the Seller.
 
4.19       Environmental Matters.  Except as set forth on Schedule 4.19, in the
conduct of the Seller’s Business and with respect to the ownership and operation
of the Acquired Assets: (i) the Seller has complied and is in compliance in all
material respects with all Environmental and Safety Requirements; (ii) all
Government Authorizations required under Environmental and Safety Requirements
to be obtained by the Seller are valid and in full force and effect, the Seller
has complied and is in compliance in all material respects with the terms and
conditions of such permits and licenses; (iii) the Seller is not subject to any
suit, investigation, inquiry or proceeding by or before any court or Government
Authority under Environmental and Safety Requirements in connection with its
current or former operations, properties or facilities; (iv) neither the Seller,
nor any of its predecessors or Affiliates, has caused a release of hazardous
substances, and, to the Seller’s Knowledge, no condition of contamination by
hazardous substances is present, at the Seller’s Leased Real Properties, if any
and no facts, events or conditions relating to current or former facilities,
properties or operations of the Seller or of its predecessors or Affiliates will
give rise to any investigatory, remedial, or corrective obligations or other
liabilities under Environmental and Safety Requirements; (v) neither this
Agreement nor the consummation of the transactions contemplated hereby will
result in any obligations for site investigation or cleanup, or notification to
or consent of any Government Authority or other Person pursuant to any of the
so-called “transaction-triggered” or “responsible property transfer”
Environmental and Safety Requirements; (vi) to the Seller’s Knowledge, the
Seller has made available to the Buyer copies of all material documents within
its possession (including all Phase I and Phase II reports) concerning
compliance with Environmental and Safety Requirements with respect to the
current or former operations or facilities of each of the Seller and its
predecessors and Affiliates; (vii) the Seller has not received written notice,
report or other information regarding any violation of, or liability or
obligation under any Environmental and Safety Requirement or that any existing
Government Authorization that was obtained under any Environmental and Safety
Requirement is to be revoked or suspended by any Government Authority or is not
currently operating or required to be operating under, or subject to any
outstanding compliance order, decree or agreement, any consent decree, order or
agreement, or corrective action decree, order or agreement issued or entered
into under, or pertaining to matters regulated by, any Environmental and Safety
Requirement; (viii) the Seller does not own or operate any underground storage
tanks other than those disclosed on Schedule 4.19 and no such underground tanks
are in violation of any Environmental and Safety Requirement; (ix) neither the
Seller, nor any of its predecessors or Affiliates, has treated, stored, disposed
of, arranged for or permitted the disposal of, transported, handled, released,
or exposed any Person to, any hazardous materials, or owned or operated the
Business or any property or facility relating to the Business in a manner that
has given or would give rise to any liabilities or investigative, corrective or
remedial obligations pursuant to CERCLA or any other Environmental and Safety
Requirement; and (x) to the Seller’s Knowledge, the Seller has provided to the
Buyers access to all environmental audits and reports to the current and former
operations and facilities of the Seller and its predecessors or Affiliates.
 
 
33

--------------------------------------------------------------------------------

 

4.20       Intellectual Property.
 
(a)           Schedule 4.20(a) attached hereto sets forth a complete and correct
list of (i) all registered trademarks or service marks owned by the Seller; (ii)
all pending applications for registration of any trademarks or service marks
owned by the Seller; (iii) all trade names, common law trademarks and
unregistered marks owned and used by the Seller; and (iv) all internet domain
names and URLs registered or applied for by the Seller.
 
(b)           Schedule 4.20(b) attached hereto sets forth a complete and correct
list of: (i) all computer software licenses or similar agreements or
arrangements relating to information technology used exclusively in the
operation of the Business (“IT Software”); (ii) all other licenses or similar
agreements or arrangements, in effect as of the date hereof, in which the Seller
or its Affiliates are a licensee of Intellectual Property Rights that are
related to or used in connection with, and in both cases material to, the
Business; (iii) all licenses or similar agreements or arrangements in which the
Seller or its Affiliates are a licensor of Intellectual Property Rights that are
related to or used in connection with the Business, including License
Agreements; and (iv) all other agreements or similar arrangements, in effect as
of the date hereof, relating to the use of Intellectual Property Rights by the
Seller, including settlement agreements, consent-to-use or standstill agreements
and standalone indemnification agreements.
 
(c)           Except as set forth on Schedule 4.20(c), (i) the Seller owns and
possesses all right, title and interest in and to, or has the enforceable right
to use, the Intellectual Property Rights, identified with the Seller and set
forth in Schedule 4.20(a), has a valid and enforceable right to use pursuant to
the agreements set forth in Schedule 4.20(b), or otherwise owns and possesses
all right, title and interest in and to all other Intellectual Property Rights
necessary for the operation of the Business as currently conducted, free and
clear of all Liens, other than Permitted Liens (collectively, the “Seller
Intellectual Property Rights”), and (ii) the Seller has not licensed any of the
Seller Intellectual Property Rights to any Third Party on an exclusive basis.
 
 
34

--------------------------------------------------------------------------------

 

(d)           Except as set forth on Schedule 4.20(d), (i) the Seller has not
infringed, diluted, misappropriated or otherwise conflicted with, and the
operation of the Business as currently conducted does not infringe,
misappropriate or otherwise conflict with, any Intellectual Property Rights of
any Person; (ii) the Seller has no Knowledge of any facts which indicate a
likelihood of any of the foregoing; (iii) the Seller has not received any
written notices regarding any of the foregoing (including any demands that the
Seller is required to license any Intellectual Property Rights from any Person
or any requests for indemnification from customers) and (iv) the Seller has not
requested nor received any written opinions of counsel related to the foregoing.
 
(e)           Except as set forth on Schedule 4.20(e), (i) no loss or expiration
of any of the Seller Intellectual Property Rights is threatened, pending or
reasonably foreseeable, except for those rights expiring at the end of their
current registration terms without renewal by the Seller (and not as a result of
any act or omission by the Seller, including a failure by the Seller to pay any
required maintenance or renewal fees); (ii) all of the Seller Intellectual
Property Rights are valid and enforceable; (iii) no claim by any Third Party
contesting the validity, enforceability, use or ownership of any of the Seller
Intellectual Property Rights has been made, is currently outstanding or to the
knowledge of Seller is threatened; (iv) to the extent the Seller Intellectual
Property is protected by applications or registrations, Seller will continue to
maintain and protect such applications and registrations prior to the Closing so
as not to adversely affect the validity or enforceability thereof; and (v) the
Seller has not disclosed or allowed to be disclosed any of its trade secrets or
confidential information to any Third Party other than pursuant to a written
confidentiality agreement and Seller has entered into written confidentiality
agreements with all of its employees and independent contractors acknowledging
the confidentiality of the Seller Intellectual Property Rights.
 
(f)           Except as set forth on Schedule 4.20(f), to the Seller’s
Knowledge, no Person has infringed, diluted, misappropriated or otherwise
conflicted with any of the Seller Intellectual Property Rights and the Seller
does not know of any facts that indicate a likelihood of any of the same.
 
(g)           Except as set forth on Schedule 4.20(g), all Intellectual Property
Rights owned by the Seller were: (i) developed by employees of the Seller
working within the scope of their employment; (ii) developed by officers,
directors, agents, consultants, contractors, subcontractors or others who have
executed appropriate instruments of assignment in favor of the Seller as
assignee that have conveyed to the Seller ownership of all of such Person’s
rights in the Intellectual Property Rights relating to such developments; or
(iii) acquired in connection with acquisitions in which the Seller obtained
appropriate representations, warranties and indemnities from the transferring
party relating to the title to such Intellectual Property Rights.
 
(h)           Except as set forth in Schedule 4.20(h), none of the Seller
Intellectual Property Rights is subject to any Proceeding or Decree restricting
in any manner the use, transfer or licensing thereof by the Seller, or which may
affect the validity, use or enforceability of the Seller Intellectual Property
Rights.
 
 
35

--------------------------------------------------------------------------------

 

(i)           The Seller has collected, used, imported, exported and protected
all personally identifiable information, and other information relating to
individuals protected by law, in accordance with the privacy policies of the
Seller and in accordance with applicable law, including by entering into
agreements, where applicable, governing the flow of such information across
national borders.
 
(j)           Each item of the Seller Intellectual Property Rights is valid,
enforceable and subsisting in the United States and the jurisdictions set forth
on Schedule 4.20.  Prior to the Closing, the Seller will deliver to the Buyers
all files, documents, or instruments necessary to the preservation and
maintenance of the Seller Intellectual Property Rights.
 
(k)           The Seller does not own, nor have pending, any patent applications
or patents.
 
4.21       Affiliate Transactions.  Except as set forth on Schedule 4.21: (a)
there are no Assumed Contracts between the Seller, on the one hand, and any
member, interest or right holder or any family member or affiliate of any such
member, interest or right holder, on the other hand; (b) there are no Assumed
Contracts between the Seller, on the one hand, and any employee or director or
any family member or affiliate of any such person, on the other hand, other than
employment agreements entered into in the Ordinary Course of Business; and (c)
there are no loans or other indebtedness owing by any employee of the Seller or
any family member or affiliate of any such person to the Seller.
 
4.22       Brokers or Finders.  No agent, broker, firm or other Person acting on
behalf of the Seller or, to the Seller’s Knowledge, any of its Affiliates is, or
will be, entitled to any investment banking, commission, broker’s or finder’s
fees from any of the parties hereto, or from any Affiliate of any of the parties
hereto, in connection with any of the transactions contemplated by this
Agreement.
 
4.23       Suppliers.  Except for the suppliers named in Schedule 4.23, neither
the Seller nor any Affiliates of the Seller or any of the Seller’s employees
receives any fees or other consideration from any suppliers who supply products
or services to its Licensees.
 
4.24       Powers of Attorney.  Except as set forth on Schedule 4.24, there are
no outstanding powers of attorney executed by or on behalf of the Seller.
 
4.25       Investment.  The Seller (a) understands that the XCel Shares have not
been, and will not be, registered under the Securities Act, or under any state
securities laws, and are being offered and sold in reliance upon federal and
state exemptions for transactions not involving any public offering, (b) except
as contemplated by Section 7.12, is acquiring the XCel Shares solely for the
Seller’s own account and for investment purposes, and not with a view to the
distribution thereof, (c) is a sophisticated investor with knowledge and
experience in business and financial matters, (d) has received certain
information concerning XCel and has had the opportunity to obtain additional
information as desired in order to evaluate the merits and the risks inherent in
holding the XCel Shares, (e) is able to bear the economic risk and lack of
liquidity inherent in holding the XCel Shares, and (f) is an Accredited
Investor.
 
 
36

--------------------------------------------------------------------------------

 

4.26        Other Contracts.  The Seller has not entered into any Contract with
any of the parties identified on Schedule 4.17 that is not otherwise required to
be set forth on the Disclosure Schedules.
 
4.27        Disclaimer of Other Representations and Warranties.  Except for the
representations and warranties contained in this Article IV or expressly
contained in any other Related Agreement, Seller does not make any other
representation or warranty, express or implied.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE BUYERS
 
The Buyers, jointly and severally, hereby represent and warrant to the Seller,
that the statements contained in this Article V are correct and complete as of
the date of this Agreement and will be correct and complete as of the time
immediately prior to the consummation of the Public Shell Transaction (the
“Reference Date”) (as though made then and as though the Reference Date were
substituted for the date of this Agreement throughout this Article V except to
the extent any representation or warranty expressly speaks only as of a
different date), except in each case as set forth in the disclosure schedule
attached hereto (the “Buyer Disclosure Schedule”).  Notwithstanding the
foregoing, the representations and warranties in Sections 5.3, 5.4 and 5.12
shall only be made on the Closing Date and the representations and warranties in
Sections 5.1(a) and (b), 5.2 and, to the Knowledge of Buyers, Section 5.7, shall
be true and correct as of the date of this Agreement and will be correct and
complete as of the Closing Date.  The disclosures in any section or subsection
of the Buyer Disclosure Schedule shall qualify the corresponding section or
subsection in this Article V and any other section or subsection in which such
disclosure is required to be included to the extent the relevance of such
disclosure is reasonably apparent.
 
5.1         Existence and Good Standing; Authorization.
 
(a)           Each Buyer is organized, validly existing and in good standing
under the laws of its incorporation, organization or formation.
 
(b)           Each Buyer has all requisite corporate or organizational power and
authority to execute and deliver this Agreement and each other Related Agreement
to which such Buyer is a party, to perform its obligations hereunder and
thereunder and to consummate the sale and the other transactions contemplated
hereby and thereby. The execution, delivery and performance by each Buyer of
this Agreement and each other Related Agreement to which it a party, and the
consummation by it of the transactions contemplated hereby and thereby, have
been duly authorized and approved by its respective board of directors or
members, and no other corporate, stockholder, organizational, member or manager
action on the part of any Buyer is necessary to authorize the execution,
delivery and performance by any Buyer of this Agreement or any other Related
Agreement to which such Buyer is a party and the consummation thereby of the
transactions contemplated hereby and thereby.  This Agreement has been duly
executed and delivered by each Buyer and constitutes, and, with respect to each
other Related Agreement, upon its execution and delivery by each Buyer party
thereto, will constitute, assuming the due execution of this Agreement and such
other Related Agreement by the Seller and/or the other parties thereto, a valid
and binding obligation of each Buyer enforceable against such Buyer in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, receivership and similar laws affecting the
enforcement of creditors’ rights generally, and general equitable principles.
 
 
37

--------------------------------------------------------------------------------

 

(c)           XCel owns all of the equity interests of IMB.   Except for IMB,
XCel has no Subsidiaries.
 
5.2         Consents and Approvals; No Violations.  The execution and delivery
of this Agreement by each Buyer, and the execution and delivery of each Related
Agreement to which each Buyer is a party, and the consummation of the
transactions contemplated hereby and thereby do not and will not:
 
(a)           violate or conflict with any provisions of the Organizational
Documents of any Buyer;
 
(b)           violate any Legal Requirement or Decree to which any Buyer is
subject or by which any of their respective material properties or assets are
bound;
 
(c)           require any permit, consent or approval of, or the giving of any
notice to, or filing with any Government Authority on or prior to the Closing
Date; and
 
(d)           result in a material violation or breach of, conflict with,
constitute (with or without due notice or lapse of time or both) a default (or
give rise to any right of termination, cancellation, payment or acceleration)
under, or result in the creation of any Lien upon any of the material properties
or assets of any Buyer under any of the material terms, conditions or provisions
of any Material Contract or any other instrument or obligation to which any
Buyer is a party, or by which it or any of their respective material properties
or assets may be bound; excluding from the foregoing clauses (b), (c) and (d)
permits, consents, approvals, notices and filings the absence of which, and
violations, breaches, defaults and Liens the existence of which, would not,
individually or in the aggregate, reasonably be expected to prevent such Buyer
from performing its obligations under this Agreement.
 
5.3         Exchange Act Reports.  The Buyers shall have made available to the
Seller complete and accurate copies, as amended or supplemented, of Public
XCel’s (a) if applicable, Annual Report on Form 10-K for Public XCel’s last
completed fiscal year, which contain audited financial statements for the year
ended as of such date, as filed with the SEC, and (b) all other reports filed by
Public XCel under Section 13 or subsections (a) or (c) of Section 14 of the
Exchange Act with the SEC since its formation (such reports are collectively
referred to herein as the “Public XCel Reports”).  To the Knowledge of Buyers,
the Public XCel Reports constitute all of the material documents required to be
filed by the Public XCel with the SEC, including, without limitation, under
Section 13 or subsections (a) or (c) of Section 14 of the Exchange Act, from its
formation through the Closing Date.  To the Knowledge of Buyers, the Public XCel
Reports complied in all material respects with the requirements of the Exchange
Act and the rules and regulations thereunder when filed.  To the Knowledge of
Buyers, there are no material outstanding or material unresolved comments in
comment letters received from the SEC with respect to any of the Public XCel
Reports.  To the Knowledge of Buyers, as of their respective dates, the Public
XCel Reports did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
 
 
38

--------------------------------------------------------------------------------

 

5.4         Public XCel Financial Statements.  To the Knowledge of Buyers, all
financial statements of Public XCel included in the Public XCel Reports
(collectively, the “Public XCel Financial Statements”) (i) complied as to form
in all material respects with applicable accounting requirements and, as
appropriate, the published rules and regulations of the SEC with respect thereto
when filed, (ii) were prepared in accordance with GAAP applied on a consistent
basis, in all material respects, throughout the periods covered thereby (except
as may be indicated therein or in the notes thereto, and in the case of
quarterly financial statements, as permitted by Form 10-Q under the Exchange
Act), (iii) fairly present the consolidated financial condition, results of
operations and cash flows of the Public XCel, in all material respects, as of
the respective dates thereof and for the periods referred to therein, and (iv)
are consistent with the books and records of Public XCel in all material
respects.
 
5.5         Undisclosed Liabilities.  Except as set forth on Schedule 5.5, no
Buyer has any liability (whether known or unknown, whether absolute or
contingent, whether liquidated or unliquidated and whether due or to become
due), except for liabilities arising between the date hereof and the Closing
Date or as a result of the Related Transactions that are disclosed to the Seller
in accordance with Section 6.3(b).
 
5.6         Compliance with Laws.
 
(a)           Each of the Buyers is in full compliance with each Legal
Requirement that is applicable to it or to the conduct or operation of its
business or the ownership of its assets, except for such non-compliance,
individually or in the aggregate, as would not reasonably be expected to have a
Buyer Material Adverse Effect.  None of the Buyers has received any written
notice or other communication (whether oral or written) from any Government
Authority or any other Person regarding any actual, alleged, possible or
potential violation of, or failure to comply with, any material Legal
Requirement.
 
(b)           Each Buyer possesses all Government Authorizations necessary for
the ownership of its properties and the conduct of its business as currently
conducted, except for such exceptions as, individually or in the aggregate, have
not had and would not reasonably be expected to have a Buyer Material Adverse
Effect.  Further, (i) to the Buyers’ Knowledge, all such Government
Authorizations are in full force and effect and (ii) no Buyer has received any
written notice of any event, inquiry, investigation or proceeding threatening
the validity of such Government Authorizations.
 
(c)           Each Buyer has complied with all federal and state securities laws
and regulations.
 
(d)           Except as set forth on Schedule 5.6, no Buyer (i) has, nor have
the past and present officers, directors and Affiliates of such Buyer, been
convicted of, nor does any officer or director of such Buyer have any reason to
believe that such Buyer or any of its officers, directors or Affiliates will be
convicted of, any civil or criminal proceeding by any federal or state agency
alleging a violation of securities laws; (ii) has been the subject of any
voluntary or involuntary bankruptcy proceeding, nor has it been a party to any
material litigation; (iii) is a “blank check company” as such term is defined by
Rule 419 of the Securities Act.
 
 
39

--------------------------------------------------------------------------------

 

5.7         Litigation.
 
(a)           There is no Proceeding pending or, to the Buyers’ Knowledge,
threatened, against any of the Buyers.
 
(b)           There is no Decree to which any of the Buyers is subject, and each
of the Buyers is in compliance with each Decree to which it or its properties or
assets are subject.
 
5.8         Buyer Environmental Matters.  Each Buyer has complied and is in
compliance in all material respects with all Environmental and Safety
Requirements.  All Government Authorizations required under Environmental and
Safety Requirements to be obtained by each Buyer are valid and in full force and
effect, each Buyer has complied and is in compliance in all material respects
with the terms and conditions of such permits and licenses.  None of the Buyers
is subject to any suit, investigation, inquiry or proceeding by or before any
court or Government Authority under Environmental and Safety Requirements in
connection with its current or former operations, properties or facilities.  No
Buyer, nor any of its predecessors or Affiliates, has caused a release of
hazardous substances, and, to the Buyers’ Knowledge, no condition of
contamination by hazardous substances is present, at any Buyer’s Leased Real
Properties, if any and no facts, events or conditions relating to current or
former facilities, properties or operations of any Buyer or of its predecessors
or Affiliates will give rise to any investigatory, remedial, or corrective
obligations or other liabilities under Environmental and Safety
Requirements.  Neither this Agreement nor the consummation of the transactions
contemplated hereby will result in any obligations for site investigation or
cleanup, or notification to or consent of any Government Authority or other
Person pursuant to any of the so-called “transaction-triggered” or “responsible
property transfer” Environmental and Safety Requirements.  To the Buyers’
Knowledge, each Buyer has made available to the Seller copies of all material
documents within its possession (including all Phase I and Phase II reports)
concerning compliance with Environmental and Safety Requirements with respect to
the current or former operations or facilities of each Buyer and its
predecessors and Affiliates.  None of the Buyers has received any written
notice, report or other information regarding any violation of, or liability or
obligation under any Environmental and Safety Requirement or that any existing
Government Authorization that was obtained under any Environmental and Safety
Requirement is to be revoked or suspended by any Government Authority or is not
currently operating or required to be operating under, or subject to any
outstanding compliance order, decree or agreement, any consent decree, order or
agreement, or corrective action decree, order or agreement issued or entered
into under, or pertaining to matters regulated by, any Environmental and Safety
Requirement.  No Buyer owns or operates any underground storage tanks and no
such underground tanks are in violation of any Environmental and Safety
Requirement.  No Buyer, nor any of its predecessors or Affiliates, has treated,
stored, disposed of, arranged for or permitted the disposal of, transported,
handled, released, or exposed any Person to, any hazardous materials, or owned
or operated any Buyer’s business or any property or facility relating to any
Buyer’s business in a manner that has given or would give rise to any
liabilities or investigative, corrective or remedial obligations pursuant to
CERCLA or any other Environmental and Safety Requirement.
 
 
40

--------------------------------------------------------------------------------

 

5.9         Taxes.  There are no Taxes due and payable by any Buyer which have
not been timely paid.  There are no accrued and unpaid Taxes of any Buyer which
are due, whether or not assessed or disputed.  There have been no examinations
or audits of any Tax Returns of Buyers by any Government Authority.  Each Buyer
has duly and timely filed all Tax Returns required to have been filed by it and
there are in effect no waivers of applicable statutes of limitations with
respect to Taxes for any year.
 
5.10       Financing.  As of the date of this Agreement, the Buyers reasonably
expect to secure financing arrangements sufficient to provide to Buyers the
funds necessary to consummate the transactions contemplated by this Agreement.
 
5.11       Brokers’ or Finders’ Fees. Except as set forth on Schedule 5.11 and
any due diligence and advisory fees and costs incurred in connection with
Buyers’ due diligence, such fees and costs being payable solely by Public XCel,
no agent, broker, firm or other Person acting on behalf of any Buyer is, or will
be, entitled to any investment banking, commission, broker’s or finder’s fees
from any of the parties hereto for which the Seller would be responsible to pay,
or from any Person controlling, controlled by or under common control with any
of the parties hereto, in connection with any of the transactions contemplated
by this Agreement.
 
5.12       Post-Closing Capitalization.
 
(a)           Immediately after the Closing, at least 80% of the total combined
voting power of all XCel Shares entitled to vote and at least 80% of the total
number of all other classes of Public XCel stock (in each case subject to such
voting agreements as may be in effect) will be owned by the Seller and
shareholders of Public XCel who transferred cash in exchange for XCel Shares in
the Related Transactions or otherwise would properly be treated as having
transferred property to Xcel in exchange for shares for purposes of Treasury
Regulation Section 1.351-1(a)(ii)).
 
(b)           As of the Closing, the Buyers shall have aggregate outstanding
debt on borrowed money, excluding any debt owed to QVC or its Affiliates, of no
more than Twenty-Five Million Dollars ($25,000,000).
 
5.13       Due Diligence Investigation.  To the Buyers’ Knowledge, there are no
facts, events or circumstances that constitute, or are reasonably likely to
constitute, a breach by the Seller of any of its representations or warranties
under Article IV, or any event, circumstance or effect that would be or is
reasonably likely to be a Seller Material Adverse Effect.
 
5.14       Disclaimer of Other Representations and Warranties.  Except for the
representations and warranties contained in this Article V or expressly
contained in any other Related Agreement, Buyer does not make any other
representation or warranty, express or implied.
 
 
41

--------------------------------------------------------------------------------

 

ARTICLE VI
PRE-CLOSING COVENANTS
 
6.1         Efforts to Closing.  On the terms and subject to the conditions in
this Agreement, and provided that none of the Buyers is in default hereunder,
the Seller agrees to use commercially reasonable efforts to take, or cause to be
taken, all actions as may reasonably be necessary to consummate the transactions
contemplated hereby and to cause the conditions set forth in Article VIII to be
satisfied, and the Buyers agree to use their commercially reasonable efforts to
take, or cause to be taken, all actions as may reasonably be necessary to
consummate the transactions contemplated hereby and to cause the conditions set
forth in Article IX to be satisfied as soon as practicable after the date hereof
but not later than June 30, 2011.  Without limiting the generality of the
foregoing, the Seller shall give or cause to be given any notices to Third
Parties required to be given pursuant to any Assumed Contract to which it is a
party as a result of this Agreement or any of the transactions contemplated
hereby.  The Seller shall use commercially reasonable efforts to obtain prior to
the Closing, and deliver to the Buyers at or prior to the Closing, all consents,
waivers and approvals required to be obtained under each Assumed Contract to
which it is a party or by which it is bound, including any consents to
assignment required under the Assumed Contracts listed in Schedule 4.3, in form
and substance reasonably acceptable to the Buyers.  The Buyers shall use
commercially reasonable efforts to cooperate with the Seller in the Seller’s
efforts to obtain the aforementioned consents, including by providing such
information as the other contracting parties may reasonably request.
 
6.2         Conduct of the Business.  From the date of this Agreement until the
Closing Date, the Seller shall conduct the Business in the Ordinary Course of
Business; make ordinary design, marketing, advertising, promotional and other
budgeted expenditures; and use commercially reasonable efforts to preserve and
maintain the ongoing operations, organization, assets and goodwill of the
Business.  Further, and without limiting the generality of the foregoing, during
the period from the date hereof to the Closing Date, except as may be first
approved by the Buyers in writing, or as is otherwise expressly permitted or
required by this Agreement, the Seller shall not:
 
(a)            Cancel, encumber, or in any way discharge, terminate, adversely
modify or amend or impair any Assumed Contract other than in the Ordinary Course
of Business, or commit any act or fail to take any action that would cause a
material breach of any such Assumed Contract;
 
(b)           Waive, modify, alter, reduce or compromise any material amounts
payable by any Licensee;
 
(c)            Sell or dispose of any of the Acquired Assets, except for
immaterial sales or for other dispositions in the Ordinary Course of Business;
 
(d)           Create or suffer or permit the creation of any Lien including but
not limited to any royalty advances or other advances from Third Parties (other
than Permitted Liens) on any of the Acquired Assets or with respect thereto,
unless such Lien will be discharged prior to Closing;
 
 
42

--------------------------------------------------------------------------------

 

(e)           Take any action that would reasonably be likely to prevent the
Seller from consummating the transactions contemplated in this Agreement;
 
(f)            Knowingly violate any applicable material Legal Requirement;
 
(g)           Make any capital commitment, individually or in the aggregate, in
excess of $25,000, other than those to be paid for in full prior to Closing;
 
(h)           Take, or fail to take, any other action which would reasonably be
expected to result in a material breach or inaccuracy in any of the
representations or warranties of the Seller contained in this Agreement;
 
(i)            Enter into any transaction whereby the Seller receives an advance
or lump sum payment that provides value or a discount to future value for a
period in excess of three (3) months, except as related exclusively to the
Retained Media Rights;
 
(j)             Enter into any amendment, renewal or modification of any Assumed
Lease; or
 
(k)           Agree or commit, whether in writing or otherwise, to take any of
the actions specified in the foregoing clauses.
 
6.3         Access and Investigation.
 
(a)           The Seller will permit the Buyers and their respective
Representatives to have reasonable access, prior to the Closing Date, to the
properties and to the books and records of the Seller during normal working
hours and upon reasonable advance notice, to familiarize itself with the
Seller’s properties, Business and operating and financial conditions.  As
promptly as practicable after the end of each month ended after the date of this
Agreement and prior to the Closing Date, the Seller shall deliver to XCel
unaudited financial statements of the Seller as at and for the year through the
end of the most recently completed fiscal month.
 
(b)           The Buyers will permit the Seller and its Representatives to have
reasonable access, prior to the Closing Date, to the properties and to the books
and records of the Buyers during normal working hours and upon reasonable
advance notice, to familiarize itself with the Buyers’ business plans,
operations and structure, including its current and proposed equity and debt
capitalization.  Prior to the Closing, the Buyers shall (i) not less than on a
weekly basis, or such shorter period of time as is appropriate to assure the
timeliness of the information, keep the Seller informed of the status and the
progress of the Related Transactions, (ii) provide to Seller, or notify Seller
of and make available to Seller, all material due diligence received by Buyer
and its Representatives with respect to the Public Shell and, to the extent
Buyer deems it reasonable in its sole discretion, summaries and analyses thereof
prepared by Buyers and/or their Representatives, (iii) not less than ten (10)
calendar days prior to the Closing Date, deliver to Seller a capitalization
table that sets forth, based on the information then-available to the Buyers,
the Buyers’ estimate of the equity and debt capitalization of the Buyers
immediately after the consummation of the Public Shell Transaction, all Related
Transactions and the transactions contemplated hereby (the “Capitalization
Table”), and (iv) promptly deliver updates to the Capitalization Table as they
are reasonably available.
 
 
43

--------------------------------------------------------------------------------

 

6.4         Audited Financial Statements. The Seller shall cause to be prepared,
and deliver to the Buyers audited financial statements of the Business for 2009,
2010, and a review of the Business for the quarter ending March 31, 2011, as
soon as commercially practicable and, in any event, prior to Closing (the
“Business Audited Financials”). The audit shall include only the accounts of the
Business, and the Seller is not obligated to provide audited results of the
Seller.  Such audit shall be conducted at Seller’s sole cost and expense.  The
Buyers shall reimburse the Seller for up to One Hundred Thousand United States
Dollars ($100,000) of the Seller’s actual costs and expenses in preparing the
Business Audited Financials at, and subject to, the Closing.
 
6.5         Exclusivity.  Provided that none of the Buyers is in breach of this
Agreement, the Seller agrees that neither the Seller nor any of its members or
officers shall, and that they shall cause their Affiliates, employees, agents
and representatives (including any investment banker, attorney or accountant
retained by them) not to (and shall not authorize any of them to) directly or
indirectly: (i) solicit, initiate, knowingly encourage or knowingly facilitate
any inquiries with respect to, or the making, submission or announcement of, any
offer or proposal from any Person (other than the Buyers) concerning any
proposal for a merger, sale of substantial assets (including the license of any
assets), sale of shares of stock or securities of the Seller, business
combination involving the Seller, or other takeover or business combination
transaction involving the Seller (an “Acquisition Proposal”); (ii) participate
in any discussions or negotiations regarding, or furnish to any Person any
nonpublic information with respect to, or otherwise cooperate in any respect
with, any Acquisition Proposal; (iii) engage in discussions with any Person with
respect to any Acquisition Proposal (except to inform such Person that these
restrictions exist); (iv) approve, endorse or recommend any Acquisition
Proposal; or (v) enter into any letter of intent or similar document or any
contract, agreement, arrangement, understanding or commitment contemplating any
Acquisition Proposal or transaction contemplated thereby or requiring opposition
to or seeking to prevent or undermine the transactions contemplated by this
Agreement.  The Seller will immediately cease any and all existing activities,
discussions or negotiations with any Third Parties conducted heretofore with
respect to any Acquisition Proposal.
 
6.6         Notice of Developments.  The Seller shall promptly advise the
Buyers, and each Buyer, as the case may be, shall promptly advise the Seller, in
writing of any (a) event, circumstance or development that results (or would
reasonably be expected to result on the Closing Date) in a breach of any
representation, warranty or covenant made by it in this Agreement and (b) any
material failure of the Seller or the Buyers, as the case may be, to comply with
or satisfy any condition or agreement to be complied with or satisfied by it
hereunder; provided that no disclosure pursuant to this Section 6.6 shall be
deemed to amend or supplement any provision of this Agreement or any disclosure
schedule hereto, or to prevent or cure any misrepresentation, breach of warranty
or breach of covenant.
 
 
44

--------------------------------------------------------------------------------

 

6.7         Notice of Supplemental Disclosure.
 
(a)           Without limiting the obligations of the Seller contemplated by
Section 6.6, prior to the Closing Date, the Seller may inform Buyer pursuant to
this Section 6.7(a) that any representation or warranty of the Seller was
inaccurate when made as of the date hereof, and/or would be inaccurate if made
as of the Closing Date, and provide a supplement to the Seller Disclosure
Schedule to correct such inaccuracy (a “Seller Disclosure Supplement”).  If the
inaccuracies contemplated by such Seller Disclosure Supplement are sufficiently
material to prevent, after a reasonable period in which to cure such inaccuracy,
the satisfaction of the condition set forth in Article VIII, Buyers may
terminate this Agreement within five (5) Business Days after receipt by Buyers
of such Seller Disclosure Supplement.  If Buyers have not exercised such right
of termination by such date, the Seller Disclosure Schedule shall be deemed to
have been amended (effective as of the date of this Agreement) to add such
Seller Disclosure Supplement.
 
(b)           Without limiting the obligations of the Buyers contemplated by
Section 6.6, prior to the Closing Date, the Buyers may inform the Seller
pursuant to this Section 6.7(b) that any representation or warranty of the
Buyers was inaccurate when made as of the date hereof, and/or would be
inaccurate if made as of the Closing Date, and provide a supplement to the Buyer
Disclosure Schedule to correct such inaccuracy (a “Buyer Disclosure
Supplement”).  If the inaccuracies contemplated by such Buyer Disclosure
Supplement are sufficiently material to prevent, after a reasonable period in
which to cure such inaccuracy, the satisfaction of the condition set forth in
Article IX, the Seller may terminate this Agreement within five (5) Business
Days after receipt by the Seller of such Buyer Disclosure Supplement.  If the
Seller has not exercised such right of termination by such date, the Buyer
Disclosure Schedule shall be deemed to have been amended (effective as of the
date of this Agreement) to add such Buyer Disclosure Supplement.
 
6.8         Preservation of Business. Except as set forth on Schedule 6.8, the
Seller will use commercially reasonable efforts to keep the Business
substantially intact in all material respects, including maintaining its present
operations, working conditions and relationships with suppliers, customers and
employees.
 
6.9         Insurance; Risk of Loss.
 
(a)           Seller shall keep, or cause to be kept, all insurance policies, or
suitable replacements therefor, to the extent relating to the Business, in full
force and effect through the close of business on the Closing Date.  As of the
close of business on the Closing Date, Seller shall terminate or cause its
Affiliates to terminate all coverage relating to the Business under the general
corporate policies of insurance of Seller for the benefit of all of its
controlled Subsidiaries; provided, however, that: (i) no such termination of any
policy in force as of the Closing Date shall be effected so as to prevent the
Business from recovering under such policies for losses from events occurring
prior to the Closing Date, it being understood that the Business shall be
responsible for any deductible payable under the terms of the applicable policy
in connection with any such claims; and (ii) no such termination of any claims
made policy in force as of the Closing Date shall be effected so as to prevent
the Business from recovering under such policies for losses from events
occurring prior to the Closing Date and for which Buyers have given Seller
written notice of such loss within 90 days of the Closing Date.  Buyers shall
become solely responsible for all insurance coverage and related risk of loss
with respect to the Business based on (A) events occurring on or after the close
of business on the Closing Date and (B) events occurring on or prior to the
Closing Date with respect to which notice has not been received by the date set
forth in clause (ii) of the preceding sentence.  Seller shall notify each
applicable insurance company for any claims made prior to the Closing Date and,
with respect to clause (ii) above, for any claims made within 90 days of the
Closing Date.  After the Closing Date, Buyers shall promptly (in all cases
within ten days of receipt of any notice) notify Seller of any claims arising
from events that occurred prior to the Closing Date that may be covered by
Seller's insurance policies.  Buyer shall cooperate as fully as practicable with
Seller and its insurers in the investigation and defense of any such claim.
 
 
45

--------------------------------------------------------------------------------

 

(b)           To the extent that, after the Closing Date, the Seller requires
any information regarding claim data, payroll or other information in order to
make filings with insurance carriers, Buyers shall use its best efforts to
supply such information to Seller.
 
6.10       Press Releases and Public Announcements.  No Party shall issue any
press release or make any public announcement relating to the existence or
subject matter of this Agreement without the prior written approval of the other
Party; provided, however, that any Party may make any public disclosure it
believes in good faith is required by applicable law or any listing requirement
(including, without limitation, the listing requirements of the Nasdaq Global
Market and securities laws applicable to XCel or Public XCel) or trading
agreement concerning its publicly-traded securities (in which case the
disclosing Party will use commercially reasonable efforts to advise the other
Party a reasonable period of time prior to making the disclosure and to provide
such other Party the opportunity to comment thereon).  The Seller acknowledges
and agrees that Buyers may be required to file a Current Report on Form 8-K
disclosing the transactions contemplated by this Agreement and attaching as an
exhibit thereto a copy of this Agreement, provided that no such filing shall be
made unless the Buyers and the Seller reasonably agree on the form and substance
thereof.
 
6.11       Maintenance of Real Property.  The Seller shall maintain the
condition of any of its Leased Real Property in the Ordinary Course of Business,
and shall not demolish or remove any of the existing improvements thereon, or
erect new improvements on the Leased Real Property or any portion thereof,
without the prior written consent of the Buyers, which consent shall not be
unreasonably withheld, delayed or conditioned.
 
6.12       Leases.  The Seller shall not amend, modify, extend, renew or
terminate any lease for its Leased Real Property, nor shall the Seller enter
into any new lease sublease, license or other agreement for the use or occupancy
of any real property, without the prior written consent of the Buyers, which
consent shall not be unreasonably withheld, delayed or conditioned.  The Seller
shall use commercially reasonable efforts to secure all required approvals for
the assignment of the Assumed Leases.
 
6.13       Employee Matters.
 
(a)           Business Employees. Prior to the Closing Date, Buyer shall offer
employment to be effective as of the Closing Date to the Seller Employees
identified in Schedule 6.13(a) (the “Business Employees”).
 
 
46

--------------------------------------------------------------------------------

 

(b)           COBRA.  Commencing on the Closing Date, and for such period of
time as required by COBRA and to the extent required by COBRA, Buyer shall be
responsible for, and shall offer COBRA coverage to former employees of the
Business who do not accept employment with Buyer, or who are not eligible to
participate in the Buyers’ healthcare plans, and their beneficiaries and
dependents, at the expense of such former employees; provided, that such COBRA
coverage may be administered by a Third Party.
 
(c)           Cooperation with Respect to Business Employees.  The Seller shall
reasonably assist Buyers in communicating with each of the Business Employees.
 
(d)           Vesting.  As of the Closing Date, each Business Employee shall be
fully vested in all benefits accrued as of the Closing Date under each of the
Seller Benefit Plans.
 
6.14       Xcel Shares.  Buyers shall use best efforts to ensure that all of the
XCel Shares issuable in accordance with this Agreement will be, when so issued,
duly authorized, validly issued, fully paid and non-assessable and free and
clear of any Liens (other than those created under federal and state securities
laws, any Lock-Up Agreement, and the Voting Agreement) and not subject to
preemptive or other similar rights of the stockholders of XCel.
 
6.15       Lock-Up Agreements.
 
(a)           Seller agrees to execute an agreement (a “Lock-Up Agreement”) not
to sell, transfer, pledge, hypothecate or otherwise dispose of any securities of
Public XCel consistent with the provisions of Section 6.15(b) in form and
substance requested by the placement agent in any offering of Public XCel’s
securities consummated in connection with the Public Shell Transaction; provided
that, notwithstanding the foregoing, the terms of the Lock-Up Agreement shall in
no event be more restrictive than those agreed to by the officers or directors
of any of the Buyers (collectively, the “Insider Lock-Up Agreements”).
 
(b)           Subject to Section 6.15(a), the Seller agrees to execute a Lock-Up
Agreement with respect to the Initial Stock Consideration, any Earn-Out Shares
and QVC Earn-Out Shares, and any XCel Shares issued as payment under the
Promissory Note (“Note Shares”), consistent with the following terms: (i) during
the twelve (12) month from the Closing Date, in the case of the Initial Stock
Consideration, or during the twelve month period from the date the applicable
Earn-Out Shares, QVC Earn-Out Shares or Note Shares are issued, in the case of
Earn-Out Shares, QVC Earn-Out Shares or Note Shares (such period herein referred
to as the “Initial Period”), other than in connection with a “change of control”
transaction of Public XCel, the Seller shall not, directly or indirectly,
through an “affiliate” or “associate” (as such terms are defined in the General
Rules and Regulations under the Securities Act of 1933, as amended), or
otherwise, offer, sell, pledge, hypothecate, grant an option for sale, or
otherwise dispose of, or transfer or grant any rights with respect thereto in
any manner either privately or publicly (each, a “Transfer”) any of the XCel
Shares or Shares of Public XCel acquired by the Seller pursuant to a stock
split, stock dividend, reverse stock split, subdivision, combination,
reclassification or similar change in the capital structure of XCel (each an
“Adjustment”) affecting XCel Shares (together with the XCel Shares,
“Securities”), or enter into any agreement or any transaction that has the
effect of transferring, in whole or in part, directly or indirectly, the
economic consequence of ownership of the Securities, whether any such agreement
or transaction is to be settled by delivery of the Securities; (ii) upon the
expiration of the Initial Period, such foregoing restrictions on Transfer shall
lapse with respect to 25% of the number of corresponding XCel Shares received by
the Seller as part of the Initial Stock Consideration, Earn-Out Shares, QVC
Earn-Out Shares or Note Shares, as applicable (in each case taking into account
and proportionally adjusting for any Adjustments occurring during such period),
and the Seller may Transfer such XCel Shares, in open market transactions
without restriction; (iii) on the first day of each of the first three
consecutive three month periods following the end of the Initial Period, the
restrictions on Transfer provided for in this Section 6.15(b) shall lapse with
respect to 25% of the number of corresponding XCel Shares received by the Seller
as part of the Initial Stock Consideration, Earn-Out Shares, QVC Earn-Out Shares
or Note Shares, as applicable (in each case taking into account and
proportionally adjusting for any Adjustments occurring during such period), and
the Seller may Transfer such XCel Shares, in open market transactions without
restriction.  By way of clarification, upon the date that is no later than the
21-month anniversary of the Closing Date, all restrictions under the Lock-Up
Agreement shall have terminated.  The Lock-Up Agreement shall provide that the
Seller may transfer XCel Shares to its members at any time and cause such
members to agree with this provision and receive all benefits of the XCel
Shares.
 
 
47

--------------------------------------------------------------------------------

 

(c)           In the event that any XCel Shares owned, held or controlled by any
of the officers or directors of any of the Buyers are released from any of the
restrictions set forth in the applicable Insider Lock-Up Agreement, then a pro
rata amount (with such amount calculated based on the aggregate amount of the
Initial Stock Consideration owned by the Seller and/or its members in relation
to the aggregate amount of XCel Shares owned, held or controlled by such officer
of director) of the XCel Shares owned by the Seller and/or its members shall be
automatically released from the applicable restrictions in the Lock-Up
Agreement.
 
6.16       Benefit of Agreements Related to the Public Shell
Transaction.  Buyers shall use commercially reasonable efforts to cause their
counterparties in a Public Shell Transaction to (i) make substantially the same
representations and warranties to Seller as those made, if any, to XCel, and
(ii) provide substantially the same indemnification protections, if any, to
Seller, as those provided to XCel.
 
6.17       Public Shell Transaction.  The Buyers agree that XCel shall not
consummate the Public Shell Transaction unless Public XCel, immediately prior to
such transaction, does not, to the Buyer’s Knowledge, have any material
Liabilities.  Unless the Parties agree otherwise in writing, the Public Shell
Transaction shall be consummated as described in the Recitals.   Prior to
consummating the Public Shell Transaction, the Buyers shall conduct a reasonably
prudent due diligence investigation into Public XCel, which shall include,
without limitation, an investigation into the existence of any contingent
liabilities of Public XCel.
 
6.18       Resolution of New York Lease.  Seller shall use commercially
reasonable efforts to buy out, sub-lease, or otherwise resolve the liabilities
related to its Leased Real Property at 23 E. 67th St., New York, NY.
 
6.19       Further Action.  Prior to the Closing, each of the Parties shall use
commercially reasonable efforts to take, or cause to be taken, all appropriate
action, do or cause to be done all things necessary, proper or advisable under
applicable Legal Requirements, and execute and deliver such documents and other
papers, as may be required to consummate the transactions contemplated herein.
 
 
48

--------------------------------------------------------------------------------

 

ARTICLE VII
POST-CLOSING COVENANTS
 
7.1         Cooperation.  The Parties shall cooperate with each other, and shall
use their commercially reasonable efforts to cause their respective
Representatives to cooperate with each other, to provide an orderly transition
of the Business from the Seller to Buyer and to minimize the disruption to the
Business resulting from the transactions contemplated hereby.
 
7.2         Taxes Related to Purchase of Assets; Tax Cooperation.
 
(a)           The Buyers, on the one hand, and the Seller, on the other hand,
shall each be responsible for one-half of any and all stamp, transfer,
documentary, sales and use, registration and other similar taxes and fees
(including any penalties and interest) incurred in connection with this
Agreement and the transactions contemplated hereby (collectively, the “Transfer
Taxes”) regardless of the Person liable for such Transfer Taxes under applicable
Legal Requirements.  Except to the extent required to be filed by the Seller,
the Buyers shall properly file on a timely basis all necessary Tax Returns and
other documentation with respect to all Transfer Taxes, provided that the Buyers
shall provide copies of all such Transfer Tax Returns to the Seller at least
twenty (20) days prior to the due date thereof for Seller’s review and
approval.  The non-filing Party shall promptly reimburse the filing Party for
50% of the amount of such Transfer Tax within ten (10) Business Days of receipt
by the non-filing Party of evidence of the timely filing and payment
thereof.  The provisions of this Section 7.2 and no other provision, shall
govern the economic burden of Transfer Taxes.  Each of Buyers and Seller shall
(and shall cause their respective Affiliates to) timely sign and deliver such
certificates or forms as may be necessary or appropriate to establish an
exemption from (or otherwise reduce), or file Tax Returns or reports with
respect to, Transfer Taxes.
 
(b)           All Taxes and assessments on the Acquired Assets for any taxable
period commencing on or prior to the Closing Date and ending after the Closing
Date (a “Straddle Period”) shall be prorated between the Buyers and the Seller
as of the close of business on the Closing Date based on the best information
then available, with (a) the Seller liable for such Taxes attributable to any
portion of a Straddle Period ending on or prior to the Closing Date and (b) the
Buyers being liable for such Taxes attributable to any portion of a Straddle
Period beginning after the Closing Date.  Information available after the
Closing Date that alters the amount of Taxes due with respect to the Straddle
Period will be taken into account and any change in the amount of such Taxes
shall be prorated between the Buyers the Seller as set forth in the next
sentence.  All prorations of Straddle Period Taxes on the Acquired Assets shall
be allocated so that items relating to the portion of a Straddle Period ending
on or prior to the Closing Date shall be allocated to the Seller based upon the
number of days in the Straddle Period on or prior to the Closing Date and items
related to the portion of a Straddle Period beginning after the Closing Date
shall be allocated to the Buyers based upon the number of days in the Straddle
Period after the Closing Date. The amount of all such prorations that must be
paid in order to convey the Acquired Assets to the Buyers free and clear of all
Liens other than Permitted Liens have been calculated and shall be paid on the
Closing Date; all other prorations shall be calculated and paid as soon as
practicable thereafter.
 
 
49

--------------------------------------------------------------------------------

 

(c)           The Seller and the Buyers shall (and shall cause their respective
Affiliates to) cooperate fully with each other and make available or cause to be
made available to each other for consultation, inspection and copying (at such
other party’s expense) in a timely fashion such personnel, Tax data, relevant
Tax Returns or portions thereof and filings, files, books, records, documents,
financial, technical and operating data, computer records and other information
as may be reasonably requested, including, without limitation, (a) for the
preparation by such other party of any Tax Returns or (b) in connection with any
Tax audit or proceeding including one party (or an Affiliate thereof) to the
extent such Tax audit or proceeding relates to or arises from the transactions
contemplated by this Agreement.
 
7.3         Noncompetition and Nonsolicitation.
 
(a)           For a period of three (3) years from the date of this Agreement
(the “Restricted Period”), the Seller and each of the Individuals will not
directly or indirectly, on its own behalf, as an agent of, on behalf of or in
conjunction with, or as a member, partner or shareholder of, any other firm,
corporation or other entity or Person:
 
(i)           engage in any business that Competes with the Business;
 
(ii)           induce any former employee, licensee, independent contractor,
manufacturer, supplier or Licensee of the Seller with respect to the Business,
to terminate his or her employment or relationship, as applicable, with the
Buyers or their Affiliates.
 
(b)           The Buyers are entitled (without limitation of any other remedy)
to specific performance and/or injunctive relief with respect to any breach or
threatened breach of the covenants in this Section 7.3.  If any court of
competent jurisdiction at any time deems the time periods for the foregoing
covenants too lengthy or the scope of the covenants too broad, the restrictive
time periods will be deemed to be the longest period permissible by law, and the
scope will be deemed to comprise the broadest scope permissible by law under the
circumstances.  It is the intent of the parties to protect and preserve the
Business and the Acquired Assets and therefore the parties agree and direct that
the time period and scope of the foregoing covenants will be the maximum
permissible duration (not to exceed three years) and size.
 
7.4         Buyer Audit.  The Seller shall, and the Buyers shall permit Seller
to: (x) review pro forma financial statements that XCel may file in reports
filed pursuant to the Exchange Act or the Securities Act (the “SEC Financial
Statements”); and (y) at Buyer’s sole cost and expense, take such other similar
actions reasonably requested by the Buyers, including (i) consenting to the
proper use of its report(s) on the audited financial statements included in the
SEC Financial Statements; and (ii) performing a SAS 100 review of any unaudited
financial statements included in the SEC Financial Statements.  In connection
with the foregoing, the Seller shall use its commercially reasonable efforts to
assist the Buyers in the preparation of such SEC Financial Statements, at the
Buyers’ cost and expense, including without limitation providing the Buyers’
Representatives with full access during normal business hours, and in a manner
so as not to interfere with the normal business operations of the Seller and on
reasonable advance notice, but in any event not less than five (5) Business
Days, to all relevant books, records, work papers, information and employees and
auditors of the Seller, solely to the extent necessary in connection with the
preparation of any such SEC Financial Statements.
 
 
50

--------------------------------------------------------------------------------

 

7.5         Confidentiality.  From and after the date hereof, until three (3)
years from the date hereof, the Seller shall, and shall cause each of its
Affiliates to, treat as confidential and use commercially reasonable efforts to
safeguard and not to use, except as expressly agreed in writing by the Buyers,
any and all Seller Information included within the Acquired Assets, including
the Seller Intellectual Property Rights, in each case using the standard of care
reasonably necessary to prevent the unauthorized use, dissemination or
disclosure of such Seller Information.  For purposes of this Section 7.5, from
and after the date hereof, confidential information included within the Acquired
Assets shall be deemed to be “Seller Information” notwithstanding the fact that
such information was available to or in the possession of the Seller or any of
their Affiliates prior to the Closing.  From the date of this Agreement to the
Closing, each Buyer shall, and shall cause each of its Affiliates to, treat as
confidential and use commercially reasonable efforts to safeguard and not to
use, except as expressly agreed in writing by the Seller, any and all Seller
Information, in each case using the standard of care reasonably necessary to
prevent the unauthorized use, dissemination or disclosure of such Seller
Information. Notwithstanding the generality of the foregoing, nothing in this
Section 7.5 shall prohibit any Party from making public disclosures required by
applicable Legal Requirements, according to Section 12.1.
 
7.6         Reserved. 
 
7.7         Procedure for Mizrahi to Obtain Licenses Related to the Retained
Media Rights.  In the event Mizrahi (i) desires to enter into an agreement with
a Third Party pursuant to the Retained Media Rights and (ii) such Third Party
requires the right to sell products, goods or services which would utilize any
IM Brand (including Mizrahi’s name, image and likeness) (any such request rights
being “Merchandising Rights”), then Mizrahi shall give notice to Buyers
specifying the identity of the Third Party and the nature of the requested
Merchandising Rights (a “Merchandising Request”).  Upon receipt of a
Merchandising Request, Buyers shall use commercially reasonable efforts to enter
into a license agreement with the Third Party (either as a separate agreement or
as part of Mizrahi’s agreement with the Third Party) pursuant to which Buyers
shall license the Merchandising Rights to the Third Party; provided, however,
that Buyers shall have no obligation to enter into any license granting the
Merchandising Rights if (i) the financial terms of such license are not
commercially reasonable, or (ii) the requested license or granting of the
Merchandising Rights would result in a violation or breach of, conflict with,
constitute (with or without due notice or lapse of time or both) a default (or
give rise to any right of termination, cancellation, payment or acceleration)
under, or result in the creation of any Lien (other than a Permitted Lien) upon
any Contract or any other instrument or obligation to which the Buyer is a
party.
 
7.8         Agreement to Vote.  The Seller agrees to enter into a voting
agreement at the Closing, in substantially the form attached hereto as Exhibit C
(the “Voting Agreement”).  The Seller and Public XCel agree to comply with the
terms of the Voting Agreement.
 
 
51

--------------------------------------------------------------------------------

 

7.9         Access to Records.  At all times after the Closing, each Party will
permit the other Parties and their Affiliates reasonable access on not less than
five (5) business days prior written notice, during normal business hours, at
the sole cost and expense of the requesting party and in a manner that will not
unreasonably interfere with the normal operations of the providing party, to and
the right to make copies of the Books and Records and such other books and
records of such party relating to the Seller and/or the Acquired Assets existing
prior to Closing and in such providing party’s possession or control; provided,
however, that the requesting party shall only use such information (a) to
protect or enforce its rights or perform its obligations under this Agreement
and any agreements entered into among the parties in connection herewith or (b)
in connection with tax or other regulatory filings, litigation or financial
reporting.  In addition, the providing party will make available to the
requesting party or its Affiliate, upon reasonable request and to the extent
still employed by the providing party, personnel who are familiar with any such
matter requested.   Further, the Buyers agree for a period extending six (6)
years from and after the Closing Date not to destroy or otherwise dispose of
such books, records and other data without first offering in writing to
surrender such books, records and other data to the Seller.
 
7.10       Recording of Intellectual Property Assignments.  The Seller and
Buyers shall cooperate to timely record and file the Intellectual Property
Assignments, at Public XCel’s sole cost and expense, with the appropriate
Government Authorities as promptly as practicable following the Closing.
 
7.11       Foreign Intellectual Property.  The Seller agrees to use commercially
reasonably efforts to take, or cause to be taken, all actions, at Buyers’ cost
and expense, as any of the Buyers may reasonably request or as may be otherwise
necessary to assist with the registration and transfer of all foreign trademarks
included in the Acquired Assets.
 
7.12       Distribution to Seller’s Members.  The Seller shall distribute the
Purchase Price to its members, including the Initial Purchase Price, Earn-Out
Shares and QVC Earn-Out Shares in accordance with each such member’s ownership
percentage of the Seller. Notwithstanding the foregoing, the members of the
Seller shall have the right to enter into an agreement to otherwise dictate the
terms of any distributions from, or payments to, the Seller related to this
Agreement and the transactions contemplated herein.
 
7.13       Reserved.
 
7.14       Suppliers.  During the Restricted Period, except in connection with
J. Christopher Capital, LLC and its Affiliates, the Seller and Seller’s
employees and Affiliates shall not solicit or receive any fees or other
consideration from any suppliers who supply products or services to its
Licensees or otherwise supply products or services related to the Business.

7.15       Non-Disparagement.
 
(a)           Neither the Individuals, Seller, nor any of the Seller’s
Affiliates, shall make any false or disparaging statements, in public or
private, which is reasonably likely to materially impair the reputation,
goodwill or commercial interest of the Buyers.
 
(b)           Neither the Buyers nor any of their Affiliates shall make any
false or disparaging statements, in public or private, which is reasonably
likely to materially impair the reputation, goodwill or commercial interest of
the Seller or any of its members or Affiliates, including, without limitation,
Mizrahi.
 
 
52

--------------------------------------------------------------------------------

 
 
(c)           Buyer shall use the IM Brands, the IM Logos and the rest of the
Seller Intellectual Property Rights, and shall otherwise conduct its business,
in a manner that would not reasonably be considered: (i) to be immoral,
deceptive, scandalous or obscene; (ii) to disparage or falsely suggest a
connection with institutions, beliefs, national symbols or persons (living or
dead), other than Mizrahi, or to bring them into contempt or disrepute; or (iii)
to injure, tarnish, damage or otherwise negatively affect the reputation and
goodwill associated with Mizrahi.  
 
(d)           Each Party shall be entitled (without limitation of any other
remedy) to specific performance and/or injunctive relief with respect to any
breach or threatened breach of the covenants in this Section 7.15.
 
7.16       Board Matters.  XCel shall take all action to cause the individual
named on Schedule 7.16 to be elected to the board of directors of Public XCel
(the “Board”) upon the closing of the Public Shell Transaction.  For so long as
Seller and its Affiliates beneficially own at least 5% of the outstanding common
stock of Public XCel, at each annual meeting of stockholders of Public XCel
following the Public Shell Transaction, Seller shall have the right to propose
one nominee to the Corporate Governance and Nominating Committee for election to
the Board; provided, however, that the final determination as to the appointment
or recommendation to shareholders for election of any director or any successor
director to the Board or any committee thereof shall remain in the sole
discretion of the Corporate Governance and Nominating Committee, and provided
further that in making such determination, the Corporate Governance and
Nominating Committee shall apply reasonably and uniform standards consistent
with past practices and consistent with Public XCel’s corporate governance
principles as in effect from time to time, and provided, further that in the
event the Corporate Governance and Nominating Committee determines not to
appoint or recommend to shareholders the election of any director, any successor
director or any alternative nominee proposed by the Seller, the Seller shall be
entitled to nominate an alternative nominee for such directorship until the
Corporate Governance and Nominating Committee shall so appoint and recommend to
shareholders the election of an alternative nominee of the Seller.  Each such
director or any successor director shall also be required at the time of
nomination to satisfy the independence requirements and listing standards of any
securities exchange on which the securities of Public XCel are listed from time
to time.
 
7.17       Couture License.  Commencing on the Closing Date and ending upon
delivery by Buyers to the Seller of a termination notice with respect to the
license granted pursuant to this Section 7.17, which termination notice may be
delivered at any time in the Buyers’ sole discretion, each of the Buyers grants
to the Seller a royalty-free, non-exclusive license to use the Acquired Assets
in connection with the design, manufacture, sale and marketing of couture and
ready-to-wear clothing, in each case only in best retailers (i.e. Bergdorf
Goodman, Saks Fifth Avenue and their peers) (the “Couture Business”); provided,
however, that, notwithstanding termination of the license, the Seller shall be
entitled to sell-off any merchandise that was prepared prior to the Seller’s
receipt of the termination notice.  Commencing on the Closing Date, the Seller
agrees to fund up to the Escrow Amount of operating costs for the Couture
Business.  Except for the foregoing, the Seller shall have no obligations with
respect to the Couture Business.  Notwithstanding anything to the contrary
herein, Buyers may terminate the license granted in this Section 7.17 at any
time provided that in the event of such termination the Seller shall retain the
ability to sell the Seller’s inventory existing as of the date of
termination.  In the event the Buyers terminate the license granted in this
Section 7.17, then the parties shall cooperate to execute a joint written
instruction within five (5) Business Days of such termination which instructs
the escrow agent appointed under the Escrow Agreement to release any remaining
Escrow Amount to the Seller.
 
 
53

--------------------------------------------------------------------------------

 

7.18        Copies of Retained Physical Sketches.  The Seller agrees to use
commercially reasonable efforts to deliver high-resolution copies of all
Retained Physical Sketches to the Buyers as soon as practicable after the
Closing Date.
 
7.19       Further Assurances. From time to time following the Closing, each
party shall execute and deliver, or cause to be executed and delivered, such
instruments and documents as a party may reasonably request or as may be
otherwise necessary to more effectively consummate the transactions contemplated
hereby.  Following the Closing, the Seller agrees to forward to the Buyers any
correspondence or other communications addressed to the Seller received by it
that relates to the Acquired Assets or Assumed Liabilities.
 
ARTICLE VIII
CONDITIONS PRECEDENT TO BUYERS’ OBLIGATION TO CLOSE.
 
The Buyers’ obligation to purchase the Acquired Assets and the Buyers’
obligations to take the other actions required to be taken by the Buyers are the
Closing is subject to the satisfaction at or prior to the Closing, of each of
the following conditions (any of which may be waived by the Buyers, in whole or
in part):


8.1         Truth of Representations and Warranties.  The representations and
warranties of the Seller contained in this Agreement that are qualified as to
materiality shall be true and correct, and those not so qualified shall be true
and correct in all material respects, as of the date of this Agreement and on
and as of the Closing Date, except to the extent that any such representation or
warranty expressly relates to an earlier date, in which case such representation
and warranty qualified as to materiality shall be true and correct, and such
representation and warranty not so qualified shall be true and correct in all
material respects, as of such earlier date.
 
8.2         Performance of Agreements.  Each of the covenants and agreements of
the Seller to be performed or complied with by it at or prior to the Closing
Date pursuant to the terms hereof, shall have been performed or complied with in
all material respects.
 
8.3         Certificate. The Seller shall have delivered (and caused to be
delivered) to the Buyers a certificate, dated the Closing Date and executed by
or on behalf of the Seller, certifying as to the satisfaction of the conditions
set forth in Sections 8.1 and 8.2 of this Agreement.
 
8.4         No Injunction. No court or other Government Authority shall have
issued a Decree, which shall then be in effect, restraining or prohibiting the
completion of the transactions contemplated hereby.
 
 
54

--------------------------------------------------------------------------------

 
 
8.5         Governmental and Other Approvals. All of the Government
Authorizations and third-party consents and approvals set forth on Schedule 8.5
shall have been received and shall be in full force and effect.
 
8.6         Assignment of Assumed Contracts. The Seller shall have secured all
required approvals for the assignment of the Assumed Contracts to the Buyers,
including those listed on Schedule 4.17(d).
 
8.7         Lien Release.  The Buyers shall have received copies of releases of
all Liens (other than Permitted Liens) against any asset, property or right of
the Acquired Assets.
 
8.8         Employment Agreements with Mizrahi and MG.  Mizrahi and MG shall
have entered into employment agreements in substantially the forms attached
hereto as Exhibit D-1 and Exhibit D-2, respectively (collectively, the
“Employment Agreements”).
 
8.9         Key Man Insurance for Mizrahi.  Buyers shall have in place a binding
commitment from an insurance provider for (i) key man insurance for Mizrahi,
personally, for an amount equal to or greater than Thirty Million United States
Dollars ($30,000,000), and (ii) disability insurance for Mizrahi, personally,
for an amount equal to or greater than Seven Million Five Hundred Thousand
United States Dollars ($7,500,000).
 
8.10       Termination and Release of EB Agreement.  The Seller shall have
received a termination and full release from the EB Agreement (the “EB
Termination and Release”) in a form reasonably satisfactory to the Buyers, with
such EB Termination and Release releasing the Buyers from any liabilities,
contingent or otherwise, associated with the EB Agreement.
 
8.11       Termination and Release of Side Agreements with QVC.  The Seller
shall have received written confirmation from QVC that any agreements between
QVC and Earthbound, LLC shall have been terminated and that there are no
outstanding amounts owed to QVC by Earthbound, LLC.
 
8.12       Amendments to Certain Agreements.  Seller shall have entered into
amendments to the agreements set forth on Schedule 4.17(c), each in a form
reasonably satisfactory to Buyers.  If the consummation of the transactions
contemplated herein would require the consent of any of the agreements on
Schedule 4.17(c), as amended, then the Seller shall have delivered to Buyers
written consents of the counterparties to such agreements.
 
8.13       Resolution of Chicago Lease. .  The Seller shall have bought out,
sub-leased, or otherwise resolved the liabilities related to its Leased Real
Property at 935-939 Rush Street and 44-48 E. Walton Street in Chicago, IL to
Buyers’ reasonable satisfaction.
 
8.14       Assignments. The Seller shall have received written assignments, in
forms reasonably satisfactory to the Buyer, of all Seller Intellectual Property
Rights, from Mizrahi personally, Laugh Club, Inc., and any and all predecessor
organizations to the Seller.
 
8.15       Delivery of Audited Financials.  The Seller shall have delivered the
Business Audited Financials to the Buyer pursuant to Section 6.4 of this
Agreement which Business Audited Financials show EBITDA for 2009 of $8 million
or greater, and EBITDA for 2010 of $5.5 million or greater.
 
 
55

--------------------------------------------------------------------------------

 

8.16       No Seller Material Adverse Effect.  From the date hereof to the
Closing Date, there shall not have occurred any event, circumstance or effect
that has had or would reasonably be expected to have a Seller Material Adverse
Effect.
 
8.17       Financing.  The Buyers shall have obtained, on terms and conditions
reasonably satisfactory to the Buyers, all of the financing it needs in order to
consummate the transactions contemplated hereby including but not limited to
debt and equity financing.
 
8.18       Leased Real Property.  No damage or destruction or other change has
occurred with respect to any of the Leased Real Property that is subject to any
Assumed Lease, or any material portion thereof that, individually or in the
aggregate, would materially impair the use or occupancy of such Leased Real
Property or the operation of the Seller’s Business as currently conducted
thereon.
 
8.19       No Decree or Proceeding.  No Decree or Proceeding shall be pending
against the Seller which would be reasonably expected to (i) prevent
consummation of any of the transactions contemplated by this Agreement, or (ii)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation thereof.
 
8.20      Payment of Accounts Payable, Lines of Credit and Notes.  The Seller
shall have (i) paid off all known lines of credit, loans, and notes related to
the Business or otherwise owed by the Seller as of the Closing Date, and (ii)
except as consented to in writing by Buyer, paid off or made arrangements to pay
off all known Accounts Payable of the Seller related to the Business, other than
such Accounts Payable that are Assumed Liabilities.
 
8.21       Payment of Advisory, Due Diligence Fees and Expenses .  The Seller
shall have paid to any of XCel’s third party advisors, including its Affiliates,
all advisory fees, due diligence fees and expenses incurred by the Seller in
connection with the transaction contemplated by this Agreement, with such fees
and expenses not to exceed $500,000.
 
8.22       Closing Deliverables. In addition to any other documents to be
delivered or actions to be taken under other provisions of this Agreement, at
the Closing, the Seller shall deliver to the Buyers:
 
(a)           One or more executed bills of sale in form and substance
reasonably satisfactory to the Buyers transferring to the Buyers all Furnishings
and Equipment;
 
(b)           in respect of the Acquired Assets, such documents as Buyer may
reasonably require to effect the transfer to the Buyers of the Seller’s
interests therein free and clear of all Liens, other than Permitted Liens and
Liens arising as a result of any action taken by any Buyer or any of its
Affiliates;
 
 
56

--------------------------------------------------------------------------------

 

(c)           One or more executed assignment and assumption agreement(s) in
form and substance reasonably satisfactory to the Buyers assigning to the Buyers
the Assumed Contracts to be assigned hereunder;
 
(d)           Counterparts of all Related Agreements executed by Seller,
Mizrahi, and MG, as applicable;
 
(e)           Certified copies of the resolutions of the Seller authorizing the
execution, delivery, and performance of this Agreement by the Seller and the
consummation of the transactions provided for herein;
 
(f)            An executed assignment and assumption of the Seller Intellectual
Property Rights, in form and substance reasonably acceptable to the Buyers;
 
(g)           A receipt for the Initial Purchase Price;
 
(h)           A non-foreign affidavit dated as of the Closing Date, sworn under
penalty of perjury and in the form required under treasury regulations issued
pursuant to Code §1445 stating that the Seller is not a foreign person as
defined in Code §1445; and
 
(i)           certificates of the Secretaries of State (or other applicable
office) in each jurisdiction in which Seller is organized, dated as of the
Closing Date (or as close thereto as reasonably practicable), certifying as to
the good standing (to the extent such concept is recognized in such
jurisdiction) and non-delinquent status of such entities.
 
ARTICLE IX
CONDITIONS PRECEDENT TO THE SELLER’S OBLIGATION TO CLOSE
 
All obligations of the Seller under this Agreement are subject to the
fulfillment of each of the following conditions, any or all of which may be
waived in whole or in part by the Seller, in its sole discretion:
 
9.1         Truth of Representations and Warranties.  The representations and
warranties of the Buyers contained in this Agreement that are qualified as to
materiality shall be true and correct, and those not so qualified shall be true
and correct in all material respects, as of the date of this Agreement and on
and as of the Closing Date, except to the extent that any such representation or
warranty expressly relates to an earlier date, in which case such representation
or warranty that is qualified as to materiality shall be true and correct, and
such representation and warranty not so qualified shall be true and correct in
all material respects, as of such earlier date.
 
9.2         Performance of Agreements.  Each of the covenants and agreements of
the Buyers to be performed or complied with by the Buyers at or prior to the
Closing Date pursuant to the terms hereof, shall have been duly performed or
complied with by each of the Buyers in all material respects.
 
 
57

--------------------------------------------------------------------------------

 

9.3         Certificate.  Buyers have delivered to the Seller a certificate,
dated the Closing Date and executed by a duly authorized officer on behalf of
the Buyers, certifying as to the satisfaction of the conditions set forth in
Sections 9.1 and 9.2 of this Agreement.
 
9.4         No Injunction.  No court or other Government Authority shall have
issued a Decree, which shall then be in effect, restraining or prohibiting the
completion of the transactions contemplated hereby.
 
9.5         Governmental and Other Approvals.  All Government Authorizations and
third-party consents and approvals set forth on Schedule 8.5 shall have been
received and shall be in full force and effect.
 
9.6         Employment Agreements with Mizrahi and Marisa Gardini.  Public XCel
shall have entered into the Employment Agreements, which employment agreements
shall be effective on and subject to the Closing.
 
9.7         Public Shell.  The Public Shell Transaction shall have been
consummated and the Buyers shall have provided the Seller with evidence thereof.
 
9.8         Related Transactions.  The Related Transactions shall have been
consummated and the Buyers shall have provided the Seller with evidence thereof.
 
9.9         Closing Deliverables.  In addition to any other documents to be
delivered or actions to be taken under other provisions of this Agreement, at
Closing, the Buyers, as applicable, shall deliver to the Seller the following:
 
(a)           The Initial Purchase Price as provided in Sections 3.2 and 3.3.
 
(b)           Counterparts of all Related Agreements, executed by the Buyers, as
applicable.
 
(c)           One or more assignment and assumption agreement(s) assuming the
Assumed Liabilities executed by the Buyers, in form and substance reasonably
satisfactory to the Seller.
 
(d)           A certified copy of the resolutions of the Buyers authorizing the
execution, delivery and performance of this Agreement and the consummation of
the transactions provided for herein.
 
ARTICLE X
TERMINATION
 
10.1       Right to Terminate.This Agreement and the transactions contemplated
hereby may be terminated at any time prior to the Closing:
 
(a)           by the mutual written consent of the Buyers and the Seller;

 
58

--------------------------------------------------------------------------------

 

(b)           by the Buyers or the Seller if the Closing shall not have occurred
by July 29, 2011 (the “Termination Date”);
 
(c)           by the Buyers or the Seller if a court of competent jurisdiction
or other Government Authority shall have issued a nonappealable final order,
decree or ruling or taken any other action, in each case having the effect of
permanently restraining, enjoining or otherwise prohibiting the transactions
contemplated hereby, except if the party relying on such order, decree or ruling
or other action has not complied with its obligations under this Agreement;
 
(d)           by the Seller, if there has been a breach of any representation,
warranty, covenant or agreement on the part of the Buyers set forth in this
Agreement that causes the conditions set forth in Article IX to become incapable
of fulfillment by the Termination Date, unless waived by the Seller;
 
(e)           by the Buyers, if there has been a breach of any representation,
warranty, covenant or agreement on the part of the Seller set forth in this
Agreement that causes the conditions set forth in Article VIII to become
incapable of fulfillment by the Termination Date, unless waived by the Buyers;
 
provided, however, that the party exercising its right to so terminate this
Agreement pursuant to Section 10.1(b), 10.1(d) or 10.1(e) shall not have a right
to terminate if, at the time of such termination, there exists a breach of any
of its representations, warranties, covenants or agreements contained in this
Agreement that results in the closing conditions set forth in Article VIII or
IX, as applicable, not being satisfied.
 
10.2       Effect of Termination; Termination Fee.
 
(a)           Except as otherwise set forth in this Section 10.2, in the event
of a termination of this Agreement by either Seller or Buyers as provided in
Section 10.1, this Agreement shall forthwith become void; provided, however,
that, except as provided for in Section 10.2(b), such termination shall not
relieve any Party of any liability for Damages actually incurred or suffered by
the other Parties as a result of any breach of this Agreement.
 
(b)           If this Agreement is terminated solely as a result of the Seller’s
breach of Section 6.5 (Exclusivity), then Seller shall pay to the Buyers, or a
party designated by Buyers, (i) One Million Dollars ($1,000,000) (the
“Exclusivity Termination Fee”) not later than the day of such termination, and
(ii) all of Buyers’ reasonable fees and expenses related to the transaction
contemplated herein (including reasonable legal fees and expenses of the Buyers)
upon its receipt of an invoice for such fees and expenses from the Buyers.  The
Exclusivity Termination Fee shall be paid by wire transfer of immediately
available funds to an account designated in writing to Seller by Buyers.  The
payment of such amounts shall be the sole and exclusive remedy for a breach by
Seller of Section 6.5 (regardless of whether such breach is willful), and the
Buyers shall have no further claim under this Agreement or under law or equity.
 
 
59

--------------------------------------------------------------------------------

 

ARTICLE XI
INDEMNIFICATION; REMEDIES
 
11.1         Survival.  All representations and warranties made by the Seller or
the Buyers, herein, or in any certificate, schedule or exhibit delivered
pursuant hereto, shall survive the Closing and continue in full force and effect
until the 18-month anniversary of the Closing Date (the “Survival Date”), other
than in the case of fraud and except as to any matters with respect to which a
bona fide written claim shall have been made or action at law or in equity shall
have been commenced before such date, in which event survival shall continue
(but only with respect to, and to the extent of, such claim or action);
provided, however, that the representations and warranties (i) in Section 4.10
shall survive and remain in full force and effect until 30 days after the
expiration of the applicable statute of limitations for the assessment of Taxes
(including all periods of extension, whether automatic or permissive) and (ii)
in Sections 4.1, 4.2, 4.6, 4.22, 5.1, and 5.11 (the “Core Representations”)
shall survive and remain in full force and effect indefinitely. Each covenant
and agreement of any of the Parties contained in this Agreement, which by its
terms is required to be performed after the Closing Date, shall survive the
Closing and remain in full force and effect until such covenant or agreement is
performed.
 
11.2       Indemnification by the Seller.  Subject to the limitations set forth
in this Article XI, the Seller shall indemnify, defend and hold harmless the
Buyers and their managers, members, officers, directors, agents, attorneys and
employees, (hereinafter “Buyer Indemnified Parties”) from and against any and
all actual losses, claims, liabilities, debts, damages, fines, penalties, costs
(in each case including, without limitation, reasonable out-of-pocket expenses
(including, without limitation, reasonable fees and expenses of counsel)) that
they incur (collectively, “Damages”) incurred as a result of:
 
(a)           the breach of any representation or warranty of the Seller
contained in this Agreement or in any certificate or other instrument furnished
to the Buyers by the Seller pursuant to this Agreement;
 
(b)           the material breach of, default under or nonfulfillment of any
covenant, obligation or agreement of the Seller under this Agreement or the
agreements and instruments contemplated herein, which is not cured within thirty
(30) days from the Seller’s receipt of notice thereof;
 
(c)           the Excluded Assets;
 
(d)           the Excluded Liabilities;
 
(e)           the breach of, default under or non-fulfillment of the Seller’s
obligations or Mizrahi’s personal obligations, except to the extent such breach,
default non-fulfillment is as a result of any actions or omissions by any Buyer,
under (i) QVC Agreement or (ii) QVC First Amendment resulting in a termination
as set forth in paragraph 3(a) of the QVC Agreement or paragraph 6(a) of the QVC
First Amendment, other than any termination arising out of the death or
disability of Mizrahi; or
 
(f)           any and all actions, suits, or proceedings, incident to any of the
foregoing.
 
 
60

--------------------------------------------------------------------------------

 

11.3       Indemnification by Buyers.  Subject to the limitations set forth in
this Article XI, the Buyers will each indemnify, defend and hold harmless the
Seller and its respective stockholders, managers, officers, directors, agents,
attorneys and employees (hereinafter “Seller Indemnified Parties” and, together
with the Buyer Indemnified Parties, the “Indemnified Party”) from and against
any and all Damages incurred or sustained by the Seller Indemnified Parties as a
result of:
 
(a)           the breach of any representation or warranty of the Buyers
contained under this Agreement or any certificate or other instrument furnished
by the Buyers to the Seller pursuant to this Agreement;
 
(b)           the material breach of, default under of nonfulfillment of any
covenant, obligation or agreement by the Buyers under this Agreement or in the
agreements and instruments contemplated herein, which is not cured within thirty
(30) days of Buyers’ receipt of notice thereof;
 
(c)           the operation of the Business and the ownership of the Acquired
Assets by Buyers following the Closing;
 
(d)           any Assumed Liability; and
 
(e)           any and all actions, suits, or proceedings incident to any of the
foregoing.
 
11.4       Limitation on Liability.
 
(a)           Neither the Seller nor the Buyers shall have any liability for
Damages under, respectively, Section 11.2 or Section 11.3, and neither the
Seller Indemnified Parties nor the Buyer Indemnified Parties shall have the
right to seek indemnification under, respectively, Section 11.2 or Section 11.3
until the aggregate amount of the Damages incurred by such Indemnified Party
exceeds $375,000, and then, subject to the limitations on recovery and recourse
set forth in this Article XI, only for such Damages which exceed, in the
aggregate, $250,000.   Notwithstanding the foregoing, the limitations in this
Section 11.4(a) shall not apply to any breach of a Core Representation, in the
case of fraud, or in connection with any failure by the Buyers to make any
payment of the Purchase Price when due.
 
(b)           Subject to Section 11.8(b), the aggregate liability of the Seller
on the one hand, and the Buyers on the other, for all Damages under Section 11.2
or Section 11.3, as applicable, shall not exceed (i) $7,500,000 (the “Cap”) in
the case of claims for Damages made prior to the 18 month anniversary of the
Closing Date, and (ii) $3,750,000 (the “Decreased Cap”) in the case of claims
for Damages made on or following the 18 month anniversary of the Closing Date;
provided, however, that neither the Cap nor the Decreased Cap shall apply to any
breach of a Core Representation, any breach of a covenant by the Parties, in the
case of fraud, or in connection with any failure by the Buyers to make any
payment of the Purchase Price when due.
 
 
61

--------------------------------------------------------------------------------

 

(c)           In determining the amount of Damages in respect of a claim under
this Article XI, there shall be deducted an amount equal to the amount of any
third-party insurance proceeds actually received by the Indemnified Party making
such claim with respect to such Damages less the cost of any increase in
insurance premiums over the projected period of such increase as a result of
making a claim for such Damages, provided that there shall be no obligation to
make a claim, and no offset against Damages shall be made, if a party reasonably
believes that making a claim for such Damages is reasonably likely to result in
a non-renewal of the insurance policy.
 
(d)           Except for liability resulting from fraud, and notwithstanding
anything contained herein to the contrary, no Party shall be liable under this
Agreement for any lost profits, punitive, or exemplary damages of any kind or
nature, regardless of the form of action through which such damages are sought.
 
11.5       Other Indemnification Provisions.
 
(a)           To the extent that any representations and warranties of the
Seller or the Buyers, as applicable, have been breached, thereby entitling the
non-breaching party to indemnification pursuant to Section 11.2 and Section 11.3
hereof, it is expressly agreed and acknowledged by the parties that solely for
purposes of calculation of Damages in connection with any right to
indemnification, the representations and warranties of the Seller or Buyers, as
applicable, that have been breached shall be deemed not qualified by any
references therein to materiality generally, Knowledge or to whether or not any
breach or inaccuracy results in a Seller Material Adverse Effect or Buyer
Material Adverse Effect.
 
(b)           An Indemnified Party’s right to indemnification pursuant to this
Article XI shall, except for equitable relief and specific performance of
covenants that survive Closing, be the sole and exclusive remedy available to
such Indemnified Party with respect to any matter arising under or in connection
with this Agreement or the transactions contemplated hereby, other than for
claims of fraud.
 
11.6       Procedure for Indemnification.  The procedure to be followed in
connection with any claim for indemnification by Buyer Indemnified Parties under
Section 11.2 or Seller Indemnified Parties under Section 11.3 or any claims by
one party against the other is set forth below:
 
(a)           Notice.  Whenever any Indemnified Party shall have received notice
that a claim has been asserted or threatened against such Indemnified Party,
which, if valid, would subject the indemnifying party (the “Indemnifying Party”)
to an indemnity obligation under this Agreement, the Indemnified Party shall
promptly notify the Indemnifying Party of such claim; provided, however, that
failure to so notify the Indemnifying Party shall not relieve the Indemnifying
Party of its indemnification obligations hereunder, except to the extent the
Indemnifying Party is actually prejudiced thereby.  Any such notice must be made
to the Indemnifying Party not later than the expiration of the applicable
survival period specified in Section 11.1 above.
 
 
62

--------------------------------------------------------------------------------

 

(b)           Defense of a Third Party Claim.  If any Third Party shall notify
any party with respect to any matter (a “Third Party Claim”) that may give rise
to a claim for indemnification against any other party under this Article XI,
the Indemnifying Party will have the right, but not the obligation, to assume
the defense of the Third Party Claim so long as (i) the Indemnifying Party
provides the Indemnified Party with evidence reasonably acceptable to the
Indemnified Party that the Indemnifying Party will have the financial resources
to defend against the Third Party Claim and fulfill its indemnification
obligations hereunder, (ii) uses counsel reasonably satisfactory to the
Indemnified Party, (iii) the Indemnifying Party acknowledges its obligation to
indemnify the Indemnified Party hereafter in respect of such matters and (iv)
the relief sought is monetary damages.
 
(c)           After notice from the Indemnifying Party to the Indemnified Party
of its election to assume the defense of the Third Party Claim, the Indemnifying
Party shall not, as long as the Indemnifying Party diligently conducts such
defense, be liable to the Indemnified Party for any legal or other expense
subsequently incurred by the Indemnified Party in connection with the defense
thereof, other than reasonable costs of investigation; provided, however, that
if counsel defending such Third Party Claim shall advise the parties of a
potential conflict of interest arising from the existence of one or more legal
defenses available to the Indemnified Party which are different from or
additional to those available to the Indemnifying Party or its Affiliates, then
the Indemnified Party may retain separate counsel to defend it and in that event
the reasonable fees and expenses of such separate counsel shall be paid by the
Indemnifying Party if applicable under this Article XI.  Subject to the proviso
to the foregoing sentence, if the Indemnifying Party assumes such defense, the
Indemnified Party shall have the right to participate in the defense thereof and
to employ counsel, at its own expense, separate from the counsel employed by the
Indemnifying Party.  The Indemnifying Parties shall be liable for the reasonable
fees and expenses of counsel employed by the Indemnified Party for any period
during which the Indemnifying Party have not assumed the defense thereof if they
ultimately are found to be liable to indemnify the Indemnified Party.  If the
Indemnifying Party chooses to defend or prosecute any Third Party Claim, all of
the parties hereto shall cooperate in the defense or prosecution thereof.
 
(d)           If an Indemnifying Party assumes the defense of an action or
proceeding, then without the Indemnified Party’s written consent, the
Indemnifying Party shall not settle or compromise any Third Party Claim or
consent to the entry of any judgment which does not include as an unconditional
term thereof the delivery by the claimant or other plaintiff to the Indemnified
Party of a written release from all liability in respect of such Third Party
Claim or if such settlement shall include injunctive or other relief that
affects or relates to the right or obligations of such Indemnified Party, other
than the obligation to pay monetary damages where such damages have been
satisfied in full by the Indemnifying Party or their respective Affiliates.
 
11.7       Non-Third Party Claims.  Within thirty (30) Business Days after a
Party obtains knowledge that it has sustained any Damages not involving a Third
Party Claim or action which such Party reasonably believes may give rise to a
claim for indemnification from another party hereunder, such Indemnified Party
shall deliver notice of such claim to the Indemnifying Party, together with a
brief description of the facts and data which support the claim for
indemnification (a “Claim Notice”); provided, however, that failure to so notify
the Indemnifying Party shall not relieve the Indemnifying Party of its
indemnification obligations hereunder, except to the extent that the
Indemnifying Party is actually prejudiced thereby.  Any Claim Notice must be
made to the Indemnifying Party not later than the expiration of the applicable
survival period specified in Section 11.1 above.  If the Indemnifying Party does
not deliver notice to the Indemnified Party within thirty (30) Business Days
following its receipt of a Claim Notice that the Indemnifying Party disputes its
liability to the Indemnified Party under this Article XI (an “Indemnification
Objection”) the Indemnifying Party will be deemed to have rejected such claim,
in which event the other party will be free to pursue such remedies as may be
available to them.
 
 
63

--------------------------------------------------------------------------------

 

11.8       Indemnification Payments.  In the event any Buyer Indemnified Party
is finally determined to be entitled to indemnification pursuant to this Article
XI, such Buyer Indemnified Party shall obtain such indemnification as follows:
 
(a)           first by decreasing the then remaining balance of the Promissory
Note pursuant to the terms of the Promissory Note, and
 
(b)           then, by deducting the amount of the Damages from any Earn-Out
Shares earned but not yet received by the Seller; provided, that the amounts so
deducted are not subject to the limitations set forth in Section 11.4(b) of this
Agreement, and
 
(c)           if the Promissory Note and Earn-Out Shares earned but not yet
received by the Seller are insufficient to satisfy such indemnification claim,
such Buyer Indemnified Party may seek indemnification from the Seller for the
remaining indemnification amount owed to such Buyer Indemnified Party.
 
11.9       Tax Treatment.  All indemnity payments made under this Article XI
shall be treated as adjustments to the Purchase Price for all tax purposes.
 
ARTICLE XII
MISCELLANEOUS
 
12.1       Public Disclosure or Communications.  Except to the extent required
by applicable Legal Requirements (including, without limitation, securities laws
applicable to the Parties), none of the Buyers nor the Seller or any of their
Affiliates shall issue any press release or public announcement of any kind
concerning the transactions contemplated by this Agreement without the prior
written consent of the other parties; and, in the event that any such public
announcement, release or disclosure is required by applicable Legal Requirements
(including, without limitation, the rules of the stock market and/or securities
laws), the disclosing party will provide the other parties, to the extent
practicable and permissible under the circumstances, reasonable opportunity to
comment on any such announcement, release or disclosure prior to the making
thereof. Each of the parties hereto acknowledges that XCel may be required to
file a Current Report on Form 8-K disclosing the transactions contemplated by
this Agreement and attaching as an exhibit thereto a copy of this Agreement.
 
12.2         Notices.  All notices, consents, waivers, and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (a) delivered by hand (with written confirmation of receipt), (b)
sent by telecopier (with written confirmation of receipt); provided that a copy
is mailed by registered mail, return receipt requested, or (c) one Business Day
after its delivery, if sent by a nationally recognized overnight delivery
service (receipt requested), in each case to the appropriate addresses and
telecopier numbers set forth below (or to such other addresses and telecopier
numbers as a party may designate by notice to the other parties):
 
 
64

--------------------------------------------------------------------------------

 

If to the Seller:
 
IM Ready-Made, LLC
475 Tenth Avenue, 4th Floor
New York, NY  10018
Attention:  Marisa Gardini, President
Facsimile:  347-727-2479
 
With a copy to (which shall not constitute notice):
 
Robinson & Cole LLP
885 Third Avenue, 28th Floor
New York, NY  10022
Attention:  Eric J. Dale
Facsimile: 212-451-2999
 
If to the Buyers:
 
XCel Brands, Inc.
5 Penn Plaza, 23rd Floor
New York, NY  10001
Attention:  Robert D’Loren, CEO
Facsimile: 516-584-9256
 
With a copy to (which shall not constitute notice):
 
Blank Rome, LLP
405 Lexington Avenue
New York, NY  10174
Attention:  Robert Mittman
Facsimile: 212-885-5001
 
12.3     Entire Agreement; Nonassignability; Parties in Interest.  This
Agreement and the certificates, exhibits, schedules, documents, instruments and
other agreements specifically referred to herein or therein or delivered
pursuant hereto or thereto: (a) constitute the entire agreement among the
Parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, both written and oral, among the Parties with
respect to the subject matter hereof, (b) are not intended to confer upon any
other Person, either explicitly or implicitly, any equitable or legal rights or
remedies of any nature whatsoever hereunder, and (c) shall not be assigned by
operation of law or otherwise without the written consent of the other party;
provided, however, that the Buyers may, without the consent of the Seller but
upon written notice to the Seller thereof, (i) assign any or all of their rights
and interests hereunder to one or more of their Affiliates or successors, (ii)
designate one or more of their Affiliates to perform their obligations
hereunder, (iii) direct the Seller, at the Closing and on behalf of the Buyers,
to transfer title to all or some of the Acquired Assets directly to one of more
of their Affiliates, and (iv) assign their rights and obligations under this
Agreement to a purchaser of all or substantially all of the assets of the
Buyers; provided, however, that in each of (i)-(iv) the Buyers shall remain
obligated to perform all their obligations under this Agreement.
 
 
65

--------------------------------------------------------------------------------

 
 
12.4      Bulk Sales Law.  The Buyers hereby waive compliance by the Seller with
the provisions of any so-called bulk transfer laws of any jurisdiction in
connection with the sale of the Acquired Assets.
 
12.5      Expenses.  Except as otherwise specifically provided in this
Agreement, including the Exclusivity Termination Fee as provided in Section
10.2(b), whether or not the transactions contemplated by this Agreement are
consummated, each party hereto shall bear its own costs, expenses and fees
incurred in connection with this Agreement and the other transactions
contemplated by this Agreement.
 
12.6      Waiver and Amendment.  Any representation, warranty, covenant, term or
condition of this Agreement which may legally be waived, may be waived, or the
time of performance thereof extended, at any time by the party hereto entitled
to the benefit thereof and any term, condition or covenant hereof may be amended
by the Parties hereto at any time.  Any such waiver, extension or amendment
shall be evidenced by an instrument in writing executed on behalf of the
appropriate party by a person who has been authorized by such party to execute
waivers, extensions or amendments on its behalf.  No waiver by any party hereto,
whether express or implied, of its rights under any provision of this Agreement
shall constitute a waiver of such party’s rights under such provisions at any
other time or a waiver of such party’s rights under any other provision of this
Agreement.  No failure by any party hereto to take any action against any breach
of this Agreement or default by another party shall constitute a waiver of the
former party’s right to enforce any provision of this Agreement or to take
action against such breach or default or any subsequent breach or default by
such other party.
 
12.7      Severability.  Any term or provision of this Agreement which is
invalid or unenforceable will be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining rights
of the person intended to be benefited by such provision or any other provisions
of this Agreement.
 
12.8      Remedies Cumulative.  Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a party will be deemed cumulative with
and not exclusive of any other remedy conferred hereby, or by law or equity upon
such party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy.
 
12.9      Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, and all of which taken
together shall constitute one instrument.  Any signature page delivered by a
facsimile machine, or in portable document format (“PDF”) file format shall be
binding to the same extent as an original signature page with regard to any
agreement subject to the terms hereof or any amendment thereto.
 
 
66

--------------------------------------------------------------------------------

 

12.10   Governing Law.  The interpretation and construction of this Agreement,
and all matters relating hereto, shall be governed by the laws of the State of
New York, including Sections 5-1401 and 5-1402 of the New York General
Obligations Law.
 
12.11   Dispute Resolution.  The parties agree to submit to binding arbitration
(as set forth below) any and all disputes, claims or controversies arising out
of or relating to this Agreement or the breach, termination, enforcement,
interpretation or validity thereof, including the determination of the scope or
applicability of the Agreement to arbitrate.  It is expressly acknowledged and
agreed that the Parties have chosen the mediation and arbitration process set
forth herein in an effort to lower the cost and increase the efficiency of
dispute resolution beyond that encountered in traditional litigation, and the
JAMS mediator/arbitrator shall keep that objective in mind.
 
(a)           Mediation.  Before any dispute, controversy or claim arising out
of or relating to this Agreement (independently or collectively, the “Claim”)
may be submitted to arbitration, the parties hereto shall first attempt to
resolve any such Claim in a non-binding half-day mediation to be held in New
York, New York before a mutually acceptable JAMS mediator.  The mediation
process shall proceed as follows: (a) the complaining Party shall submit its
Claim in writing to the other Party; (b) the other Party shall respond in
writing within three (3) Business Days; (c) the complaining Party shall reply in
writing within three (3) Business Days; (d) the Parties shall negotiate in good
faith using commercially reasonable efforts to settle the Claim without delay;
(e) if the Claim is not settled within ten (10) Business Days of the complaining
Party’s provision, by facsimile and/or email, of its written reply to the other
Party, the Claim will promptly be submitted to mediation as set forth above; and
(f) the mediation shall occur no later than twenty-five (25) Business Days after
the complaining Party’s provision, by facsimile and/or email, of its written
reply to the other Party.
 
(b)           Arbitration.  In the event that any Claim is not resolved through
the mediation procedure outlined immediately above, the Parties agree that such
Claim will be determined by arbitration as set forth herein.  Any arbitration
pursuant to this section will be held exclusively in New York, New York before a
single JAMS arbitrator, and will be exclusively and finally settled, adjudicated
and determined in accordance with the JAMS Comprehensive Arbitration Rules and
Procedures (“Comprehensive Rules”).  At the commencement of any arbitration, the
parties will in good faith discuss and determine whether such arbitration should
be conducted pursuant to the Expedited Procedures of the Comprehensive Rules,
i.e. Rules 16.1 and 16.2.  The arbitrator shall not authorize more than: (1)
five (5) depositions per Party; (2) the issuance of more than ten (10)
interrogatories per Party; (3) the issuance of more than seven (7) document
subpoenas per Party; or (4) the issuance of more than ten (10) requests for
admission per party.  Any such Claim shall be governed by the laws of the State
of New York, including its statutes of limitations, but without regard to its
choice or conflicts of laws rules.  All fact and expert discovery will be
completed within 120 days of the Preliminary Conference, and any hearing shall
commence and be completed within 150 days of the Preliminary
Conference.  Judgment upon the written Award (as defined below) rendered by the
arbitrator may be enforced, confirmed, rendered and entered in any court of
competent jurisdiction having jurisdiction thereof.  All proceedings in
connection with any arbitration, and any submissions relating to the
arbitration, except for the final written Award of the arbitrator, will be kept
confidential and may not be discussed or disclosed publicly without the prior
written consent of all Parties to the arbitration unless required by applicable
law or the rules of any securities exchange on which any Party’s or its
affiliate’s securities are traded.  The arbitrator’s written award (the “Award”)
will include specific findings of fact and conclusions of law with citations to
applicable authority, and will be issued as soon as practicable following the
conclusion of the record or hearing, and in no event more than sixty (60) days
after the conclusion of the record or hearing.
 
 
67

--------------------------------------------------------------------------------

 

(c)           Fees and Expenses.  Any fees or expenses incurred by a Party in
connection with mediation (as outlined above) shall be borne that Party, except
that any fees, expenses and/or costs charged by the mediator shall be borne
equally by the Parties.  The arbitrator shall award to the prevailing Party in
any arbitration (as outlined above) all reasonable fees, expenses and costs
including, without limitation, attorneys’ fees and expert witness fees and/or
consultant fees.
 
(d)           Interim Relief.  Notwithstanding any provision of this Agreement
including, without limitation, the foregoing sections outlining mediation and
arbitration procedures, any Party may seek interim judicial relief pending
mediation and/or arbitration, including injunctive or other equitable relief, to
prevent irreparable harm or to preserve the status quo without waiving, and
without prejudice to, the right or obligation to mediate and/or arbitrate.  The
Parties agree that any such request for equitable or injunctive relief may be
pursued only in the state or federal courts located in New York, New York, and
hereby submit to the jurisdiction of these courts for any such purpose..
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE FOLLOWS]

 
68

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have each executed and delivered this
Asset Purchase Agreement as of the day and year first above written.
 

 
XCEL BRANDS, INC.
       
By:
/s/ Robert D’Loren
 
Name:
Robert D’Loren
 
Title:
CEO, President and Secretary
       
IM BRANDS, LLC
 
By:  XCel Brands, Inc., its Managing Member
       
By:
/s/ Robert D’Loren
 
Name:
Robert D’Loren
 
Title:
CEO, President and Secretary



[Signature Page to Asset Purchase Agreement]


 
 

--------------------------------------------------------------------------------

 



 
IM READY-MADE, LLC
       
By:
/s/ Isaac Mizrahi
 
Name:
Isaac Mizrahi
 
Title:
President
       
SOLELY WITH RESPECT TO SECTIONS 2.5, 7.3 AND 7.15
     
/s/ Isaac Mizrahi
 
Isaac Mizrahi
       
SOLELY WITH RESPECT TO SECTIONS 7.3 AND 7.15
     
/s/ Marisa Gardini
 
Marisa Gardini



[Signature Page to Asset Purchase Agreement]

 
 

--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO THE ASSET PURCHASE AGREEMENT


This First Amendment (the “Amendment”) dated July 28, 2011 to the Asset Purchase
Agreement (the “Agreement”) dated as of May 19, 2011 is being entered into by
and among XCel Brands, Inc., a Delaware corporation (“XCel”), IM Brands, LLC, a
Delaware limited liability company (“IMB” and, together with XCel, the
“Buyers”), IM Ready-Made, LLC, a New York limited liability company (“IM” or
“Seller”), Isaac Mizrahi, an individual (“Mizrahi”), and Marisa Gardini, an
individual (“MG” and together with Mizrahi, the “Individuals”).  The Seller and
Buyers are referred to herein each individually as a “Party,” and collectively
as the “Parties”.


1.            Section 6.1 of the Agreement is hereby amended to extend the date
for the parties to satisfy their respective conditions precedent set forth in
Articles VIII and IX to September 15, 2011.
 
2.             Section 10.1(b) of the Agreement is hereby amended to read in its
entirety as follows:
 
 “by the Buyers or the Seller if the Closing shall not have occurred by
September 15, 2011 (the “Termination Date”);”.
 
3.            Except as modified by this Amendment, all of the terms of the
Agreement shall remain unchanged and in full force and effect, and shall be the
valid and binding agreement of the Parties in accordance with its terms.  From
and after the effective date hereof, any reference to the Agreement shall mean
the Agreement as modified by this Amendment.
 
4.           This Amendment is made under, and shall be construed and enforced
in accordance with, the laws of the State of New York, applicable to agreements
made and to be performed solely therein, without giving effect to principles of
conflicts of law.  In any action between or among any of the parties, whether
arising out of this Amendment, any of the agreements contemplated hereby or
otherwise, (a) each of the parties irrevocably consents to the exclusive
jurisdiction and venue of the federal and state courts located in New York, New
York, (b) if any such action is commenced in a state court, then, subject to
applicable law, no party shall object to the removal of such action to any
federal court located in New York, New York, (c) each of the parties irrevocably
waives the right to trial by jury, (d) each of the parties irrevocably agrees to
designate a service company located in the United States as its agent for
service of process and consents to service of process by first class certified
mail, return receipt requested, postage prepaid, to the address at which such
party is located, and (e) the prevailing parties shall be entitled to recover
their reasonable attorneys’ fees, costs and disbursements from the other parties
(in addition to any other relief to which the prevailing parties may be
entitled).
 
5.           This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same agreement.  Any counterpart may be executed by facsimile
signature and such facsimile signature shall be deemed an original.
 
[Signature page follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first written
above.
 

 
XCEL BRANDS, INC.
       
By:
/s/ Robert D’Loren
 
Name:
Robert D’Loren
 
Title:
CEO, President and Secretary
       
IM BRANDS, LLC
 
By:
XCel Brands, Inc., its Managing Member
       
By:
/s/ Robert D’Loren
 
Name:
Robert D’Loren
 
Title:
Chairman and CEO
       
IM READY-MADE, LLC
       
By:
/s/ Marisa Gardini
 
Name:
Marisa Gardini
 
Title:
         
/s/ Isaac Mizrahi
 
Isaac Mizrahi
       
/s/ Marisa Gardini
 
Marisa Gardini

 
 
 

--------------------------------------------------------------------------------

 

SECOND AMENDMENT TO THE ASSET PURCHASE AGREEMENT


This Second Amendment (the “Amendment”) dated September 15, 2011 to the Asset
Purchase Agreement (the “Agreement”) dated as of May 19, 2011 and as amended on
July 28, 2011 is being entered into by and among XCel Brands, Inc., a Delaware
corporation (“XCel”), IM Brands, LLC, a Delaware limited liability company
(“IMB” and, together with XCel, the “Buyers”), IM Ready-Made, LLC, a New York
limited liability company (“IM” or “Seller”), Isaac Mizrahi, an individual
(“Mizrahi”), and Marisa Gardini, an individual (“MG” and together with Mizrahi,
the “Individuals”).  The Seller and Buyers are referred to herein each
individually as a “Party,” and collectively as the “Parties”.


1.             Section 6.1 of the Agreement is hereby amended to extend the date
for the parties to satisfy their respective conditions precedent set forth in
Articles VIII and IX to September 21, 2011.
 
2.             Section 10.1(b) of the Agreement is hereby amended to read in its
entirety as follows:
 
“by the Buyers or the Seller if the Closing shall not have occurred by September
21, 2011 (the “Termination Date”);”.
 
3.             Except as modified by this Amendment, all of the terms of the
Agreement shall remain unchanged and in full force and effect, and shall be the
valid and binding agreement of the Parties in accordance with its terms.  From
and after the effective date hereof, any reference to the Agreement shall mean
the Agreement as modified by this Amendment.
 
4.             This Amendment is made under, and shall be construed and enforced
in accordance with, the laws of the State of New York, applicable to agreements
made and to be performed solely therein, without giving effect to principles of
conflicts of law.  In any action between or among any of the parties, whether
arising out of this Amendment, any of the agreements contemplated hereby or
otherwise, (a) each of the parties irrevocably consents to the exclusive
jurisdiction and venue of the federal and state courts located in New York, New
York, (b) if any such action is commenced in a state court, then, subject to
applicable law, no party shall object to the removal of such action to any
federal court located in New York, New York, (c) each of the parties irrevocably
waives the right to trial by jury, (d) each of the parties irrevocably agrees to
designate a service company located in the United States as its agent for
service of process and consents to service of process by first class certified
mail, return receipt requested, postage prepaid, to the address at which such
party is located, and (e) the prevailing parties shall be entitled to recover
their reasonable attorneys’ fees, costs and disbursements from the other parties
(in addition to any other relief to which the prevailing parties may be
entitled).
 
5.             This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same agreement.  Any counterpart may be executed by facsimile
signature and such facsimile signature shall be deemed an original.
 
[Signature page follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first written
above.
 

 
XCEL BRANDS, INC.
       
By:
/s/ Robert D’Loren
 
Name:
Robert D’Loren
 
Title:
CEO, President and Secretary
       
IM BRANDS, LLC
 
By:
XCel Brands, Inc., its Managing Member
       
By:
/s/ Robert D’Loren
 
Name:
Robert D’Loren
 
Title:
President
       
IM READY-MADE, LLC
       
By:
/s/ Marisa Gardini
 
Name:
Marisa Gardini
 
Title:
President
       
/s/ Isaac Mizrahi
 
Isaac Mizrahi
       
/s/ Marisa Gardini
 
Marisa Gardini


 
 

--------------------------------------------------------------------------------

 

THIRD AMENDMENT TO THE ASSET PURCHASE AGREEMENT


This Third Amendment (the “Amendment”) dated September 21, 2011 to the Asset
Purchase Agreement (the “Agreement”) dated as of May 19, 2011 and as amended on
July 28, 2011 and September 15, 2011 is being entered into by and among XCel
Brands, Inc., a Delaware corporation (“XCel”), IM Brands, LLC, a Delaware
limited liability company (“IMB” and, together with XCel, the “Buyers”), IM
Ready-Made, LLC, a New York limited liability company (“IM” or “Seller”), Isaac
Mizrahi, an individual (“Mizrahi”), and Marisa Gardini, an individual (“MG” and
together with Mizrahi, the “Individuals”).  The Seller and Buyers are referred
to herein each individually as a “Party,” and collectively as the “Parties”.


1.             Section 6.1 of the Agreement is hereby amended to extend the date
for the parties to satisfy their respective conditions precedent set forth in
Articles VIII and IX to September 30, 2011.
 
2.             Section 10.1(b) of the Agreement is hereby amended to read in its
entirety as follows:
 
“by the Buyers or the Seller if the Closing shall not have occurred by September
30, 2011 (the “Termination Date”);”.
 
3.             Except as modified by this Amendment, all of the terms of the
Agreement shall remain unchanged and in full force and effect, and shall be the
valid and binding agreement of the Parties in accordance with its terms.  From
and after the effective date hereof, any reference to the Agreement shall mean
the Agreement as modified by this Amendment.
 
4.             This Amendment is made under, and shall be construed and enforced
in accordance with, the laws of the State of New York, applicable to agreements
made and to be performed solely therein, without giving effect to principles of
conflicts of law.  In any action between or among any of the parties, whether
arising out of this Amendment, any of the agreements contemplated hereby or
otherwise, (a) each of the parties irrevocably consents to the exclusive
jurisdiction and venue of the federal and state courts located in New York, New
York, (b) if any such action is commenced in a state court, then, subject to
applicable law, no party shall object to the removal of such action to any
federal court located in New York, New York, (c) each of the parties irrevocably
waives the right to trial by jury, (d) each of the parties irrevocably agrees to
designate a service company located in the United States as its agent for
service of process and consents to service of process by first class certified
mail, return receipt requested, postage prepaid, to the address at which such
party is located, and (e) the prevailing parties shall be entitled to recover
their reasonable attorneys’ fees, costs and disbursements from the other parties
(in addition to any other relief to which the prevailing parties may be
entitled).
 
5.             This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same agreement.  Any counterpart may be executed by facsimile
signature and such facsimile signature shall be deemed an original.
 
[Signature page follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first written
above.
 

 
XCEL BRANDS, INC.
       
By:
/s/ Robert D’Loren
 
Name:
Robert D’Loren
 
Title:
CEO, President and Secretary
       
IM BRANDS, LLC
 
By:
XCel Brands, Inc., its Managing Member
       
By:
/s/ Robert D’Loren
 
Name:
Robert D’Loren
 
Title:
President
       
IM READY-MADE, LLC
       
By:
/s/ Isaac Mizrahi
 
Name:
Isaac Mizrahi
 
Title:
President
       
/s/ Isaac Mizrahi
 
Isaac Mizrahi
       
/s/ Marisa Gardini
 
Marisa Gardini


 
 

--------------------------------------------------------------------------------

 

FOURTH AMENDMENT TO THE ASSET PURCHASE AGREEMENT


This Fourth Amendment (the “Amendment”) dated as of September 29, 2011 to the
Asset Purchase Agreement dated as of May 19, 2011 and as previously amended on
July 28, 2011, September 15, 2011 and September 21, 2011 (the “Agreement”) is
being entered into by and among XCel Brands, Inc., a Delaware corporation
(“XCel”), IM Brands, LLC, a Delaware limited liability company (“IMB” and,
together with XCel, the “Buyers”), IM Ready-Made, LLC, a New York limited
liability company (“IM” or “Seller”), Isaac Mizrahi, an individual (“Mizrahi”),
and Marisa Gardini, an individual (“MG” and together with Mizrahi, the
“Individuals”).  The Seller and Buyers are referred to herein each individually
as a “Party,” and collectively as the “Parties”.
 
WHEREAS, the Parties and the Individuals have entered into the Agreement, and in
connection therewith, the Parties and the Individuals desire to amend the
Agreement as set forth below, and
 
WHEREAS, this Amendment is intended to constitute an integral part of and be
effective as of the date of the Agreement. Any capitalized terms utilized but
not defined herein shall have the meaning ascribed to such terms as set forth in
the Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained in the Agreement and as set forth herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:
 
1.           The introductory paragraph of the Agreement is hereby amended to
read in its entirety as follows:
 
“This ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into as of May 19,
2011, by and among XCel Brands, Inc., a Delaware corporation (“XCel”), IM
Brands, LLC, a Delaware limited liability company (“IMB” and, together with
XCel, the “Buyers”), IM Ready-Made, LLC, a New York limited liability company
(“IM” or “Seller”), solely as to Sections 2.5, 7.3, 7.15, 7.19, 7.20 and 7.22,
Isaac Mizrahi, an individual (“Mizrahi”), and, solely as to Sections 7.3 and
7.15, Marisa Gardini, an individual (“MG” and together with Mizrahi, the
“Individuals”).  The Seller and Buyers are referred to herein each individually
as a “Party,” and collectively as the “Parties”.”
 
2.           The following definition of “Closing Date Reference Price” set
forth in Section 1.1 of the Agreement is hereby deleted in its entirety and
replaced with the following:
 
“Closing Date Reference Price” means $5.00.
 
3.           The definition of “EB Termination and Release” is hereby deleted in
its entirety and all references to such definition are deleted from the
Agreement.
 
 
 

--------------------------------------------------------------------------------

 

4.           The following definitions are hereby added to Section 1.1 of the
Agreement in the appropriate alphabetical order:
 
“EB Contribution Agreement” means that certain Contribution Agreement, dated as
of August 16, 2011, by and among Earthbound, LLC, XCel and Seller, as amended
from time to time.”
 
“EB Transition Services Agreement” means that certain Release and Transition
Services Agreement, dated as of August 16, 2011, by and among Earthbound, LLC,
XCel and Seller, as amended from time to time.”
 
“Escrow Agent” means JPMorgan Chase Bank, National Association.
 
“Lease Guaranty” means that certain Guaranty, dated as of August 30, 2005, by
Mizrahi in favor of Adler Holdings III, LLC.
 
5.           Section 2.3 of the Agreement is hereby deleted in its entirety and
replaced with the following:
 
“On the terms and subject to the conditions set forth in this Agreement, at the
Closing, the Buyers shall assume and agree to pay, discharge and perform when
due, the Seller’s liabilities and obligations (a) arising under the Assumed
Contracts, including the License Agreements and the Design and Service
Agreements, to the extent such liabilities or obligations are incurred on or
after the Closing Date (but specifically excluding any liability or obligation
relating to or arising out of such Assumed Contracts that exist as a result of
(i) any breach of any Assumed Contract occurring prior to the Closing Date, (ii)
any obligation of the Seller to pay any Taxes allocated to the Seller pursuant
to Section 7.2(b), (iii) any violation of law, breach of warranty, tort or
infringement occurring prior to the Closing Date or (iv) any charge, complaint,
action, suit, proceeding, hearing, investigation, claim or demand to the extent
related to acts or omissions occurring or arising prior to the Closing Date),
(b) arising out of the operation of the Business to the extent that such
liabilities or obligations accrue on and after the Closing Date based on the
operation of the Business following the Closing, (c) to repay the QVC Advance or
any portion thereof, (d) under Section 3(ii) of the EB Transition Services
Agreement, and (e) of a type and amount expressly identified on Schedule
2.3 (collectively, the “Assumed Liabilities”).”
 
6.           Section 2.4(l) is hereby added as an Excluded Liability and shall
read in its entirety as follows:
 
“Any liability under Section 3(i) of the EB Transition Services Agreement.”
 
7.           Section 3.3(i) of the Agreement is hereby deleted in its entirety
and replaced with the following:
 
“Buyers shall pay to the Seller (or as designated by Seller), $9,673,568 (the
“Closing Payment”) in cash, by wire transfer of immediately available funds;”
 
 
 

--------------------------------------------------------------------------------

 

8.           Section 3.3(ii) of the Agreement is deleted in its entirety and
replaced with the following:
 
“Buyers shall deliver to the Escrow Agent Five Hundred Thousand Dollars
($500,000) (the “Escrow Amount”) pursuant to the Escrow Agreement.  Upon receipt
by Buyers of evidence, which is reasonably satisfactory to Buyers, that (i) the
Seller has paid, subleased or otherwise satisfied the liabilities related to the
Leased Real Property at 23 E. 67th St., New York, NY, the Parties shall
cooperate to execute and deliver a joint written instruction to the Escrow
Agent, within five (5) Business Days of the receipt by Buyers of such evidence,
instructing the Escrow Agent to disburse $100,000 (or the balance remaining in
the Escrow Account (as defined in the Escrow Agreement) if the joint written
instruction referenced in clause (ii) below has already been delivered) to
Seller, or (ii) the Seller has paid, subleased or otherwise satisfied the
liabilities related to the Leased Real Property at 44-48 E. Walton Street,
Chicago, IL, the Parties shall cooperate to execute and deliver a joint written
instruction to the Escrow Agent, within five (5) Business Days or the receipt by
Buyers of such evidence, instructing the Escrow Agent to disburse $400,000 (or
the balance remaining in the Escrow Account (as defined in the Escrow Agreement)
if the joint written instruction referenced in clause (i) above has already been
delivered) to Seller.”
 
9.           Section 3.3(iv) of the Agreement is hereby deleted in its entirety
and replaced with the following:
 
“Buyers shall cause to be issued to the Seller a number of XCel Shares equal to
the quotient obtained by dividing $13,795,000 by the Closing Date Reference
Price (the “Initial Stock Consideration”);”
 
10.         Section 3.3(v) of the Agreement is hereby deleted in its entirety
and replaced with the following:
 
“Reserved.”
 
11.         The last sentence of Section 3.4(b) of the Agreement is hereby
deleted and replaced with the following:
 
“Upon receipt of the Earn-Out Reconciliation by the Seller, the Buyers shall
deliver the Earn-Out Shares related to the then previous Royalty Target Period
to the Seller within 10 Business Days thereof, with the number of shares to be
calculated as the quotient obtained by dividing (x) the Earn-Out Value earned by
the Seller for the then previous Royalty Target Period, by (y) the greater of
(i) $4.50 (as adjusted for a stock split, stock dividend, reverse stock split,
subdivision, combination, reclassification or similar change in the capital
structure of Public XCel, which are collectively referred to herein as
“Adjustments”), and (ii) the average closing price of XCel Shares for the last
twenty (20) Business Days of the previous Royalty Target Period.”
 
 
 

--------------------------------------------------------------------------------

 

12.         The last sentence of Section 3.4(d) of the Agreement is hereby
deleted and replaced with the following:
 
“Within ten (10) days of receipt of the QVC Earn-Out Reconciliation by the
Seller, the Buyers shall deliver, at the Buyers’ sole election, either (i) the
QVC Earn-Out Amount earned, if any, by wire transfer or immediately available
funds, or (ii) XCel Shares with a value equal to the QVC Earn-Out Amount earned
(“QVC Earn-Out Shares”), if any, with the number of shares to be calculated as
the quotient obtained by dividing (x) the QVC Earn-Out Amount earned by the
Seller, by (y) the greater of (i) $4.50 (subject to any Adjustments) and (ii)
the average closing price of XCel Shares on the last twenty (20) Business Days
of the QVC Earn-Out Period.”
 
13.         Section 7.2(d) is hereby added to the Agreement and reads in its
entirety as follows:
 
“The Seller and the Buyers intend that the transfer of the assets of the
Business contemplated by this Agreement, in connection with the Public Shell
Transaction and the Public Shell’s related equity and debt financings, will
qualify as a transaction or transactions described in Section 351 of the
Code.  The Parties intend to treat the transaction contemplated herein as a
transaction described in Section 351 of the Code and will timely file statements
(including applicable extensions) pursuant to Treasury Regulation Section
1.351-3.  The Parties shall report the transactions governed by this Agreement
consistent with this Section 7.2(d) and shall take no position contrary thereto
unless required to do so by applicable Tax law pursuant to a determination as
defined in Section 1313(a) of the Code.”


14.         The first sentence of Section 7.16 of the Agreement is hereby
deleted and replaced with the following:
 
“Board Matters.  Subject to the qualifications below, XCel shall take all action
to cause the individual named on Schedule 7.16 to be elected to the board of
directors of Public XCel (the “Board”) within 30 calendar days of the closing of
the Public Shell Transaction.”
 
15.         Section 7.17 of the Agreement is hereby deleted in its entirety and
replaced with the following:
 
“Couture License. Commencing on the Closing Date and ending upon delivery by
Buyers to the Seller of a termination notice with respect to the license granted
pursuant to this Section 7.17, which termination notice may be delivered at any
time in the Buyers’ sole discretion, each of the Buyers grants to the Seller a
royalty-free, non-exclusive license to use the Acquired Assets in connection
with the design, manufacture, sale and marketing of couture and ready-to-wear
clothing, in each case only in best retailers (i.e. Bergdorf Goodman, Saks Fifth
Avenue and their peers) (the “Couture Business”); provided, however, that,
notwithstanding termination of the license, such license shall continue solely
with respect to any merchandise that was prepared, or which Seller committed to
prepare, which commitment is not reversible without cost, prior to the Seller’s
receipt of the termination notice.  Notwithstanding anything to the contrary
herein, Buyers may terminate the license granted in this Section 7.17 at any
time provided that such license shall continue as, and to the extent, provided
in the foregoing sentence.”
 
 
 

--------------------------------------------------------------------------------

 

16.         Section 7.19 of the Agreement is hereby deleted in its entirety and
replaced with the following:
 
“Further Assurances.
 
From time to time following the Closing, each Party shall execute and deliver,
or cause to be executed and delivered, such instruments and documents as a Party
may reasonably request or as may be otherwise necessary to more effectively
consummate the transactions contemplated hereby.  Following the Closing, the
Seller agrees to forward to the Buyers any correspondence or other
communications addressed to the Seller received by it that relate to the
Acquired Assets or Assumed Liabilities.
 
From time to time following the Closing, Mizrahi shall promptly execute,
acknowledge and deliver (or cause to be executed, acknowledged and delivered) to
Buyers such approvals, notices, instruments and other documents and take (or
cause to be taken) such other actions as Buyers may reasonably request (a) to
confirm to any third party the sale and transfer of the Acquired Assets to
Buyers, (b) to confirm and acknowledge to any third party the Buyers right,
title and interest in all or any part of the Intellectual Property Rights, and
the name, image and likeness of Isaac Mizrahi as an individual, in each case to
the extent included within the Acquired Assets, or (c) to otherwise carry out
the intent and accomplish the purposes of this Agreement.”
 
17.         Section 7.20 is hereby added to the Agreement and reads in its
entirety as follows:
 
“QVC Agreement. Mizrahi shall use his best efforts to cooperate with Buyers as
may be necessary to enable Buyers to cause a reputable insurer to issue and
maintain the disability insurance on Mizrahi in full force and effect in the
amount and for the periods required by the QVC Agreement.
 
18.         Section 7.21 is hereby added to the Agreement and reads in its
entirety as follows:
 
“Termination of EB Agreement. Buyers and Seller shall promptly, and in any event
within five (5) Business Days following the Closing Date, execute such documents
and take such other action as may be necessary to terminate the EB Agreement,
without liability to any Party, other than any obligations or liabilities set
forth in or arising out of the EB Contribution Agreement and EB Transition
Services Agreement.”
 
 
 

--------------------------------------------------------------------------------

 

19.         Section 7.22 is hereby added to the Agreement and reads in its
entirety as follows:
 
“Guaranties.
 
(a)           In the event that Mizrahi ceases to be an employee of XCel, for
any reason, the Buyers shall use best efforts to promptly, and in any event
within ten (10) Business Days of such last day of employment, take such action
as may be necessary to release Mizrahi from the Lease Guaranty.
 
(b)           Buyers will, jointly and severally, indemnify, defend and hold
harmless Mizrahi from and against any Damages incurred or sustained by Mirzahi
as a result of the Lease Guaranty.  Such indemnification shall be without regard
to any the limitations set forth in Section 11.4 of the Agreement.”
 
20.         Section 8.10 of the Agreement is hereby deleted in its entirety and
replaced with the following:
 
“The Buyers, Earthbound and the Seller shall have entered into the EB Transition
Services Agreement and the EB Contribution Agreement.”
 
21.         The resolution of the Chicago lease is removed as a condition to
close.  Accordingly, Section 8.13 of the Agreement is hereby deleted in its
entirety and replaced with the following:
 
“Reserved.”
 
22.         Section 8.15 of the Agreement is hereby deleted in its entirety and
replaced with the following:
 
“The Seller shall have delivered the Business Audited Financials to the Buyers
pursuant to Section 6.4 of this Agreement.”
 
23.         Section 9.7 of the Agreement is hereby deleted in its entirety and
replaced with the following:
 
 “Public Shell.  The Public Shell Transaction shall have been consummated.  The
Parties acknowledge that the Public Shell Transaction shall be deemed to be
consummated contemporaneously with the Closing.”
 
24.         Schedules 4.4(b), 4.11, 4.13, 4.15, 4.20(a) and 6.13 to the
Agreement are amended in their entirety by Schedules 4.4(b), 4.11, 4.13, 4.15,
4.20(a) and 6.13 attached hereto.
 
25.         The Form of Promissory Note attached to the Agreement as Exhibit A
is hereby amended and replaced in its entirety by the Form of Promissory Note
attached hereto as Exhibit A.
 
 
 

--------------------------------------------------------------------------------

 

26.         The Form of Escrow Agreement attached to the Agreement as Exhibit B
shall be replaced with a Form of Escrow Agreement with substantially the same
terms as the Form of Escrow Agreement attached to the Agreement as Exhibit B,
but with such changes as are necessary in order for the Parties to engage
JPMorgan Chase Bank, National Association as the escrow agent and to reflect the
changes set forth in Paragraphs 8 and 17 of this Amendment.
 
27.         Except as modified by this Amendment, all of the terms of the
Agreement shall remain unchanged and in full force and effect, and shall be the
valid and binding agreement of the Parties in accordance with its terms.  From
and after the date hereof, any reference to the Agreement shall mean the
Agreement as modified by this Amendment.
 
28.         This Amendment is made under, and shall be construed and enforced in
accordance with, the laws of the State of New York, applicable to agreements
made and to be performed solely therein, without giving effect to principles of
conflicts of law.  In any action between or among any of the parties, whether
arising out of this Amendment, any of the agreements contemplated hereby or
otherwise, (a) each of the parties irrevocably consents to the exclusive
jurisdiction and venue of the federal and state courts located in New York, New
York, (b) if any such action is commenced in a state court, then, subject to
applicable law, no party shall object to the removal of such action to any
federal court located in New York, New York, (c) each of the parties irrevocably
waives the right to trial by jury, (d) each of the parties irrevocably agrees to
designate a service company located in the United States as its agent for
service of process and consents to service of process by first class certified
mail, return receipt requested, postage prepaid, to the address at which such
party is located, and (e) the prevailing parties shall be entitled to recover
their reasonable attorneys’ fees, costs and disbursements from the other parties
(in addition to any other relief to which the prevailing parties may be
entitled).
 
29.         This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same agreement.  Any counterpart may be executed by facsimile
signature and such facsimile signature shall be deemed an original.
 
[Signature page follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first written
above.
 

 
XCEL BRANDS, INC.
       
By:
/s/ Robert D’Loren
 
Name:
Robert D’Loren
 
Title:
CEO, President and Secretary
       
IM BRANDS, LLC
 
By:
XCel Brands, Inc., its Managing Member
       
By:
/s/ Robert D’Loren
 
Name:
Robert D’Loren
 
Title:
President
       
IM READY-MADE, LLC
       
By:
/s/ Isaac Mizrahi
 
Name:
Isaac Mizrahi
 
Title:
President
       
/s/ Isaac Mizrahi
 
Isaac Mizrahi
       
/s/ Marisa Gardini
 
Marisa Gardini

 
 
 

--------------------------------------------------------------------------------

 